Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 1 of 211




  EXHIBIT 456
     Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 2 of 211




                                        Global Vaccine
                                        Market Features
                                          and Trends




                                          Miloud Kaddar
                                Senior Adviser, Health Economist

1|                                         WHO, IVB, Geneva

                               1                                           Exhibit 456
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 3 of 211




       GLOBAL VACCINE MARKET


 MAIN FEATURES OF THE VACCINE MARKET ?



 NEW TRENDS SINCE 2000 ?



 IMPLICATIONS ?




 2|

                                      2                                           Exhibit 456
               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 4 of 211


                  Vaccine Market
                 North – South GAP

Industrialised countries                               Developing countries


                    15%                                    85%
                                                                      Population


                       7%                                    93%
                                                                            BoD

82%                           18%        Vaccine sales




3|

                                         3                                           Exhibit 456
                        Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 5 of 211



        VACCINE MARKET STRUCTURE 2010

     World sales for drugs

                                                      Small size market : 2/3% of the
                                                      global pharmaceutical market
                                                      but …
                                     Vaccines         Spectacular growth rate : 10 - 15%
                                                      per year versus 5-7 % for
                                                      Pharmaceuticals
                                           US


                                                              US share
                                 Non- US
                                                                    Adult



                                                             Paediatric




4|

                                                  4                                           Exhibit 456
             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 6 of 211




                Vaccine segments



                                Human
                               vaccines

Pediatrics
             Adolescents                        Adults                       Elderly




 5|

                                       5                                           Exhibit 456
                         Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 7 of 211


      GLOBAL VACCINE MARKET:                                                              RAPID
                        GROWTH and CHANGING STATUS

 Tripled in value from USD 5B in 2000 to almost USD 24 B in 2013

      –   Influenza vaccine market: estimated at $2.9 billion in 2011 to $3.8 billion by 2018
      –   US : $1.6 billion in 2011 to $2.2 billion in 2018

 Global market projected to rise to USD 100 B by 2025

 More than 120 new products in the development pipeline

 60 are of importance for developing countries

 Vaccines: becoming an engine for the pharmaceutical industry

 Changing status of the vaccines within the pharmaceutical industry

 New business model for vaccines is emerging?


 6|

                                                     6                                          Exhibit 456
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 8 of 211




     Main features of Vaccine market (2)


 Newer and more expensive vaccines are
  coming into the market faster than ever
  before


 Growing concentration in OECD countries
  but also newcomers (Pfizer, J&J,..)


 Vaccine development: increasing investment

7|

                                      7                                           Exhibit 456
         Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 9 of 211


MERGERS AND ACQUISITIONS 2002-2007:
            Illustration




 8|

                                   8                                           Exhibit 456
                   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 10 of 211
        Overview of major vaccine related acquisitions (2005-2012)
Target Company          Acquiring                  Investment                Date Announced
                        Company                    Made
1.Bilthoven Bio of      Serum Institute of         Euros 80M                 July 2012
Netherlands             India Ltd
2.Zhejiang Tianyuan     Novartis                   $ 125 M?                  March 2011
Bio
3.Wyeth                 Pfizer                     $68 bn                    Jan 2009
4.MedImmune             AstraZenecea               $15.6 bn                  April 2007
5.Chiron                Novartis                   $5.1 bn                   Oct 2005
6.Crucell               Johnson &                  $2.6 bn                   Sep 2009
                        Johnson
7. ID Biomedical        GSK                        $1.4 bn                   Sep 2005
8.Shantha Bio           Sanofi Aventis             $781 mn                   July 2009

9.Acambis               Sanofi Aventis             $549 mn                   July 2008
10. Intercell           Novartis                   $363 mn                   July 2007
11. Corixa              GSK                        $300 mn                   May 2005
12. PowderMed           Pfizer                     $230 mn                   Oct 2006
   |
 9 Coley
13.                     Pfizer                     $214 mn                   Nov 2007
                                          Source:VacZine Analytics + Fierce vaccine
                                              9                                           Exhibit 456
       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 11 of 211




                                                             5 large multi-national
                                                              corporations make
                                                              up 80% of the global
                                                              market



                                                             Major focus on new
                                                              vaccine development
                                                              for industrialised
                                                              country markets




10 |

                                 10                                           Exhibit 456
                                     Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 12 of 211


                                                 Top product sales in
                                                        2010
         Brand name (producer)                                               Type/composition                              2010 sales (US$)
   Prevnar-13 (Pfizer)                                          13-valent pnenumococcal                                       $2.4 billion
                                                                conjugate vaccine
   Proquad (Merck/Sanofi-Aventis)                               Measles-mumps-rubella and                                     $1.4 billion
                                                                varicella combination vaccine
                                                                (MMR-V)

   Gardasil (Merck)                                             HPV                                                          $1.35 billion
   Prevnar (Pfizer)                                             7-valent pnenumococcal conjugate                              $1.2 billion
                                                                vaccine
   Fluzone (Sanofi Pasteur)                                     Influenza (seasonal and H1N1                                  $1.2 billion
                                                                strains)
   Infanrix and Pediarix) (GSK)                                 Infanrix = DTaP                                               $1.2 billion
                                                                Pediarix = DTap-HepB-IPV
                                                                (combination DPT-based vaccines
                                                                with acellular pertussis)

   Source: Krishan Maggon knoll (http://knol.google.com/k/krishan-maggon/global-vaccine-market-2010/3fy5eowy8suq3/152….)




11 |

                                                                                11                                                      Exhibit 456
                             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 13 of 211




                     Total sales First half 2012
                   Vaccine               Company            H1 Sales                        Use
1      Prevnar 13               Pfizer                $1.847 billion    Pneumococcal infection
2      PENTAct-HIB              Sanofi                $672 million      Diphtheria, Pertussis/whooping cough;
                                                                        Tetanus; Polio; Haemophilus influenza
                                                                        type b

3      Gardasil                 Merck & Co            $608 million      human papillomavirus (HPV)
4      Pediarix                 GlaxoSmithKline       $535 million      Diphtheria; Tetanus; Pertussis/whooping
                                                                        cough; Hepatitis B; Polio

5      Hepatitis Vaccine        GlaxoSmithKline       $500 million      Hepatitis A; Hepatitis B
       Franchise

6      Celtura                  Novartis              $441 million      Swine flu
7      Varivax                  Merck & Co.           $392 million      Varicella virus
8      Cervarix                 GlaxoSmithKline       $285 million      HPV
9      RotaTeq                  Merck & Co.           $284 million      Rotaviral gastroenteritis
10     Synflorix                GlaxoSmithKline       $274 million      Pneumococcal infection; Otitis media
11     Rotarix                  GlaxoSmithKline       $266 million      Rotaviral gastroenteritis



    12 |

                                                       12                                            Exhibit 456
                          Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 14 of 211




                   Total sales First half 2012 (2)

       Vaccine              Company             H1 Sales         Use
12     Zostavax             Merck & Co.         $224 million     Shingles; Herpes
13     Prevnar 7            Pfizer              $222 million     Pneumococcal infection; Otitis
                                                                 media
14     Fluzone/Vaxigrip     Sanofi              $219 million     Influenza
15     Menactra             Sanofi              $217 million     Meningitis
16     Pneumovax            Merck & Co.         $213 million     Pneumococcal infection
17     Adacel               Sanofi              $207 million     Diphtheria; Pertussis/whooping
                                                                 cough; Tetanus
18     MMR-II               Merck & Co.         $180 million     Measles, Mumps, Rubella
19     Boostrix             GlaxoSmithKline $165 million         Diphtheria; Tetanus;
                                                                 Pertussis/whooping cough
20     Biothrax             Emergent            $88 million      Anthrax
                            BioSolutions

 Sources: EvaluatePharma; Fiercevaccines, Sep 2012



13 |

                                                     13                                          Exhibit 456
                    Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 15 of 211




VACCINE MARKET : GROWTH FACTORS ?
Combination of :
  - Importance of communicable diseases and new threats
  - Cost effectiveness of immunizations
  - New funding opportunities (Gov, PPP, donors, Foundations,..)
  - New research techniques and manufacturing technologies
  - Increasing demand, new target population, larger emerging markets
  - Higher prices, improved profitability for the industry (blockbuster vaccines..)




   14 |

                                              14                                           Exhibit 456
                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 16 of 211




           Developing countries: vaccine
             market share and trends




       EPI SEMINAR APRIL 2008
15 |
                                                          15                                           Exhibit 456
                 Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 17 of 211




            Developing country market

       80 % of population / less than 20% of global market


  Regular and rapid growth in volume and dollar value



         Emerging                                                  Private sector in
       economies and                 UN market                     Low and Middle
          markets                                                 income countries




16 |

                                           16                                           Exhibit 456
                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 18 of 211



MNC : Key strategies for developing countries



               • Emerging
                 economies

                • UN markets
        3 main    (UNICEF/GAVI
       targets:   and PAHO)

               • Private sector,
                 middle income
                 group markets




17 |

                                          17                                           Exhibit 456
                           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 19 of 211

Arrangements with emerging economies and
             manufacturers


 Various types of arrangments, contracts and partnerships


 Taking into account country potentials and particularities:
        –   size of population and potential market,
        –   legislation favouring or not domestic production and TT,
        –   production costs, scientific and technical capacity, price regulation,
        –   NIP, immunization in the private sector,
        –   regional influence,..


 Directly with countries and local manufacturers or through
  PPP or PDP

 18 |

                                                     18                                           Exhibit 456
                       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 20 of 211




            Various types of arrangements
Objectives:
lower costs, increase production capacity, competitive position
access to large public and private market, …

                                   Outsourcing marketing and distribution



                                    Labelling, filling, bulk,..



                                     Acquisition and absorption of local firms



                                      Création of local branches



   19 |

                                                 19                                           Exhibit 456
                 Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 21 of 211


A new trend: more active vaccine marketing in
                    DC

 Emerging markets such as Mexico, Brazil, Turkey, Indonesia, Russia,
  China and India are among key priorities for MNC

 Singapour, Malaysia, Vietnam, Philippines, Egypt, GCC and others:
  second line


 Wide licensing and registration of new and innovative vaccines


 Increased presence of sale forces and MNC representatives :
  "pharma like model"


 20 |

                                           20                                           Exhibit 456
             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 22 of 211




New business MNC model is emerging?

  More mapping, market segmentation and price
   differentiation

  Outsourcing selected part of R&D, production and
   commercialization/Access to promising markets and
   local capacities, low costs


  Risk sharing with countries and funders


  Collaborative networks and active presence at GHIs


21 |

                                       21                                           Exhibit 456
          Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 23 of 211




       UN Market: UNICEF and PAHO

             Spectacular increase in the last 10 years


                      Both UNICEF SD and PAHO



                     Polio, measles, new vaccines


                 National, regional and global priority


             MDGs, GIVS, GAVI, AMC, IFFim, GPEI,
             Measles partnership, BMGF, DOV/GVAP


22 |

                                    22                                           Exhibit 456
                          Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 24 of 211




                        UN MARKET (in value)

                                       2002                        2011                    %


 UNICEF SD                       $ 220 million               $ 1,03 Billion            + 468%



 PAHO RF                         $ 120 million               $ 400 million             + 333%



 Total                           $ 340 million              $1,430 billion             + 420%




                    Around 7, 5 % of total vaccine sales
       Sources: our WHO estimates based on UNICEF SD and PAHO RF
       data
23 |

                                                       23                                        Exhibit 456
                                   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 25 of 211

   UNICEF annual vaccine procurement has increased five fold since 2000 -
supporting UNICEF Programmes and on behalf of Partners, Global Programmes,
                        Governments and NGO’s

                     UNICEF SD Annual procurement value of vaccines, in million USD



         $900

         $800

         $700

         $600

         $500

         $400

         $300

         $200

         $100

            $0
                   1978
                   1979
                   1980
                   1981
                   1982




                   1987
                   1988
                   1989
                   1990
                   1991
                   1992
                   1993




                   1998
                   1999
                   2000
                   2001
                   2002
                   2003
                   2004




                   2009
                   2010
                   1983
                   1984
                   1985
                   1986




                   1994
                   1995
                   1996
                   1997




                   2005
                   2006
                   2007
                   2008
The arrows indicate the main programme drivers for the increased procurement value.
Source UNICEF Supply Division



     24 |

                                                                     24                                   Exhibit 456
                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 26 of 211



The UNICEF 2012: buying 50% of the global volume of vaccine doses,
 mainly EPI vaccines, but representing only 5% of total market value




        Global Volume of Doses                   Global Value of Doses




                       50%
                                                                             5%
         Sources. UNICEF SD
 25 |

                                          25                                           Exhibit 456
                  Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 27 of 211


       EMERGING MANUFACTURERS ARE
          PLAYING AN ACTIVE ROLE
                                            •   Chengdu
                                            •   Shanghai (SIBP)
                                            •   Sinovac
                                            •   Shenzhen AVP
                                            •   Shenzhen Kangtai
                                                                              • Berna Green
                                                                                Cross
                                                                                (Berna)
                                                                              • LG Life
                                                                   China        Sciences
                  Mexico          Cuba                                   S. Korea
                                                                                (LG)
                                                               India
           • Birmex
                                                                          Indonesia
           • CIGB                  Brazil                                       • Biofarma
           • Instituto Finlay

           • Bio-Manguinhos                      • Panacea Biotec
           • Butantan Institute
                                                 • Shantha Biotechnics
                                                 • Bharat Biotech
                                                 • Biological E (BE)
                                                 • Serum Inst. of India




26 |

                                                          26                                  Exhibit 456
                                                                                              Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 28 of 211
                                   Year                                        Total # Pre-Qualified      # Pre-Qualified Vaccines      % of Pre-Qualified      # Emerging Manufacturer
                                                                                     Vaccines                   by Emerging           Vaccines by Emerging   Countries with Functional NRA's
                                                                                                               Manufacturers             Manufacturers
                                                                               (excluding pandemic
                                                                                     influenza)             (excluding pandemic
                                                                                                                  influenza)

                   2003                                                                  66                             21                 32.3%                            6
                   2006                                                                  73                             31                 42.5%                            6

                   2009                                                                  98                             47                 48.0%                            6
                   2010                                                                  102                            50                 49.0%                            7

                                                                                           Number of Pre-Qualified Vaccines by Year with Shares from
                                                                                                           Emerging Manufacturers

                                                                   120


                                                                   100
Number of Pre-Qualified Vaccines
                                   (exluding pandemic influenza)




                                                                    80

                                                                                                                                                                 Total # Pre-Qualified Vaccines
                                                                    60
                                                                                                                                                                 # Pre-Qualified Vaccines by
                                                                                                                                                                 Emerging Manufacturers

                                                                    40


                                                                    20


                                                                     0
                                                                                  2003                    2006                 2009               2010
                                                                                                                        Year

                                                                         Source: WHO-IVB-QSS. As of September 6, 2010

                                                                                                                               27                                               Exhibit 456
                       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 29 of 211

                           UNICEF SD
            Emerging vs. Industrialized manufacturers
   Emerging Market Country Manufacturers make up approximately 50% of
   procurement volumes in 2010 and 30% by value, predominantly due to lower
   but increasing participation in new vaccine markets and differing cost bases


                 By Volume                                               By Value




                                                                             28
28 |   *2010 – 2012 Data based on awards already made by UNICEF

                                                     28                                       Exhibit 456
                     Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 30 of 211

       Growth of the PAHO Revolving Fund

                                                                                                  600

                                                                                 Introduction
                                                                    Additional                    500
                                                                    Countries

                                                                                                  400




                                                                                                      $US (millions)
                                                            Rotavirus
                                                            Introduced
                                                                                                  300
                                                    Influenza
                            Penta, YF               Introduced
                            Introduced                                                            200
           MMR
           Introduced
                                                                                                  100


                                                                                                  0
91 92 93 94 95 96 97 98 99 00 01 02 03 04 05 06 07 08 09 10 11 12

                        Expenditure      Years           Capitalization


29 |
        Source : WHO PAHO
                                               29                                               Exhibit 456
                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 31 of 211


              The PAHO Revolving Fund
                   Update: 2012
                                                   60 products
                                                   28 antigens




                                       39 countries & territories




                           Expected Purchases:US$ 405 million
                              Capital Fund: US$ 100 million

       PAHO
30 |

                                          30                                           Exhibit 456
                      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 32 of 211




Top ten suppliers of PAHO RF 2003-2008




   In 2008, no one manufacturer accounted for more than 23% of PAHO purchases



31 |

                                                31                                           Exhibit 456
                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 33 of 211




                                 NEW TRENDS ?



       EPI SEMINAR APRIL 2008
32 |
                                                          32                                           Exhibit 456
                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 34 of 211




                                          New trends ?
                                             • Vaccines and vaccinations : on the top of GoV and UN agenda, unmet
                                               needs
  Demand side                                • Accelerate uptake and increasing demand in LIC
                                             • Middle Income countries including emerging Countries



                                             • Increasing capacity
           Supply                            • Remaining tensions on products
                                             • New production and supply strategies



                                             • GoV resources
         Funding                             • Donors
                                             • Private foundations




        More players on demand, supply and
                     financing

       EPI SEMINAR APRIL 2008
33 |
                                                           33                                          Exhibit 456
                                  Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 35 of 211




           By 2025, there will only be 20 LICs

                                                                         MIC




Number of countries by income classification and year
RED = MIC;
BLUE = LIC                                                               Development of "MIC vaccine
Source: Leo and Moss, 2011
CGD A. Glassman                                                          market products"

         EPI SEMINAR APRIL 2008
  34 |
                                                            34                                           Exhibit 456
                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 36 of 211


 New trends in the last 5 years and their
              implications
1) Supply side
             Newcomers: Pfizer, Novartis, Johnson and Johnson,..
             New contractual arrangements between MNF/EM/EE
             Outsourcing of production in developing countries
             New commercial and marketing strategies (high volume/lower
              price, donation, active marketing,..)
             Product/market segmentation and differential pricing
             MNC: new products and presentations with high return,
             EM: basic and underutilized products high volume/low price
             Persistent supply tensions (basic and new vaccines)



       EPI SEMINAR APRIL 2008
35 |
                                                          35                                           Exhibit 456
                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 37 of 211


Variety of tools to accelerate new vaccine
       access and to manage risks
         •     Innovative procurement approaches as pull mechanisms
               (AMC)
         •     Push mechanisms to accelerate vaccine supply (such as Men
               A)
         •     Long term commitments may be needed to fund vaccines to
               stimulate capacity expansion (such as YF)

 •       New supply and procurement strategies
         •     Reduce risks for both producers and purchasers
         •     Increase predictability and co-responsabilities




       EPI SEMINAR APRIL 2008
36 |
                                                          36                                           Exhibit 456
                    Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 38 of 211




37 |   Source: UNICEF SD, DCVMN meeting, Nov 2012


                                              37                                           Exhibit 456
                       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 39 of 211


                   Vaccine Market:
           Positive trends and Main Issues
•    Positive trends                                •   Concerns :

     - Immunizations: on the top of the                   •   Oligopoly, limited supply for DC and
                                                              Shortage risks
     agenda: DOV ands GVAP
                                                          •   Upstream factors : Technology
     - Promising vaccine pipeline, R&D                        transfer and IPRs, R&D for most
                                                              needed vaccines, DCVM R&D
     - Growing support: GAVI partners +                       capacity , ..
     Gov funding
                                                          •   New vaccine costs and prices
     - Multiple initiatives, PDPs and PPPs
     - New players on supply and funding                  •   Financial sustainability ? Govt
                                                              responsibilities role
     - More WHO PQ vaccines leading to
     competition, price decrease                          •   Future of International initiatives

     - Strategic role of UNICEF SD and                    •   Future of Emerging Manufacturers
     PAHO and increasing role of funders
                                                          •   Impact of the financial crisis?


    38 |

                                                 38                                           Exhibit 456
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 40 of 211




   EXHIBIT 457
                      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 41 of 211




                    Summary
                    GPMB Board Meeting, 1-2 April 2019
                    IFRC, Geneva, Switzerland




Mailing address: GPMB Secretariat, World Health Organization,
20, Avenue Appia – CH – 1211 Geneva 27 – Switzerland
tel central +41 22 791 2111 – fax central +41 22 791 3111
email: gpmbsecretariat@who.int – web: www.who.int/GPMB
                                                                1                Exhibit 457
      The Global Preparedness Monitoring Board (GPMB) met on April 1-2, 2019 to review global preparedness for
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 42 of 211
infectious disease outbreaks, pandemic risks, and other emergencies with significant health consequences. The Board
concluded that while there has been progress in some areas, critical gaps remain.
      Presentations were made on GPMB commissioned papers exploring country capacity, financing, research and
demonstration (R&D), governance and coordination for preparedness, and on a special Independent Oversight Advisory
Committee study on lessons learned/lost from past and current Ebola virus outbreaks (EVD) and implications for health
emergencies. WHO Director-General Tedros Adhanom Ghebreyesus presented on the status of the current Ebola response
in the Democratic Republic of Congo (DRC) and emerging lessons.
      Board members acknowledged some encouraging developments over the past three years in improving global
preparedness. These include: (a) strengthened emergency preparedness and response capabilities at WHO; (b) greater
numbers of countries completing National Action Plan for Health Security (NAPHS) and IHR self-assessment reporting tool
(SPAR) and voluntary Joint External Evaluation (JEE) assessments; (c) the establishment and use of emergency financing
mechanisms, including the WHO’s Contingency Fund for Emergencies (CFE); the World Bank Group’s Pandemic Emergency
Financing Facility (PEF) and the launch of the Coalition for Epidemic Preparedness Initiatives (CEPI) to develop vaccines for
a set of pathogens with pandemic potential; and (d) the development of a platform to fast track vaccine development for
Ebola and the deployment/use of an effective experimental Ebola vaccine in the current DRC outbreak, along with other
effective treatment approaches.
    The Board highlighted several critical issues including:
•   the lack of community trust and acceptance has emerged as a critical bottleneck for effective preparedness and
    response;
•   the lack of progress in mobilizing domestic and international financing to prepare and respond to emergencies, and to
    finance implementation of NAPHS and preparedness in low- and middle-income countries;
•   the lack of adequate investment in research and development for new tools and technologies needed to mitigate future
    outbreaks, especially for novel pathogens, particularly medicine and rapid diagnostic countermeasures;
•   the continuing fragmentation and weak coordination among the various global institutions involved in preparedness;
    and
•   the lack of standardized definitions of preparedness (including their use to monitor financing/expenditures)
     The current DRC EVD outbreak highlighted the prominence of very difficult conditions, insecurity, lack of community
trust, and the impact of non-health sector contributing factors that hamper effective containment of the outbreak. The
Board expressed its thanks to WHO and all partners who have been tirelessly working to control the outbreak under difficult
conditions.
     Experiences from the DRC EVD outbreak and other health emergencies (e.g., Madagascar and plague) suggest a new
world and reality—a “new normal” – characterized by the increasing frequency of and difficulty in managing high impact
epidemics and health emergencies occurring in fragile and vulnerable country settings. The precarious situation is
aggravated by simultaneous crises, many including prolonged conflict; new types of security issues; lack of trust in
institutions; and synergies with other big problems (e.g., urbanization, high population density and movements, ecological
and climate changes, complex societies, etc.). This is further compounded by potential existential risks, e.g. a high impact
airborne-pathogen pandemic and risks associated with new and mutating viruses.
    The Board identified actions and priorities for their attention moving forward, including:
•   placing communities at the centre of preparedness, building trust before any crisis, and empowering community
    engagement and participation in preventing, preparing for and responding to health crises
•   global preparation for a fast-moving, high impact airborne pathogen outbreak such as for influenza, or an accidental
    or deliberate release
•   improving financing for global preparedness and response, including replenishing the CFE, securing funding for NAPHS,
    and using innovative financing strategies (e.g., including preparedness in IDA19; & in IMF Article 4 processes)
•   research and development, notably for developing and rolling out countermeasures for emerging threats,
•   actively engaging multiple sectors of society, and strengthening governance and coordination
•   improving measurement approaches for monitoring and accountability, and defining standardized definitions for
    preparedness

    The GPMB is committed to shine a light on the most critical gaps in global preparedness for outbreaks, pandemics and
health crises, and to ensure that robust measurement is in place to combat these threats to our common security. The
GPMB will issue its first annual report on the status of global preparedness for health crises, including recommendations
and potential solutions in autumn 2019.
                                                               2                                        Exhibit 457
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 43 of 211




   EXHIBIT 458
A WORLD Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 44 of 211




AT RISK
Annual report on global preparedness
for health emergencies

Global Preparedness Monitoring Board




September 2019




                                       1                            Exhibit 458
Acknowledgements
We extendCase
           our deep appreciation and thanks to the Director-General
                  2:20-cv-02470-WBS-JDP             Document 14of the  World12/29/20
                                                                     Filed   Health Organization
                                                                                         Page 45 andof
                                                                                                     to211
                                                                                                       the
President, World Bank Group for having co-convened the Global Preparedness Monitoring Board (GPMB).

We would like to express our deepest gratitude to the Board members and their staff who gave their time, wisdom
and contributions to shaping the report. This report would not have been possible without the many individuals from
academic institutions, experts, multilateral agencies, non-governmental organizations and national governments who
willingly gave their time, insights, experience and contributions to the Board, to the Secretariat, and especially to the
teams developing the background papers for the GPMB.

We extend our warm gratitude to the lead organizations and experts who developed the background papers for
the GPMB (please see: www.who.int/gpmb/thematic_report.html for all papers and their contributors; list of
organizations in alphabetical order): Anthrologica & the International Federation of Red Cross and Red Crescent
Societies; Independent Oversight Advisory Committee (IOAC) for the WHO Health Emergencies Programme; Johns
Hopkins University Center for Health Security; University of Oxford & Chatham House; Wellcome Trust; the World Bank
Group; and, the World Health Organization.

We express our deep appreciation to the GPMB Secretariat, who, under the direction of Alex Ross, authored the report,
with writer Nellie Bristol and significant contributions from Amelie Rioux, Tore Godal and Benedikte Alveberg (co-Chair
support teams), from Toomas Palu, Sam Loewenberg, Carolyn Reynolds and Victoria Birungi.

We are very appreciative for the World Health Organization’s hosting the GPMB Secretariat and making the work of
the GPMB possible, with particular thanks and appreciation to Bernhard Schwartlander, Michael Ryan, Peter Salama,
Jaouad Mahjour, Raman Minhas, Erin Kenney and Gabriela Stern. We equally express our appreciation to the World Bank
Group as a co-convener, notably to Annette Dixon, Tim Evans, and Muhammad Pate.

Finally, we are grateful for the financial support provided to the GPMB Secretariat from the Government of Germany, the
Bill and Melinda Gates Foundation, the Wellcome Trust, and Resolve to Save Lives.

A world at risk: annual report on global preparedness for health emergencies – ISBN 978-92-4-151701-0

© World Health Organization (acting as the host organization for the Global Preparedness Monitoring Board) 2019

Some rights reserved. This work is available under the Creative Commons Attribution-NonCommercial-ShareAlike 3.0
IGO licence (CC BY-NC-SA 3.0 IGO; https://creativecommons.org/licenses/by-nc-sa/3.0/igo).

Under the terms of this licence, you may copy, redistribute and adapt the work for non-commercial purposes, provided
the work is appropriately cited, as indicated below. In any use of this work, there should be no suggestion that WHO
endorses any specific organization, products or services. The use of the GPMB or WHO logo is not permitted. If you
adapt the work, then you must license your work under the same or equivalent Creative Commons licence. If you create
a translation of this work, you should add the following disclaimer along with the suggested citation: “This translation
was not created by the World Health Organization (WHO). WHO is not responsible for the content or accuracy of this
translation. The original English edition shall be the binding and authentic edition”.

Any mediation relating to disputes arising under the licence shall be conducted in accordance with the mediation rules of
the World Intellectual Property Organization.

Suggested citation: Global Preparedness Monitoring Board. A world at risk: annual report on global preparedness for
health emergencies. Geneva: World Health Organization; 2019. Licence: CC BY-NC-SA 3.0 IGO.

Cataloguing-in-Publication (CIP) data. CIP data are available at http://apps.who.int/iris

General disclaimers. The findings, interpretations and conclusions designations employed and the presentation
of the material in this publication do not imply the expression of any opinion whatsoever on the part of the co-
conveners, WHO or the World Bank, including concerning the legal status of any country, territory, city or area or of its
authorities, or concerning the delimitation of its frontiers or boundaries. Dotted and dashed lines on maps represent
approximate border lines for which there may not yet be full agreement. The mention of specific companies or of
certain manufacturers’ products does not imply that they are endorsed or recommended by WHO or the World Bank in
preference to others of a similar nature that are not mentioned. Errors and omissions excepted, the names of proprietary
products are distinguished by initial capital letters. WHO and the World Bank do not guarantee the accuracy of the
data included in this publication, and all reasonable precautions have been taken to verify the information contained in
this publication. However, the published material is being distributed without warranty of any kind, either expressed or
implied. The responsibility for the interpretation and use of the material lies with the reader. In no event shall WHO or the
World Bank be liable for damages arising from its use.

This publication contains the collective views of the members of the Global Preparedness Monitoring Board and does
not necessarily represent the views and policies of WHO or the World Bank.

                                                             2                                             Exhibit 458
A WORLD
      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 46 of 211




AT RISK
Annual report on global preparedness
for health emergencies

Global Preparedness Monitoring Board




                                     3                            Exhibit 458
About the
    Case     Global Preparedness
         2:20-cv-02470-WBS-JDP Document 14 Monitoring       Board
                                           Filed 12/29/20 Page 47 of 211
As an independent monitoring and advocacy body, the Global Preparedness Monitoring Board (hereafter referred to
as the Board or GPMB) urges political action to prepare for and mitigate the effects of global health emergencies. Co-
convened in May 2018 by the World Bank Group and the World Health Organization, the Board builds on the work of the
Global Health Crises Task Force and Panel, created by the United Nations Secretary-General in the wake of the 2014-
2016 Ebola epidemic. The Board works independently of all parties, including its co-conveners, to provide the most frank
assessments and recommendations possible. The findings, interpretations, conclusions and opinions expressed in this
report and by Board members represent their views only and not those of their organizations or of the co-conveners.

The 15-member Board is made up of political leaders, heads of agencies, and experts, led jointly by Dr Gro Harlem
Brundtland, formerly Prime Minister of Norway and Director-General of the World Health Organization and Mr Elhadj
As Sy, Secretary General of the International Federation of Red Cross and Red Crescent Societies. Members serve on the
Board in their individual capacities.

The goals of the Board are to:

•   assess the world’s ability to protect itself from health emergencies
•   identify critical gaps to preparedness across multiple perspectives;
•   advocate for preparedness activities with national and international leaders and decision-makers.

The Board differs from other similar commissions and mechanisms, which are time-limited and often specific to one
agency or sector. The Board, with a five-year initial term and benefiting from the engagement of independent experts
and the support of a professional Secretariat, will monitor preparedness across a broad range of actors and sectors,
urging specific actions to drive change. It complements and enhances existing accountability functions of the World Health
Organization, the United Nations, the World Bank and other stakeholders.

Approach to the first annual report – a focus on seven urgent actions

In this first annual report, the Board explores and identifies the most urgent needs and actions required to accelerate
preparedness for health emergencies, focusing in particular on biological risks manifesting as epidemics and pandemics.
The Board analysed evidence and commissioned seven review papers that explore the challenges of preparedness through
various lenses: governance and coordination; country preparedness capacities; research and development; financing;
enhancing community engagement and trust; preparing for and managing the fallout of a high-impact respiratory
pathogen pandemics; and, lessons learned and persistent gaps revealed by recent outbreaks of Ebola virus disease in
Africa. The Board has drawn on these papers and other data to identify areas where preparedness efforts are working
and where they are faltering (1).

The Board identified seven actions that leaders must implement to prepare for pressing threats. Some can - and should -
be accomplished immediately whereas others are more long-term. One of the Board’s first priorities will be to develop a
monitoring framework to track progress not only on these actions, but on other national and global political commitments
as well. The Board looks forward to engaging with global, regional and national leaders and stakeholders on ways to
accelerate progress on these actions.

All background documents, the Board’s monitoring framework, strategy, annual plans and related documents are
available on the Board’s website.

Future GPMB work

Future reports will monitor progress on preparedness for other types of health emergencies, such as those caused by
natural disasters. In addition to its monitoring function, the Board will monitor progress in preparedness, assess emerging
issues and make additional recommendations as needed.




ABOUT THE GLOBAL PREPAREDNESS MONITORING BOARD
                                                            4                                            Exhibit 458
                                                                                                                 4
Contents  Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 48 of 211




ABOUT THE GLOBAL PREPAREDNESS MONITORING BOARD
page 4

FOREWORD
page 6

EXECUTIVE SUMMARY: ACTIONS FOR LEADERS TO TAKE
page 7

A WORLD AT RISK
page 11

PROGRESS, CHALLENGES, ACTIONS
page 17
  1. LEADERSHIP DRIVES PROGRESS
     page 18
  2. BUILDING EFFECTIVE SYSTEMS
     page 22
  3. PREPARING FOR THE WORST: A RAPIDLY SPREADING, LETHAL RESPIRATORY
     PATHOGEN PANDEMIC
     page 27
  4. FINANCING
     page 31
  5. INTERNATIONAL COORDINATION MECHANISMS
     page 36


ABBREVIATIONS
page 40

GLOSSARY
page 41

MEMBERS OF THE GLOBAL PREPAREDNESS MONITORING BOARD
page 42

REFERENCES AND NOTES
page 44


CONTENTS
                                         5                            Exhibit 458
                                                                              5
FOREWORD
   Case 2:20-cv-02470-WBS-JDP                        Document 14 Filed 12/29/20 Page 49 of 211

                          H.E. Dr Gro Harlem                                           Mr Elhadj As Sy
                          Brundtland


                          Co-Chair                                                     Co-Chair
                          Former Prime Minister of                                     Secretary-General of the
                          Norway and former WHO                                        International Federation of Red
                          Director-General                                             Cross and Red Crescent Societies




While disease has always been part of the human experience, a combination of global trends, including insecurity
and extreme weather, has heightened the risk. Disease thrives in disorder and has taken advantage--outbreaks
have been on the rise for the past several decades and the spectre of a global health emergency looms large. If it
is true to say “what’s past is prologue”, then there is a very real threat of a rapidly moving, highly lethal pandemic
of a respiratory pathogen killing 50 to 80 million people and wiping out nearly 5% of the world’s economy. A
global pandemic on that scale would be catastrophic, creating widespread havoc, instability and insecurity. The
world is not prepared.

Outbreaks hit lower-resourced communities much harder given their lack of access to basic health services, clean
water and sanitation; this will aggravate the spread of any infectious pathogen. Disease amplifiers, including
population growth and resulting strains on the environment, climate change, dense urbanization, exponential
increases in international travel and migration, both forced and voluntary, increase the risk for everyone,
everywhere.

Leaders at all levels hold the key. It is their responsibility to prioritize preparedness with a whole-of-society
approach that ensures all are involved and all are protected.

The world needs to proactively establish the systems and engagement needed to detect and control potential
disease outbreaks. These acts of preparedness are a global public good that must meaningfully engage
communities, from the local to the international, in preparedness, detection, response and recovery. Investing
in health emergency preparedness will improve health outcomes, build community trust and reduce poverty,
thereby also contributing to efforts to achieve the United Nations Sustainable Development Goals.

For its first report, the Global Preparedness Monitoring Board (GPMB) reviewed recommendations from previous
high-level panels and commissions following the 2009 H1N1 influenza pandemic and the 2014--2016 Ebola
outbreak, along with its own commissioned reports and other data. The result is a snapshot of where the world
stands in its ability to prevent and contain a global health threat. Many of the recommendations reviewed were
poorly implemented, or not implemented at all, and serious gaps persist. For too long, we have allowed a cycle of
panic and neglect when it comes to pandemics: we ramp up efforts when there is a serious threat, then quickly
forget about them when the threat subsides. It is well past time to act.

The GPMB will advocate at the highest levels so that continued, sustained commitments – political, financial and
social -- are high on the political agenda and we will increase accountability for follow-through. The world is at
risk. But, collectively, we already have the tools to save ourselves and our economies.

What we need is leadership and the willingness to act forcefully and effectively.




FOREWORD
                                                         6                                          Exhibit 458
                                                                                                            6
EXECUTIVE       SUMMARY:Document 14 Filed 12/29/20
   Case 2:20-cv-02470-WBS-JDP                                                 Page 50 of 211
ACTIONS FOR LEADERS TO TAKE

The world requires determined political leadership
to prepare for health threats at national and global
levels. The GPMB calls for:

SEVEN URGENT ACTIONS TO PREPARE THE WORLD
FOR HEALTH EMERGENCIES


                    Heads of government must commit and invest.
                        Heads of government in every country must commit to
                        preparedness by implementing their binding obligations under
                        the International Health Regulations (IHR (2005). They must
                        prioritize and dedicate domestic resources and recurrent
 1                      spending for preparedness as an integral part of national and
                        global security, universal health coverage and the Sustainable
                        Development Goals (SDG).

                    Progress indicator(s) by September 2020
                    •    All countries that have completed an assessment of their capacities by 1
                         July 2019 have developed a costed National Action Plan for Health Security
                         (NAPHS), identified required resources and started to implement the plan.




                    Countries and regional organizations
                    must lead by example.
                        G7, G20 and G77 Member States, and regional
                        intergovernmental organizations must follow through on
                        their political and funding commitments for preparedness
 2
                        and agree to routinely monitor progress during their annual
                        meetings.

                    Progress indicator(s) by September 2020
                    •    G7, G20, G77 and regional intergovernmental organizations monitor their
                         commitments to preparedness for health emergencies.




EXECUTIVE SUMMARY
                                             7                                         Exhibit 458
                                                                                               7
                        All countries must build strong systems.
      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 51 of 211
                        Heads of government must appoint a national high-level
                        coordinator with authority and political accountability to lead
                        whole-of-government and whole-of-society approaches, and
 3                      routinely conduct multisectoral simulation exercises to establish and
                        maintain effective preparedness. They must prioritize community
                        involvement in all preparedness efforts, building trust and engaging
                        multiple stakeholders (e.g. legislators; representatives of the human
                        and animal health, security and foreign affairs sectors; the private
                        sector; local leaders; and women and youth).

                        Progress indicator(s) by September 2020
                        •    At a minimum, the 59 countries that have completed a NAPHS identify a national
                             high-level coordinator (board, commission or agency) to implement national
                             preparedness measures across all sectors, and to lead and direct actions in
                             these sectors in the event of a public health emergency.
                        •    WHO, the World Bank and partners, working with countries, develop and cost
                             packages of priority interventions to increase preparedness capacity that can
                             be financed in current budget cycles and map these interventions to expected
                             results in the near term.
                        •    There are fewer, but better harmonized coordination mechanisms, global,
                             regional and country networks, institutions and initiatives for preparedness and
                             readiness and for research and development (R&D).



                        Countries, donors and multilateral institutions must
                        be prepared for the worst.
                            A rapidly spreading pandemic due to a lethal respiratory pathogen
                            (whether naturally emergent or accidentally or deliberately
 4                          released) poses additional preparedness requirements. Donors
                            and multilateral institutions must ensure adequate investment
                            in developing innovative vaccines and therapeutics, surge
                            manufacturing capacity, broad-spectrum antivirals and
                            appropriate non-pharmaceutical interventions. All countries must
                            develop a system for immediately sharing genome sequences of
                            any new pathogen for public health purposes along with the means
                            to share limited medical countermeasures across countries.

                        Progress indicator(s) by September 2020
                        •    Donors and countries commit and identify timelines for: financing and
                             development of a universal influenza vaccine, broad spectrum antivirals,
                             and targeted therapeutics. WHO and its Member States develop options for
                             standard procedures and timelines for sharing of sequence data, specimens,
                             and medical countermeasures for pathogens other than influenza.
                        •    Donors, countries and multilateral institutions develop a multi-year plan and
                             approach for strengthening R&D research capacity, in advance of and during
                             an epidemic.
                        •    WHO, the United Nations Children’s Fund, the International Federation of
                             Red Cross and Red Crescent Societies, academic and other partners identify
                             strategies for increasing capacity and integration of social science approaches
                             and researchers across the entire preparedness/response continuum.

EXECUTIVE SUMMARY
                                                 8                                         Exhibit 458
                                                                                                   8
                     Financing institutions must link preparedness with
      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 52 of 211
                     financial risk planning.
                         To mitigate the severe economic impacts of a national or
                         regional epidemic and/or a global pandemic, the International
 5                       Monetary Fund (IMF) and the World Bank must urgently
                         renew their efforts to integrate preparedness into economic
                         risk and institutional assessments, including the IMF’s next
                         cycle of Article IV consultations with countries and the World
                         Bank’s next Systematic Country Diagnostics for International
                         Development Association (IDA) credits and grants. Funding
                         replenishments of the IDA, Global Fund to Fight AIDS, TB
                         and Malaria (Global Fund), and Gavi should include explicit
                         commitments regarding preparedness.

                     Progress indicator(s) by September 2020
                     •    The IMF and the World Bank integrate preparedness in their systematic
                          country risk, policy and institutional assessments, including in Article IV
                          staff reports and for IDA credits/grants respectively.
                     •    International funding mechanisms expand their scope and envelopes to
                          include health emergency preparedness, including the IDA19 replenishment,
                          the Central Emergency Response Fund, Gavi, the Global Fund and others.




                     Development assistance funders must create
                     incentives and increase funding for preparedness.
                         Donors, international financing institutions, global funds and
                         philanthropies must increase funding for the poorest and
 6                       most vulnerable countries through development assistance for
                         health and greater/earlier access to the United Nations Central
                         Emergency Response Fund to close financing gaps for their
                         national actions plans for health security as a joint responsibility
                         and a global public good. Member states need to agree to an
                         increase in WHO contributions for the financing of preparedness
                         and response activities and must sustainably fund the WHO
                         Contingency Fund for Emergencies, including the establishment
                         of a replenishment scheme using funding from the revised World
                         Bank Pandemic Emergency Financing Facility.

                     Progress indicator(s) by September 2020
                     •    WHO member states agree to an increase in contributions for preparedness
                          at the Seventy-third World Health Assembly in 2020; and Member
                          States, the World Bank and donors provide sustainable financing for the
                          Contingency Fund for Emergencies to a level of US$ 100 million annually.




EXECUTIVE SUMMARY
                                             9                                       Exhibit 458
                                                                                             9
                     The United Nations must strengthen coordination
      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 53 of 211
                     mechanisms.
                         The Secretary General of the United Nations, with WHO and
                         United Nations Office for the Coordination of Humanitarian
 7                       Affairs (OCHA), must strengthen coordination in different
                         country, health and humanitarian emergency contexts,
                         by ensuring clear United Nations systemwide roles and
                         responsibilities; rapidly resetting preparedness and response
                         strategies during health emergencies; and, enhancing United
                         Nations system leadership for preparedness, including
                         through routine simulation exercises. WHO should introduce
                         an approach to mobilize the wider national, regional and
                         international community at earlier stages of an outbreak, prior
                         to a declaration of an IHR (2005) Public Health Emergency of
                         International Concern.

                     Progress indicator(s) by September 2020
                     •    The Secretary-General of the United Nations, with the Director-General of
                          WHO and Under-Secretary-General for Humanitarian Affairs strengthens
                          coordination and identifies clear roles and responsibilities and timely
                          triggers for a coordinated United Nations systemwide response for health
                          emergencies in different countries and different health and humanitarian
                          emergency contexts.
                     •    The United Nations (including WHO) conducts at least two system-wide
                          training and simulation exercises, including one for covering the deliberate
                          release of a lethal respiratory pathogen.
                     •    WHO develops intermediate triggers to mobilize national, international
                          and multilateral action early in outbreaks, to complement existing
                          mechanisms for later and more advanced stages of an outbreak under
                          the IHR (2005).
                     •    The Secretary General of the United Nations convenes a high-level
                          dialogue with health, security and foreign affairs officials to determine
                          how the world can address the threat of a lethal respiratory pathogen
                          pandemic, as well as for managing preparedness for disease outbreaks
                          in complex, insecure contexts.




EXECUTIVE SUMMARY
                                            10                                       Exhibit 10458
      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 54 of 211




A world
at risk
The world is at acute risk for devastating
regional or global disease epidemics or
pandemics that not only cause loss of life but
upend economies and create social chaos.

                                     11                           Exhibit 11458
                                       Vulnerability is heightened by an increase in outbreaks occurring in complex
            Case 2:20-cv-02470-WBS-JDP     Documentas14wellFiled
                            humanitarian emergencies,        as a12/29/20   Page 55ofofecological,
                                                                  novel convergence     211
                                       political, economic and social trends including population growth, increased
                                       urbanization, a globally integrated economy, widespread and faster travel,
                                       conflict, migration and climate change (2). Specific risks are described below:


                                       The world is confronted by increasing infectious
                                       disease outbreaks.
                                       Between 2011 and 2018, WHO tracked 1483 epidemic events in 172 countries3.
                                       Epidemic-prone diseases such as influenza, Severe Acute Respiratory
                                       Syndrome (SARS), Middle East Respiratory Syndrome (MERS), Ebola, Zika,
                                       plague, Yellow Fever and others, are harbingers of a new era of high-impact,
                                       potentially fast-spreading outbreaks that are more frequently detected and
                                       increasingly difficult to manage. Fig. 1 demonstrates the global emergence of
                                       selected pathogens over the past 50 years, including both those that naturally
                                       emerge/re-emerge and those that are deliberately released.




FIGURE 1 Global examples of emerging and re-emerging diseases



Antimicrobial-           West Nile virus Cryptosporidiosis       Ebola virus            Diphtheria             Akhmeta virus
resistant threats Enterovirus D68        Powassan           E. coli                                               MERS-CoV
 - CRE
                         Heartland         virus          O104:H4 Drug-resistant malaria
 - MRSA                                                                                                             Rift Valley fever
 - C. difficile             virus
                                                                                                                      Typhoid fever
 - N. gonorrhoeae
                                                                                                                             SFTSV
H3N2v influenza                                                                                                              bunyavirus
Cyclosporiasis                                    Hepatitis C
                                                                                                                               E. coli
E. coli O157:H7                                      vCJD                                                                      O157:H7
        Measles                                Lyme
                                               disease                                                                          H5N6
      Human                                                                                                                     influenza
 monkeypox
                                                                                                                                H10N8
  Listeriosis                                                                                                                   influenza
    Bourbon
        virus                                              Lassa                                                                H7N9
                                                           fever                                                                influenza
   2009 H1N1                                                                    HIV
      influenza                                                                                                                  H5N1
                                                                                                                                 influenza
  Adenovirus 14
                                                                                                                                SARS
        Anthrax
   bioterrorism                                                                                                               Nipah virus
  Chikungunya                                                                                                                Hendra virus
                                                                                                                         Nipah virus
   Hantavirus
   pulmonary                                                                                                           Enterovirus 71
   syndrome         Dengue                                                                                        Human monkeypox
                            Zika                                                                             Ebola virus
   Acute flaccid            virus     Yellow fever
        myelitis                                                    Marburg                                Zika virus
                     Human African trypanosomiasis       Cholera     virus                        Plague

                Newly emerging                   Re-emerging/resurging                     “Deliberately emerging”

C. difficile: Clostridium difficile; CRE: carbapenem-resistant Enterobacteriaceae; E. coli: Escherichia coli; MDR: multidrug-
resistant [tuberculosis]; MERS-CoV: Middle East respiratory syndrome coronavirus; MRSA: meticillin-resistant Staphylococcus
aureus; N. gonorrhoeae; Neisseria gonorrhoeae; SFTSV: severe fever with thrombocytopenia syndrome virus; XDR: extensively
drug-resistant [tuberculosis].
Source: United States National Institutes of Health, National Institute for Allergies and Infectious Diseases (4).




A WORLD AT RISK
                                                                   12                                                  Exhibit 12458
                                                 The poor suffer the most.
                    Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 56 of 211
                                                 Any country without basic primary health care, public health services, health
                                                 infrastructure and effective infection control mechanisms faces the greatest
                                                 losses, including death, displacement and economic devastation. Disease
                                                 outbreaks disrupt the entire health system reducing access to health services
                                                 for all diseases and conditions, which leads to even greater mortality and
                                                 further economic depression. Negative impacts are particularly profound
                                                 in fragile and vulnerable settings, where poverty, poor governance, weak
                                                 health systems, lack of trust in health services, specific cultural and religious
                                                 aspects and sometimes ongoing armed conflict greatly complicate outbreak
                                                 preparedness and response.


                                                 All economies are vulnerable.
                                                 In addition to loss of life, epidemics and pandemics devastate economies.
                                                 Estimated costs of past events include: a loss of over US $40 billion in productivity
                                                 from the 2003 SARS epidemic (5); US$53 billion loss from the economic and
                                                 social impact of the 2014-2016 West Africa Ebola outbreak (6,7); and the US$
                                                 45 to 55 billion cost of the 2009 H1N1 influenza pandemic8 (Fig. 2). The World
                                                 Bank estimates that a global influenza pandemic akin to the scale and virulence
                                                 of the one in 1918 would cost the modern economy US$ 3 trillion, or up to 4.8%
                                                 of gross domestic product (GDP); the cost would be 2.2% of GDP for even a
                                                 moderately virulent influenza pandemic (9). Models predict the annual cost of
                                                 a global influenza pandemic would mean that South Asia’s GDP would drop by
                                                 2% (US$ 53 billion), and Sub-Saharan Africa’s GDP by 1.7% (US$ 28 billion), the
                                                 latter equivalent to erasing a full year’s economic growth (Fig. 3) (10,11,12).




 FIGURE 2 Costs of selected epidemics (US$ billions)


               70
                                                                                                           EBOLA

               60                                                                    H1N1
                                         SARS                     H5N1
               50
Billions ($)




               40


               30


               20
                                                                                                                        MERS

               10


                0
                         2001             2003             2005          2007        2009      2011         2013         2015    2017

                                               Estimated costs of selected epidemics/pandemics in US$ Billions (2001-2017)


 Source: Resolve to Save Lives (www.resolvetosavelives.org).




 A WORLD AT RISK
                                                                                13                                           Exhibit 13458
FIGURE 3 Predicted country vulnerability to pandemic economic loss, 2018 (% GDP loss)
              Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 57 of 211




IBRD 43420
FEBRUARY

Percent GDP
Loss

       2.0%

       1.5%

       1.0%

       0.5%

       0.0%

IBRD: International Bank for Reconstruction and Development.
Source: Resolve to Save Lives (www.resolvetosavelives.org).




                                                The direct impacts on countries are severe. Guinea, Liberia and Sierra Leone
                                                lost an estimated US$ 2.2 billion in GDP in 2015 (13) during the 2014-2016 West
                                                Africa Ebola outbreak (14) (Fig. 4).


FIGURE 4 Costs of 2014-2016 Ebola epidemic, West Africa (US$)




 GUINEA
                                                                               $2.8
                                                                               BILLION
 $600 MILLION
                                                                               OVERALL COST

 SIERRA LEONE
 $1.9 BILLION


 LIBERIA
 $300 MILLION




   50%                                         51%                                    4.9-9.4%                    20%
   DROP IN TOURISM                             NO LONGER IN WORK                      DECLINE IN                  DROP IN GDP
   Drop in tourist arrivals in                 % of Liberian wage earners             REVENUES                    Drop in Sierra Leone’s GDP
   Sierra Leone from 2013 to                   that reported no longer                Decline in government       in 2015, wiping out 5 years
   2014. The rest of West Africa               working in their latest job 9          revenues in 2015 in the 3   of development. The GDP
   also saw a 7.7% drop in                     months into the epidemic.              countries (incl. direct &   per capita dropped by an
   arrivals in 2014.                                                                  indirect taxes, VAT).       average $125 per person in
                                                                                                                  the 3 impacted countries.




Source: Resolve to Save Lives (www.resolvetosavelives.org).




A WORLD AT RISK
                                                                                 14                                        Exhibit 14458
                         Epidemics and pandemics disrupt trade and tourism, both of which are major
       Case 2:20-cv-02470-WBS-JDP       Document
                       global economic drivers      14 provided
                                               and have Filed 12/29/20    Page
                                                                a huge boost     58 of economies
                                                                             to African 211
                         in recent years. In 2017:

                         •   Global merchandise trade estimated at US$ 17.43 trillion
                         •   Commercial services, including tourism: US$ 5.19 trillion.

                         Combined, they made up about 18% of the global economy.

                         •   The world has become closely interconnected in terms of value chains and
                             population movement, and not only for rich countries. The share of trade
                             held by developing economies:
                             -   merchandise exports: 44% (almost half as trade among these countries).
                             -   commercial services, including tourism: 34%

                         The chances of a global pandemic are growing. While scientific and technological
                         developments provide new tools that advance public health (including safely
                         assessing medical countermeasures), they also allow for disease-causing
                         microorganisms to be engineered or recreated in laboratories. A deliberate
                         release would complicate outbreak response; in addition to the need to decide
                         how to counter the pathogen, security measures would come into play limiting
                         information-sharing and fomenting social divisions. Taken together, naturally
                         occurring, accidental, or deliberate events caused by high-impact respiratory
                         pathogens pose “global catastrophic biological risks.” (15)

                         The world is not prepared for a fast-moving, virulent respiratory pathogen
                         pandemic. The 1918 global influenza pandemic sickened one third of the world
                         population and killed as many as 50 million people - 2.8% of the total population
                         (16,17). If a similar contagion occurred today with a population four times larger
                         and travel times anywhere in the world less than 36 hours, 50 - 80 million people
                         could perish (18,19). In addition to tragic levels of mortality, such a pandemic
                         could cause panic, destabilize national security and seriously impact the global
                         economy and trade.

                         Trust in institutions is eroding. Governments, scientists, the media, public health,
                         health systems and health workers in many countries are facing a breakdown in
                         public trust that is threatening their ability to function effectively. The situation is
                         exacerbated by misinformation that can hinder disease control communicated
                         quickly and widely via social media.




A WORLD AT RISK
                                                 15                                            Exhibit 15458
ALL PARTS      OF SOCIETYDocument
    Case 2:20-cv-02470-WBS-JDP AND14THE
                                     FiledINTERNATIONAL
                                           12/29/20 Page 59 of 211

COMMUNITY HAVE MADE PROGRESS IN
PREPARING TO FACE HEALTH EMERGENCIES
… BUT CURRENT EFFORTS REMAIN GROSSLY
INSUFFICIENT.


In the next section, the Board lists examples of progress and persistent challenges in the
following categories:


1.   Leadership drives progress

2.   Building effective systems

3.   Preparing for the worst: a rapidly spreading lethal respiratory pathogen
     pandemic

4.   Financing

5.   International coordination mechanisms

The Board proposes seven urgent actions that national and global leaders must take to
prepare for health emergencies. Some aspects of these actions can be achieved in the
next year, and the Board challenges political leaders to move forward on these rapidly.




     What is preparedness?
     The United Nations and WHO define preparedness as the ability (knowledge,
     capacities, and organizational systems) of governments, professional response
     organizations, communities and individuals to anticipate, detect and respond
     effectively to, and recover from, the impact of likely, imminent or current
     health emergencies, hazards, events or conditions. It means putting in place
     mechanisms that will allow national authorities, multilateral organizations
     and relief organizations to be aware of risks and deploy staff and resources
     quickly once a crisis strikes (20,21).




                                            16                                 Exhibit 16458
 Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 60 of 211




Progress,
challenges,
actions
                                17                           Exhibit 17458
                 Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 61 of 211




Leadership
drives progress

                                            National and local leaders are responsible for ensuring preparedness
                                            from the country to the community level. Action and investment prior to an
                                            emergency are essential to provide the best possible protection. Ensuring
                                            recurrent spending for preparedness is a key articulation of political will
                                            and leadership. Long-term, sustained community engagement is crucial
                                            for detecting outbreaks early, controlling amplification and spread,
     1
                                            ensuring trust and social cohesion, and fostering effective responses.

                                            In addition to their domestic responsibilities, national leaders have
                                            preparedness obligations to the world at large.i All countries have
                                            adopted the binding International Health Regulations (IHR (2005), a
                                            treaty requiring governments to develop national core capacities to
                                            detect, assess, report and respond to health threats, as well as to report
                                            any “public health emergency of international concern” to WHO and to
     2
                                            take corresponding action (22).

                                            Regional and global leaders must support country actions and develop
                                            networks of partners to aid in preparedness and disease control.

                                            Although, the contexts and drivers for increased frequency and severity
                                            of epidemics and pandemics are increasingly complex, leaders can plan
                                            and galvanize robust preparedness for their communities, countries, and
                                            for the world through determined measures.

i.       These obligations include maintaining effective disease surveillance and laboratory systems; reporting newly emerging diseases that could
         spread internationally; and maintaining the necessary infrastructure to respond to health emergencies. See https://www.who.int/ihr.


Progress, challenges, actions: leadership drives progress
                                                                        18                                                   Exhibit 18458
             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 62 of 211

Progress to date
                                 •    Each country has identified an IHR focal point to manage IHR-related reporting
                                      requirements in keeping with their commitments under the IHR (2005). National
                                      assessments and planning have improved considerably: as of July 2019, 190
                                      countries reported their progress in implementing IHR (2005) in 2018, using
                                      the State Party self-assessment annual reporting (SPAR) tool; 102 countries
                                      have conducted a voluntary Joint External Evaluation (JEE)ii, 103 countries have
                                      conducted simulation exercises, 51 countries have completed after-action
                                      reviews, 59-countries developed a National Action Plan for Health Security
                                      (NAPHS) and 51 have costed them (23).

                                 •    Recognizing the shared threat of a global health catastrophe, national leaders
                                      have undertaken political actions to advance preparedness. Political bodies, such
                                      as the G7, G20 (24), G77 and several regional intergovernmental organizations
                                      such as the African Union (25) have adopted political commitments for action
                                      on various aspects of health and health emergencies, including funding and
                                      linkages to health systems strengthening and universal health coverage. The
                                      G77 foreign ministers recognized that outbreaks of epidemics or other global
                                      health threats deserved to be given the same level of attention as other serious
                                      threats confronting countries (26).

                                 •    The Global Health Security Agenda (GHSA), a multi-country coalition launched in
                                      early 2014 aims to increase country level capacities and coordination for disease
                                      detection, prevention and control, has grown to nearly 70-member countries
                                      and partner organizations (27). Its Private Sector Roundtable is working with
                                      industry to enhance the latter’s participation in global health security.

                                 •    Multilateral institutions and donors have acted to prepare for the worst
                                      pandemic challenges. At the global level, in addition to the IHR (2005) and
                                      further recommendations for their improvement adopted in 2009 and 2016,
                                      (28) health leaders have developed the Pandemic Influenza Preparedness
                                      (PIP) Framework to address virus-sharing and benefit-sharing concerns
                                      arising from the 2006 H5N1 outbreak.

                                 •    In 2017 Germany, India, Japan, Norway, the Bill & Melinda Gates Foundation,
                                      the Wellcome Trust and the World Economic Forum founded the Coalition for
                                      Epidemic Preparedness Innovations (CEPI) to facilitate focused support for
                                      vaccine development to combat major health epidemic/pandemic threats.




ii.   A WHO managed process where countries undertake a voluntary, multisectoral assessment of their core capacities under IHR (2005),
      with national self-assessment and an external evaluation team with experts, See https://www.who.int/ihr/procedures/joint-external-
      evaluations/en/.


Progress, challenges, actions: leadership drives progress
                                                                  19                                                Exhibit 19458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 63 of 211

Persistent challenges and obstacles
Insufficient                   Preparedness is hampered by the lack of continued political will at all levels.
national and local             Although national leaders respond to health crises when fear and panic grow
leadership                     strong enough, most countries do not devote the consistent energy and resources
                               needed to keep outbreaks from escalating into disasters.

Weak compliance                As of 2018, only one-third of countries have the capacities required under the IHR
with the IHR (2005)            (2005) (29). While progress has been achieved in many higher income countries,
                               low- and middle-income countries struggle with funding these functions. Not only
                               does this impact their own ability to respond to outbreaks, it puts the whole world
                               at risk. The great majority of national health systems would be unable to handle
                               a large influx of patients infected with a respiratory pathogen capable of easy
                               transmissibility and high mortality.

Inadequate                     Although G7, G20, G77 and regional intergovernmental organization leaders have
international                  made a number of commitments to health and preparedness in recent years,
support for                    follow-through is lacking. Collective security and the performance of international
preparedness in the            health systems in an increasingly globalized world are only as “strong as their
poorest countries              weakest link.” For example, although the G7 has committed to supporting 76
                               countries in building their IHR (2005) core capacities in four separate meetings
                               (30), G7 Member States have not monitored the follow-up to these commitments.




Progress, challenges, actions: leadership drives progress
                                                            20                                    Exhibit20458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 64 of 211

Required actions
Heads of government must commit and invest

                               Heads of government in every country must commit to
                               preparedness by implementing their binding obligations
                               under the IHR (2005). They must prioritize and dedicate
                               domestic resources and recurrent spending for
                               preparedness as an integral part of national and global
                               security, universal health coverage and the Sustainable
                               Development Goals (SDG).

                               Progress indicator(s) by September 2020
                               •    All countries that have completed an assessment of their capacities by 1 July 2019
                                    have developed a costed NAPHS, identified required resources and started to
                                    implement the plan.




Countries and regional organizations must lead by example

                               G7, G20 and G77 Member States and regional
                               intergovernmental organizations must follow through on their
                               political and funding commitments to preparedness and
                               agree to routinely monitor progress at their annual meetings.

                               Progress indicator(s) by September 2020
                               •    G7, G20, G77 and regional intergovernmental organizations monitor their commitments
                                    to preparedness for health emergencies.




Ultimate objectives
All countries have reached full compliance with IHR (2005), have completed voluntary external or other
independent assessments, and are objectively monitored by WHO on a regular basis to ensure continued
improvement in preparedness. Recurrent national spending for preparedness is secured. Follow-up of
countries’ political and funding commitments made before G7, G20, G77 and regional organizations are
monitored routinely.




Progress, challenges, actions: leadership drives progress
                                                            21                                        Exhibit 21458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 65 of 211




Building
effective systems

                                      Planning for emergencies creates a virtuous cycle, whereby
                                      preparedness enables a successful response and from which built
                                      capacities and knowledge gained during an outbreak become
                                      the foundation to prepare for the next threat. Setting up these
                                      arrangements will require prioritizing systems-building across the
 3                                    whole society, in a variety of contexts, testing different models, and
                                      creating environments and mechanisms for sharing best practices,
                                      among countries at all economic levels.

                                      Effective, accessible and efficient local health systems delivering
                                      primary health care, and mental health and psychosocial services
                                      essential for prevention will also yield multiple benefits beyond
                                      preparedness, including infectious disease prevention and control,
                                      better health outcomes and increased community trust, as well as
                                      surge response capacity. When a health emergency strikes, national
                                      and regional authorities need to be able to count on a global backup
                                      system that is well resourced, well-coordinated and well-practised.

                                      Every country and community must be prepared for the unexpected.




Progress, challenges, actions: building effective systems
                                                            22                               Exhibit 22458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 66 of 211

Progress to date
                                      •    Timeliness in detection of outbreaks has increased significantly, as shown
                                           by the swift declaration of the 2016 outbreak of Zika, the 2018 outbreak of
                                           Ebola in the Democratic Republic of the Congo (DRC), and the first Ebola
                                           cases in Uganda. Rapid detection, isolation and treatment of recent Ebola
                                           cases in Uganda reflect better preparedness planning and investments.
                                           In addition, nine countries neighbouring the eastern DRC have enhanced
                                           their preparedness efforts.

                                      •    As part of IHR (2005) monitoring, 103 simulation exercises and 50 after-
                                           action reviews have been conducted, and 26 countries have an IHR
                                           (2005)-Performance of Veterinary Services national bridging workshop
                                           (31,32).

                                      •    China, Nigeria and the WHO African and Eastern Mediterranean regions,
                                           among others, have developed public health organizations/institutes and
                                           training programmes modelled on successful programmes and agencies.

                                      •    A number of Member States of the Commonwealth of Independent States
                                           Countries and those active in the European Environment and Sustainable
                                           Development Advisory Councils have increased their surveillance and
                                           laboratory capacities, including rapid operational engagement of mobile
                                           medical teams.

                                      •    At the global level, the new Health Emergencies Programme established
                                           at the World Health Organization (WHO) following the 2014-2016 Ebola
                                           crisis in west Africa enabled the organization to take on a stronger, more
                                           effective operational role in outbreaks. The reforms have already made a
                                           significant difference in emergency response worldwide.

                                      •    There is increased awareness of the need for community involvement in all
                                           aspects of preparedness. Recent outbreaks of Ebola and Zika, and other
                                           diseases saw calls for an increase in community engagement in view of
                                           its high effectiveness. WHO’s new IHR (2005) monitoring framework has
                                           expanded by including risk communication and community engagement
                                           assessments.

                                      •    Political will, financial investment and health system improvements lead
                                           to results. For example, the Republic of Korea successfully contained a
                                           second potential MERS outbreak in 2018; before the 2014-2016 outbreak
                                           of Ebola virus disease in west Africa, Nigeria implemented an epidemic
                                           preparedness infrastructure that resulted in rapid control of Ebola cases
                                           and cost savings compared with experiences of its neighbours (33); and
                                           recent improvements in India’s health system helped that country identify
                                           and contain the deadly Nipah virus diagnosed in Kerala in May 2018.




Progress, challenges, actions: building effective systems
                                                            23                                        Exhibit 23458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 67 of 211

Persistent challenges and obstacles
Poor integration between              Too many places lack even the most rudimentary health-care infrastructure.
preparedness and day to               Communities that cannot care for a pregnant woman and her newborn child
day health needs                      cannot protect against a disease outbreak.

A clear national leader for           In the ongoing Ebola response, and for Zika, influenza and other outbreaks
pandemic preparedness                 in many countries, the national and international leads have been identified
and response is too often             after the fact, or changed in mid-course, causing delays in decision making.
identified only after the             Leadership should be clearly identified in advanced, authorized and held
onset of a crisis                     accountable for preparedness.

Country coordinating                  Although the IHR (2005) requirements are instrumental, they need to be expanded
mechanisms for health                 to sectors beyond health to create a broad continuum of preparedness. As a
emergency preparedness                case in point, only four of the 197 national focal points are located outside the
are not broad enough                  country’s Ministry of Health. As potential models, a number of countries have
                                      national multisectoral coordination entities to deal with natural disasters, as
                                      well as those created to fight against HIV/AIDS.

Whole-of-government and               Efforts on national and local preparedness planning too often lack an effective
whole-of-society system               “whole-of-government” and “whole-of-society” approach. Other parties that
planning and engagement               must be engaged include national agencies beyond the health ministry, local
for preparedness are                  governments, traditional and religious leaders, civil society, the research and
frequently lacking                    security communities, the private sector, the media and operational experts.
                                      Preparedness-specific and preparedness-sensitive activities need to be
                                      included in sector specific strategies and systems-strengthening plans, such as
                                      those for universal health coverage; animal health in agriculture and livestock;
                                      transport and security; and disaster risk management.

Monitoring is incomplete              Repeat assessments to monitor progress for JEEs are not yet in place. IHR (2005)
and infrequent                        SPAR reporting is done by self-reporting in countries. Additional assessment
                                      tools are needed to allow identification of weaknesses in preparedness before
                                      a health emergency occurs.

Grossly insufficient                  Community engagement across all aspects of national preparedness planning
involvement of communities            and response is fundamentally lacking. It is essential to understand community
in all aspects of                     needs and ensure their systematic incorporation into planning and accountability
preparedness                          mechanisms. Currently, these needs are not well assessed nor integrated into
                                      country and WHO preparedness approaches.

Inadequate inclusion of               Sustainable preparedness requires involvement of women and youth in planning
women and youth                       and decision-making. The majority of both formal and informal care givers
                                      are women, and their engagement ensures that policies and interventions are
                                      accepted and that they have full access to the services provided. It is important
                                      to ensure that the basic health needs of women and girls, including those for
                                      reproductive health, are met during an outbreak.




Progress, challenges, actions: building effective systems
                                                            24                                        Exhibit24458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 68 of 211
Breakdown of trust and                Challenges to poliomyelitis (polio) eradication efforts in Afghanistan and
social cohesion                       Pakistan and those experienced while containing the tenth Ebola outbreak in
                                      the DRC vividly demonstrate the impact that a breakdown in citizens’ trust and
                                      social cohesion can have on health emergency response. Consequences include
                                      attacks on both national and international health-care workers and delays or
                                      stoppages in response efforts. In some countries, waning trust in public health
                                      and government officials together with cultural and religious beliefs lead to is
                                      decreasing vaccination rates and leading to the re-emergence of measles and
                                      other vaccine-preventable diseases, a phenomenon found in communities at all
                                      economic and educational levels.

Existing health system                Many financial, human, infrastructure, surveillance and laboratory health
and disease control                   resources already exist in countries that can directly support preparedness
assets are not maximized              efforts. However, resources for disease-specific programmes, such as those
to support preparedness:              for HIV, tuberculosis, malaria and polio eradication, often do not include or
                                      sustainably support preparedness. For example, entities providing funding and
                                      programmatic support for countries, such as the Global Fund to Fight AIDS, TB
                                      and Malaria (Global Fund) and Gavi, do not explicitly include prevention and
                                      preparedness to achieve broader health security. The Global Polio Eradication
                                      Initiative has developed extensive laboratory and disease surveillance networks
                                      focused on poliovirus detection and identification, but this capacity is not
                                      leveraged sufficiently for broader health monitoring. Whereas polio assets
                                      have supported other outbreak preparedness efforts (as seen with the outbreak
                                      of Ebola in Nigeria in 2014-2016), capacities are threatened, as funding will
                                      predictably wane once polio eradication is achieved.




Progress, challenges, actions: building effective systems
                                                            25                                       Exhibit25458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 69 of 211

Required actions
All countries must build strong systems

                                Heads of government must appoint a national high-level
                                coordinator with authority and political accountability to lead
                                whole-of-government and whole-of-society approaches,
                                and routinely conduct multisectoral simulation exercises to
                                establish and maintain effective preparedness. They must
                                prioritize community involvement in all preparedness efforts,
                                building trust and engaging multiple stakeholders (e.g.
                                legislators; representatives of human and animal health,
                                security, and foreign affairs sectors; the private sector; local
                                leaders; and women and youth).

                                Progress indicator(s) by September 2020
                                •    At a minimum, the 59 countries that have completed an NAPHS identify a
                                     national high-level coordinator (board, commission or agency) to implement
                                     national preparedness measures across all sectors and to lead and direct
                                     actions in these sectors in the event of a public health emergency.

                                •    WHO, the World Bank and partners, working with countries, develop and cost
                                     packages of priority interventions to increase preparedness capacity that can
                                     be financed in current budget cycles and map these interventions to expected
                                     results in the near term.

                                •    There are fewer, but better harmonized coordination mechanisms, global,
                                     regional and country networks, institutions and initiatives for preparedness
                                     and readiness and for research and development (R&D).




Ultimate objectives:
All countries have identified a high-level coordinator to plan and implement preparedness and response
across all sectors, including health, security, finance and other relevant ministries. The coordinator
demonstrates through exercises or actual events that national preparedness and response systems are
capable of mitigating all types of public health emergencies. Preparedness activities involve communities
in all phases of planning and implementation.




Progress, challenges, actions: building effective systems
                                                            26                                    Exhibit26458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 70 of 211




Preparing
for the worst:
a rapidly spreading, lethal respiratory pathogen pandemic




                                     High-impact respiratory pathogens, such as an especially deadly
                                     strain of influenza, pose particular global risks in the modern age.
                                     The pathogens are spread via respiratory droplets; they can infect a
                                     large number of people very quickly and with today’s transportation
                                     infrastructure, move rapidly across multiple geographies.
 4
                                     In addition to a greater risk of pandemics from natural pathogens,
                                     scientific developments allow for disease-causing microorganisms to
                                     be engineered or recreated in laboratories. Should countries, terrorist
                                     groups, or scientifically advanced individuals create or obtain and
                                     then use biological weapons that have the characteristics of a novel,
                                     high-impact respiratory pathogen, the consequences could be as
                                     severe as, or even greater, than those of a natural epidemic, as could
                                     an accidental release of epidemic-prone microorganisms.




Progress, challenges, actions: preparing for the worst
                                                         27                                  Exhibit 27458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 71 of 211

Progress to date
                                •    WHO established the Research and Development (R&D) Blueprint to help
                                     organizations identify research needs and work with country partners to plan
                                     for and implement studies during epidemics (34).

                                •    WHO Member States adopted the PIP Framework to improve pandemic
                                     influenza preparedness globally and support a more equitable response.
                                     Through the PIP Framework, WHO has supported countries financially and
                                     technically to improve certain essential public health capacities and established
                                     a virtual stockpile of pandemic influenza vaccines (currently estimated at more
                                     than 400 million doses). Global production capacity for influenza vaccines has
                                     increased to an estimated 6.4 billion doses (35).

                                •    Bolstering pandemic influenza preparedness, the Global Influenza
                                     Surveillance and Response System has grown to 151 laboratories in 115
                                     countries and has been commended repeatedly for timely identification,
                                     assessment and monitoring of influenza and other respiratory pathogens,
                                     including MERS and SARS.

                                •    Funding for research has increased. While figures on R&D funding for epidemics
                                     are difficult to come by, studies show investment in research on neglected
                                     diseases rose by 7% between 2016 and 2017, representing a 10-year high. Over
                                     the last decade, national public-sector funding from low- and middle-income
                                     countries grew 17% (36). As of June 2019, CEPI has raised US$ 750 million to
                                     develop vaccines to stop future epidemics (37).




Persistent challenges and obstacles
Lack of planning                Preparedness and response systems and capabilities for disease outbreaks are not
and readiness for a             sufficient to deal with the enormous impact, rapid spread and shock to health, social
rapidly moving, lethal          and economic systems of a highly lethal pandemic, whether natural, accidental or
pandemic caused by a            deliberately released. There is insufficient R&D investment and planning for innovative
respiratory pathogen            vaccine development and manufacture, broad-spectrum antivirals, appropriate non-
                                pharmaceutical interventionsiii (38), targeted therapeutics (including monoclonal
                                antibodies), systems for sharing sequences of any new pathogen, and means for
                                equitably sharing limited medical countermeasures across countries. In addition, such
                                a pandemic requires advance planning across multiple sectors (financial, security,
                                transportation, logistics, global communications and industry), for reinforcing social
                                cohesion and for risk communication. Epidemic control costs would completely
                                overwhelm the current financing arrangements for emergency response.


iii. Non-pharmaceutical interventions include public safety protocols, school and business closures, airline and transportation
     protocols, communications protocols, supply chain readiness etc., as well as coordination between the public and private sectors,
     national and local authorities.


Progress, challenges, actions: preparing for the worst
                                                                28                                                Exhibit28458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 72 of 211
Lack of data                    The lack of optimized sample-sharing and information-sharing slows down the
sharing and medical             public health response and R&D. The PIP framework is limited to pandemic influenza,
countermeasures in              and there are no frameworks for other infectious diseases with pandemic potential.
the context of a Public         Concerns exist regarding the impact of the Nagoya Protocol (39) on timely sharing of
Health Emergency of             pathogen samples (40).
International Concern
is unacceptable                 Limited medical countermeasures are shared inequitably at times and are likely to be
                                prioritized for domestic use during a pandemic. Countries need to trust that, if they
                                share samples and data, they will have access to any advances that result from them.

Research and                    These problems include (41):
development, key to
developing medical              •    National capacities are not well developed for research and development,
countermeasures and                  including during outbreaks, as well as for deployment of vaccines,
effective preparedness,              therapeutics, diagnostics, and other medical countermeasures, and creating
have major systemic                  new vaccine manufacturing methods. Country research approaches,
problems                             regulatory, ethics and operational capacities require strengthening. Despite
                                     some promising developments, the technologies used for influenza vaccines
                                     production have remained almost unchanged since the 1960s, are expensive
                                     and time-consuming, and would constitute a serious bottleneck in the event
                                     of a pandemic. For other respiratory pathogens, very little progress has been
                                     made in developing medical countermeasures.

                                •    Research infrastructure and level/predictability of funding are weak. Overall
                                     funding remains too low, with sustained investment hampered by the high costs
                                     of R&D and high probability of failure. The bulk of R&D funding and activities,
                                     including research on neglected tropical diseases, remains in high income
                                     countries. While these investments are laudable, research agendas in these
                                     countries may not always reflect low income country needs (e.g. development
                                     of Ebola countermeasures in developed countries used for biodefence).

                                •    More resources have gone into vaccines, basic research and therapeutics
                                     than into diagnostic advances. Attention to diagnostics is important not just for
                                     treatment of individuals, but also to assess efficacy of vaccines and treatments
                                     and to gauge the speed and breadth of disease spread.

                                •    Social science research is poorly integrated into national and international
                                     research portfolios, and not applied to preparedness.




Progress, challenges, actions: preparing for the worst
                                                           29                                        Exhibit29458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 73 of 211

Required actions
Countries, donors and multilateral institutions must be prepared
for the worst

                                A rapidly spreading pandemic due to a lethal respiratory
                                pathogen (whether naturally emergent or accidentally
                                or deliberately released) poses additional preparedness
                                requirements. Donors and multilateral institutions must ensure
                                adequate investment in development of innovative vaccine
                                and therapeutics, surge manufacturing capacity, broad-
                                spectrum antivirals and appropriate non-pharmaceutical
                                interventions. All countries must develop a system for
                                immediately sharing sequences of any new pathogen for
                                public health purposes, along with the means to share limited
                                medical countermeasures across countries.
                                Progress indicator(s) by September 2020
                                •    Donors and countries commit and identify timelines for: financing and
                                     development of a universal influenza vaccine, broad-spectrum antivirals
                                     and targeted therapeutics. WHO and its Member States develop options for
                                     standard procedures and timelines for sharing of sequence data, specimens
                                     and medical countermeasures for pathogens other than influenza.

                                •    Donors, countries and multilateral institutions develop a multiyear plan and
                                     approach for strengthening R&D research capacity, in advance of and during
                                     an epidemic.

                                •    WHO, the United Nations Children’s Fund, the International Federation of
                                     Red Cross and Red Crescent Societies, academic and other partners identify
                                     strategies for increasing capacity and integration of social science approaches
                                     and researchers across the entire preparedness/response continuum.




Ultimate objectives:
The tools and systems needed to respond effectively to a fast-moving and lethal respiratory pathogen are
in place: A universal influenza vaccine is effective and routinely used to protect the global population; new
therapeutics and broad-spectrum antivirals are widely available to treat and reduce mortality from a range of
viruses; novel pathogens are routinely identified and sequenced, and the sequences are shared on a globally
accessible website. Distributed manufacturing of vaccines (including nucleic acid types) begins within days
of obtaining the new sequences and effective vaccines are pre-tested and approved for use within weeks.




Progress, challenges, actions: preparing for the worst
                                                           30                                       Exhibit30458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 74 of 211




Financing


                                     Even the most conservative models suggest that pandemic risks are on
                                     par with other high-profile economic threats, including climate change
                                     (0.2-2.0% of global GDP, according to the Intergovernmental Panel on
                                     Climate Change 2014) or natural disasters (0.3-0.5% of global GDP
                                     and 65,000 deaths per year) (42). The International Monetary Fund’s
 5                                   threshold for a major economic disaster is 0.5% of GDP loss (43).

                                     Despite the high cost-benefit ratio of emergency preparedness,
                                     governments continue to neglect it. World Bank and WHO analyses
                                     indicate that most countries would need to spend on average
                                     between US$ 1-US$ 2 per person per year to reach an acceptable
                                     level of pandemic preparedness (44,45). Considering the benefits
                                     to economic growth (not counting the enormous cost to human life),
                                     investing in health systems to implement the IHR (2005) would yield a
                                     positive return on investment in all plausible scenarios (46). A yearly
                                     investment of US$ 1.9–3.4 billion to strengthen animal and human
 6                                   health systems would yield an estimated global public benefit of more
                                     than US$ 30 billion annually (47), a return on investment of 10 to 1 or
                                     higher (48). Preparedness capacities and systems are global public
                                     goods-all countries benefit from every country’s investment.

                                     Not investing is a high-risk gamble, given the potential economic and
                                     response costs.




Progress, challenges, actions: financing
                                                        31                                   Exhibit 31458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 75 of 211

Progress to date
                                    Some countries and parts of the international community are increasingly
                                    recognizing preparedness capacity as a critical part of wider public health
                                    systems strengthening and the universal health coverage agenda (49). For
                                    example: Senegal created a budget line to support the operating costs of its
                                    emergency operations centre; and The Greater Mekong Sub-region Health
                                    Security Project began working with the governments of Cambodia, the Lao
                                    People’s Democratic Republic, Myanmar and Vietnam to improve preparedness
                                    for infectious diseases and other health threats.

                                    Regional initiatives have also increased funding for preparedness, including
                                    the following:

                                     - the Africa Centres for Disease Control and Prevention (US$ 35 million, 2017-
                                       2018) developed a five-year strategic plan that provides the rationale for
                                       external funders to consider significant direct or parallel financial support;
                                     - the West Africa Regional Disease Surveillance Systems Enhancement
                                       Project (US$ 390.8 million, 2016-2018), is supporting 11 West African countries
                                       in increasing national, regional and cross-sectoral capacity for integrated
                                       disease surveillance and response;
                                     - the Indo-Pacific Health Security Initiative invested in product development
                                       partnerships to accelerate research on new drugs and diagnostics and
                                       applied health systems.
                                    Ten countries conducted cross-cutting mapping of NAPHS and other
                                    health plans and domestic and bilateral/multilateral aid flows, identifying
                                    synergies and funding: for example, in Sierra Leone, the exercise identified
                                    US$ 47.7 million across eight Ministries and external donors for two-year
                                    implementation of the NAPHS (50).

                                    International financial institutions have begun to prioritize preparedness:

                                     - WHO established the Contingency Fund for Emergencies (CFE) to respond
                                       immediately, within the critical first 24-48 hours, to a disease outbreak and
                                       humanitarian crises; since its launch in 2015. The CFE has enabled WHO to
                                       respond rapidly to 70 separate events in 48 countries (51);
                                     - the World Bank developed the Pandemic Emergency Financing Facility
                                       (PEF) to make pay-outs early during an outbreak cycle-before it becomes
                                       a pandemic-through two windows, insurance and cash; funding requests
                                       are assessed based on three criteria- pathogen type, epidemiological
                                       thresholds and a technical assessment (52);
                                     - the World Bank Group, including IDA, has taken steps to develop not only
                                       financing, but the political support and coordination needed to build clinical
                                       research capacity in developing countries as a crucial component of global
                                       epidemic preparedness (53).




Progress, challenges, actions: financing
                                                           32                                        Exhibit 32458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 76 of 211

Persistent challenges and obstacles
Financing systems              More and better-targeted funding is required at all levels starting with national
for preparedness are           governments. Too many national leaders have not prioritized spending on health
broken, particularly at        systems overall and on preparedness in particular. Preparedness investments is also
the national level             poorly differentiated from other aspects of health system strengthening.

National action plans          Success in national preparedness rests upon the ability of countries to identify systems
for health security lack       gaps, develop their plans and finance them. Despite significant progress in assessing
domestic financing             deficiencies and developing plans, not a single NAPHS has been fully financed (54).
                               Without domestic resources, countries cannot redress the gaps, and momentum in
                               national planning may stall or reverse.

International financing        Resource constrained countries are unlikely to finance their NAPHS fully from domestic
to poorest countries           resources alone. With US$ 75 billion available, the current IDA18 replenishment has met
is insufficient, and           its target of supporting preparedness plans in 25 countries, yet most poor countries will
available funds are not        not elect to use their finite IDA envelopes for preparedness given the trade-offs with
well-utilized                  other development priorities.

Insufficient rapid             Existing financing mechanisms are inadequate for prolonged outbreaks and would
financing is available         not suffice for a fast-moving global pandemic, particularly one involving a respiratory
for preparedness and           pathogen.
rapid response surge
capacity                       WHO lacks the predictable, flexible and sustainable funding it needs to play its critical
                               role in coordinating preparedness and response and supporting country health
WHO is underfunded             systems. Nearly 80% of the WHO budget is voluntary and highly earmarked, precluding
                               holistic preparedness efforts and hindering WHO’s ability to provide a global safety
                               net. Following its use in early response to the current outbreak of Ebola in eastern DRC,
                               the CFE is now depleted (55). A review of the intended purpose and use of expenditure
                               from the CFE, along with lessons for its maximum efficiency and focus, would be useful.


The Pandemic                   To date, the PEF-model is not working because of key design issues; notably its
Emergency Financing            parametric criteria for the diseases covered were set too high for the release of the
Facility is in need of         insurance mechanism (56,57). The World Bank is redesigning the PEF and expects
reform                         a new model to be ready in mid-2020. This will need to allow greater flexibility
                               and agility so that financing can be made available earlier in a broader range of
                               outbreak situations.

Private sector resources       Although businesses rely on economic and social stability and have valuable systems,
remain largely                 including logistics and supply chains, that could contribute to preparedness efforts,
untapped                       the private sector has not been sufficiently engaged.

Need for investment            A multipronged effort is required to create an environment where policy-makers
cases and building             and communities demand the planning and resources necessary for effective
donor confidence               preparedness. There is a lack of long-term, holistic, costed resource mobilization
                               plans for supporting preparedness. Decision-makers must engage the private sector
                               and create investment cases showing preparedness for health emergencies in health
                               systems, human health, animal health, disaster management and the environment.



Progress, challenges, actions: financing
                                                           33                                          Exhibit 33458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 77 of 211

Required actions
Financing institutions must link preparedness with economic risk planning.

                               To mitigate the severe economic impacts of a national,
                               regional epidemic and/or a global pandemic, the IMF and
                               the World Bank must urgently renew their efforts to integrate
                               preparedness into economic risk and institutional assessments,
                               such as the IMF’s next cycle of Article IV consultations with
                               countries, and the World Bank’s next Systematic Country
                               Diagnostics for IDA credits and grants. The funding
                               replenishments of the IDA, Global Fund to Fight AIDS, TB
                               and Malaria, the and Gavi Alliance should include explicit
                               commitments regarding preparedness.
                               Progress indicator(s) by September 2020
                               •    The IMF and the World Bank integrate preparedness into their systematic
                                    country risk, policy and institutional assessments, including in Article IV staff
                                    reports and for IDA credits/ grants respectively.

                               •    International funding mechanisms expand their scope and envelopes to
                                    include health emergency preparedness, including the IDA19 replenishment,
                                    the Central Emergency Response Fund, Gavi, the Global Fund and others.




Development assistance funders must create incentives and increase
funding for preparedness.

                               Donors, international financing institutions, global funds and
                               philanthropy must increase funding for the poorest and most
                               vulnerable countries, through development assistance for
                               health and greater/earlier access to the United Nations Central
                               Emergency Response Fund to close financing gaps for their
                               national health security action plans as a joint responsibility
                               and a global public good. Member States need to agree to an
                               increase in WHO contributions for preparedness and response
                               financing and must sustainably fund the WHO Contingency
                               Fund for Emergencies, including the establishment of a
                               replenishment scheme using funding from the revised World
                               Bank Pandemic Emergency Financing Facility.

Progress, challenges, actions: financing
                                                          34                                        Exhibit34458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 78 of 211
                               Progress indicator(s) by September 2020
                               •    WHO member states agree to an increase in contributions for preparedness
                                    at the Seventy-third World Health Assembly in 2020; and Member States, the
                                    World Bank and donors provide sustainable financing for the CFE to a level of
                                    US$ 100 million annually.




Ultimate objectives:
All countries have completed and fully funded their NAPHS with domestic resources, supplemented by
international sources for the poorest countries. The overall level of funding for preparedness has increased.
The IMF and World Bank have functioning systems for financially supporting country preparedness and
for making funding rapidly available in emergencies. WHO is adequately funded and equipped to support
countries’ preparedness and to lead a global response to a public health emergency on any scale; and the
CFE is sustainably financed by many contributors, including from the World Bank PEF.




Progress, challenges, actions: financing
                                                         35                                      Exhibit35458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 79 of 211




International
coordination
mechanisms

                                    While the responsibility for preparedness lies largely with local
                                    and national leaders, an effective international response system
                                    is an essential global safety net. As the accumulation of new global
                                    trends and challenges creates more complex health emergencies,
                                    the international community must be better prepared. Poverty,
 7                                  deprivation and weak health and government structures can amplify a
                                    disease outbreak into a wide-ranging humanitarian catastrophe that
                                    quickly grows beyond what national authorities can manage. While
                                    WHO leads the international response to any health emergency, it
                                    needs reliable, systematic backup from other United Nations agencies
                                    to address logistical and humanitarian developments that are beyond
                                    its scope to manage.




                                                               36
Progress, challenges, actions: international coordination mechanisms
                                                                                          Exhibit36458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 80 of 211

Progress to date
                                    The ongoing tenth Ebola outbreak in the DRC reveals the complex challenges
                                    facing global and national preparedness despite increased attention and
                                    progress in this area. Among the signs of progress, an apparently successful
                                    vaccine has been administered to 170 000 people as of July 2019, and therapeutic
                                    approaches (some studied in an earlier outbreak and some newly discovered)
                                    are available; strong engagement of the DRC Ministry of Health at the highest
                                    levels; rapid WHO deployment of a multidisciplinary incident management
                                    team; heightened preparedness levels in neighbouring countries; and use of
                                    innovative technologies (58).

                                    The Inter-Agency Standing Committee (IASC) activated its revised (April
                                    2019) systemwide “Humanitarian Systemwide Scale-up for Infectious Disease
                                    Events” protocol to adjust humanitarian response already underway (59,60).




Persistent challenges and obstacles
International                  New approaches for international preparedness and, ultimately response, are
coordination                   needed as insecure contexts, such as the Eastern DRC and Yemen, have blurred the
mechanisms are not fit         lines between health and humanitarian emergencies. New agile approaches would
for purpose for health         systematically coordinate key multisectoral international actors for different parts
emergencies in complex         of a response, in order to plan for, monitor, assess, and adjust activities in real time.
environments                   Further, attention must be given to transition planning from response to long-term
                               development, stability and sustainable development once the outbreak ends.

It is unclear who will be      The Secretary General of the United Nations belatedly identified a lead for public
in charge                      health emergencies in the 2014-2016 West Africa Ebola crisis (the United Nations
                               Mission for Ebola Emergency Response); on 23 May 2019, 10 months after the
                               onset of the Ebola outbreak in eastern DRC, he appointed the United Nations Ebola
                               Emergency Response Coordinator to oversee United Nations systemwide control
                               efforts (61). In the 2009 H1N1 influenza pandemic the WHO Director General was
                               more explicitly in charge, although the United Nations System Influenza Coordinator
                               was also involved, which created confusion (62).




                                                               37
Progress, challenges, actions: international coordination mechanisms
                                                                                                       Exhibit 37458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 81 of 211
WHO coordination and           WHO leadership for health emergencies derives from the IHR (2005), but its convening
convening mechanisms           and coordinating mechanisms are not sufficient to provide fully cohesive support
are stretched                  for broad capacity strengthening in countries and for global outbreak response, or
                               to ensure greater accountability of global preparedness. In addition, WHO lacks the
                               systematic support it needs from the United Nations more broadly to tackle issues like
                               security and trade pact violations that are beyond its scope (63).

No intermediate system         The IHR (2005) provide very focused criteria for activation of global resources under
exists for declaration of      the designation Public Health Emergency of International Concern (PHEIC). However,
health emergencies at          the system lags behind in its ability to mobilize national and international resources
an earlier state               and guiding multisectoral action early in an outbreak. The use of the PHEIC system
                               is misunderstood by many stakeholders. Once a PHEIC has been declared, specific
                               actions follow, including sharing critical information for risk assessment, adjusting
                               response plans and implementing temporary measures, as necessary. The role of the
                               PHEIC is limited to the late stages of an outbreak’s spread, and there are potential
                               negative consequences resulting from a declaration (such as unilateral, ill-advised
                               country actions to limit travel or trade) (64,65). Developing intermediate triggers before
                               declaring a PHEIC would mobilize the wider national and international community at
                               earlier stages of a response without interfering with the criteria for a PHEIC that met
                               the needs of the IHR (2005) (66).




Required actions
The United Nations must strengthen coordination mechanisms.

                               The Secretary General of the United Nations, with WHO and
                               United Nations Office for the Coordination of Humanitarian
                               Affairs, must strengthen coordination in different country,
                               health and humanitarian emergency contexts, by ensuring
                               clear United Nations systemwide roles and responsibilities;
                               timely triggers to rapidly reset preparedness and response
                               strategies during health emergencies; and, enhancing United
                               Nations system leadership for preparedness, including
                               through routine simulation exercises. WHO should introduce
                               an approach to mobilize the wider national, regional and
                               international community at earlier stages of an outbreak prior
                               to a declaration of an IHR (2005) Public Health Emergency of
                               International Concern.



                                                               38
Progress, challenges, actions: international coordination mechanisms
                                                                                                       Exhibit38458
           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 82 of 211
                               Progress indicator(s) by September 2020
                               •    The Secretary-General of the United Nations, with the Director-General of
                                    WHO and Under-Secretary-General for Humanitarian Affairs, strengthens
                                    coordination and identifies clear roles and responsibilities and timely triggers for
                                    a coordinated United Nations systemwide response for health emergencies in
                                    different countries and different health and humanitarian emergency contexts.

                               •    The United Nations (including WHO) conducts at least two systemwide training
                                    and simulation exercises, including one covering the deliberate release of a
                                    lethal respiratory pathogen.

                               •    WHO develops intermediate triggers to mobilize national, international and
                                    multilateral action early in outbreaks, to complement the existing mechanisms
                                    for later and more advanced stages of an outbreak under the IHR (2005).

                               •    The Secretary General of the United Nations convenes a high-level dialogue
                                    with health, security and foreign affairs officials to determine how the world
                                    can address the threat of a lethal respiratory pathogen pandemic, as well as
                                    managing preparedness for disease outbreaks in complex, insecure contexts.




Ultimate objectives:
There is no ambiguity or delay in the United Nations systemwide response to a global health emergency. There
are clear rules, roles and responsibilities, along with a designated leader, empowered with the authority to
coordinate across the system and experienced in leading a global response through regular simulations or
actual events. WHO can rapidly mobilize countries and partners early in an outbreak or health emergency.




                                                               39
Progress, challenges, actions: international coordination mechanisms
                                                                                                       Exhibit39458
ABBREVIATIONS
   Case 2:20-cv-02470-WBS-JDP                  Document 14 Filed 12/29/20 Page 83 of 211


CEPI            Coalition for Epidemic Preparedness Innovations
CFE             WHO Contingency Fund for Emergencies
DRC             Democratic Republic of the Congo
Gavi Alliance   Global Alliance for Vaccines and Immunisation (earlier title)
GDP             Gross domestic product
Global Fund     Global Fund to Fight AIDS, Tuberculosis and Malaria
GHSA            Global Health Security Agenda
GPMB            Global Preparedness Monitoring Board
IDA             International Development Association (World Bank)
IDA19           19th replenishment of the International Development Association Funding
IHR (2005)      International Health Regulations (2005)
IMF             International Monetary Fund
JEE             Joint External Evaluation
MERS            Middle East respiratory syndrome
NAM             United States National Academy of Medicine
NAPHS           National Action Plan for Health Security
NIAID           United States National Institute of Allergy and Infectious Diseases
OCHA            United Nations Office for the Coordination of Humanitarian Affairs
PEF             Pandemic Emergency Financing Facility
PHEIC           Public Health Emergency of International Concern
PIP             Pandemic Influenza Preparedness Framework.
R&D             Research and development
R&D Blueprint   WHO Research and Demonstration Blueprint
SARS            Severe acute respiratory syndrome
SDG             Sustainable Development Goal
SPAR            States Parties’ annual reporting under the IHR (2005)
WHE             World Health Organization Health Emergencies Programme
WHO             World Health Organization




ABBREVIATIONS
                                                   40                                     Exhibit40458
GLOSSARY
   Case 2:20-cv-02470-WBS-JDP                       Document 14 Filed 12/29/20 Page 84 of 211


Coordination. The organization of different stakeholders to enable them to work together effectively, through
synchronization and integration of activities, responsibilities, and command and control structures to ensure
that the resources are used most efficiently in pursuit of the specified objectives. There can be three levels of
coordination: among organizations, among functions, and within programs.

Epidemic. An increase, often sudden, in the number of cases of a disease above what is normally expected in that
population in that area (e.g. Ebola virus disease in West Africa in 2014-2016).

Health Security. The activities required to minimize the danger and impact of acute public health events that
endanger the collective health of populations living across geographical regions and international boundaries.

Nagoya Protocol. Nagoya Protocol on Access to Genetic Resources and the Fair and Equitable Sharing of Benefits
Arising from their Utilization to the Convention on Biological Diversity. The main components are: 1) the obligation
to obtain the authorization of providing countries before using a biological resource from their areas under
national jurisdiction territory; and 2) the obligation to share monetary or non-monetary benefits with providing
countries. The Protocol establishes broad terms of a bilateral system, implemented differently in each country.
It can involve a wide range of requirements, from the need to obtain a permit to access a biological resource to
the need to pay royalties on profit generated from commercial products developed using these resources. This
results in a complex patchwork of legislation, which could potentially be difficult to navigate at the time of a public
health emergency.

Pandemic. An epidemic that has spread over several countries or continents, usually affecting a large number of
people (e.g.H1N1 influenza in 2009).

PHEIC. Public Health Emergency of International Concern. A PHEIC is defined in the IHR (2005) as “an extraordinary
event which is determined to constitute a public health risk to other States through the international spread of
disease and to potentially require a coordinated international response”. This definition implies a situation that
is serious, sudden, unusual or unexpected; that carries implications for public health beyond the affected State’s
national border; and may require immediate international action.

PIP Framework. The Pandemic Influenza Preparedness Framework is an international mechanism adopted
in 2011 by WHO Member States. It aims to improve global pandemic influenza preparedness and response
by encouraging the sharing of pandemic influenza viruses, building global preparedness capacities against
pandemic influenza and securing more equitable access to vaccines and other medical countermeasures in
advance of an influenza pandemic.

Preparedness. The ability (knowledge, capacities, and organizations systems) of governments, professional
response organizations, communities and individuals to anticipate, detect and respond effectively to, and recover
from, the impact of likely, imminent or current health emergencies, hazards, events or conditions. It means putting
in place mechanisms which will allow national authorities, multilateral organizations, and relief organizations to
be aware of risks and deploy staff and resources quickly once a crisis strikes.

Response. Includes immediate actions to save lives, protect property and meet basic human needs. Response
also includes the execution of emergency operations plans.




GLOSSARY
                                                         41                                          Exhibit 41458
MEMBERS       OF THE GLOBAL
   Case 2:20-cv-02470-WBS-JDP DocumentPREPAREDNESS
                                       14 Filed 12/29/20 Page 85 of 211
MONITORING BOARD

                  H.E. Dr Gro Harlem                   Mr Elhadj As Sy
                  Brundtland


                  Co-Chair, GPMB; Former               Co-Chair, GPMB, Secretary-
                  Prime Minister, Norway and           General, International
                  Former Director- General,            Federation of Red Cross and
                  World Health Organization            Red Crescent Societies




                  Dr Victor Dzau                       Dr Chris Elias




                                                       President, Global Development
                  President, The National              Program, Bill & Melinda Gates
                  Academy of Medicine, USA             Foundation, USA




                  Sir Jeremy Farrar                    Dr Anthony S. Fauci




                                                       Director, National Institute
                                                       of Allergy and Infectious
                  Director, Wellcome Trust, UK         Diseases, USA




                  Ms Henrietta Fore                    Dr George F. Gao



                                                       Director-General, Chinese
                                                       Center for Disease Control and
                                                       Prevention, People’s Republic
                  Executive Director, UNICEF           of China




                                                 42
MEMBERS OF THE GLOBAL PREPAREDNESS MONITORING BOARD
                                                                     Exhibit42458
                  H.E. Dr Diane                           H.E. Sigrid Kaag
       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 86 of 211
                  Gashumba



                                                          Minister for Foreign Trade and
                  Minister of Health,                     Development Cooperation,
                  Republic of Rwanda                      The Netherlands




                  Professor Ilona                         H.E. Professor
                  Kickbusch                               Veronika Skvortsova


                  Director, Global Health
                  Centre, Graduate Institute of
                  International and Development           Minister of Health,
                  Studies, Switzerland                    Russian Federation




                  Dr Yasuhiro Suzuki                      Dr Jeanette Vega
                                                          Morales


                  Chief Medical and Global
                  Health Officer, Vice Minister           Chief Medical Innovation and
                  for Health, Ministry of Health,         Technology Officer, La Red de
                  Labour and Welfare, Japan               Salud UC-Christus, Chile




                  Professor K.
                  VijayRaghavan



                  Principal Scientific Advisor to
                  the Government of India




MEMBERS OF THE GLOBAL PREPAREDNESS MONITORING BOARD
                                                    43                 Exhibit43458
REFERENCES        AND NOTES
   Case 2:20-cv-02470-WBS-JDP Document 14                                            Filed 12/29/20 Page 87 of 211

1.    Included progress and gaps identified by several high-level panels and commissions following the 2014-2016 Ebola virus disease
      outbreak in West Africa and evidence from various accountability functions such as the WHO Independent Oversight Advisory
      Committee (IOAC) and evaluations conducted by different multilateral organizations.

2.    Definitions from “Principles of Epidemiology in Public Health Practice, Third Edition; An Introduction to Applied Epidemiology and
      Biostatistics” [website]. Atlanta: United States Centers for Disease Control and Prevention, 2019 https://www.cdc.gov/csels/dsepd/
      ss1978/ accessed 20 August 2019).

3.    WHO Health Emergencies Programme, unpublished data, July 2019.

4.    United States National Institutes of Health, National Institute for Allergies and Infectious Diseases. Global examples of emerging
      and re-emerging diseases. In: United States National Health Security Strategy, 2018–2022. Washington (DC): United States
      Department of Health and Human Services; 2019 (https://www.phe.gov/Preparedness/planning/authority/nhss/Documents/
      NHSS-Strategy-508.pdf, accessed 20 August 2019).

5.    Lee J-W, McKibbin WJ. Estimating the global economic costs of SARS. In: Knobler S, Mahmoud A, Lemon S, Mack A, Sivitz L,
      Oberholtzer K, editors. Learning from SARS: preparing for the next disease outbreak: workshop summary. Washington (DC): Institute
      of Medicine (US) Forum on Microbial Threats; 2004 (https://www.ncbi.nlm.nih.gov/books/NBK92473/, accessed 20 August 2019).

6.    Fan VY, Jamison DT, Summers LH. 2015. The Inclusive Cost of Pandemic Influenza Risk. NBER Work Pap Ser. 2015; 22137:24. Huber, C.,
      Finelli, L. & Stevens, W. 2018. The Economic and Social Burden of the 2014 Ebola Outbreak in West Africa. The Journal of Infectious
      Diseases 2018;0000:S1–7. https://academic.oup.com/jid/advance-article/doi/10.1093/infdis/jiy213/5129071.

7.    Huber C, Finelli L, Stevens W. The economic and social burden of the 2014 Ebola outbreak in West Africa. J Infect Dis. 2018;0000:S1–7
      (https://academic.oup.com/jid/advance-article/doi/10.1093/infdis/jiy213/5129071, accessed 20 August 2019).

8.    “A Disease Threat Anywhere is a Disease Threat Everywhere”: Resolve to Save Lives (https://www.resolvetosavelives.org/images/
      resources/RTSL_Fact_Sheet_3_22_19.pdf, accessed 27 August 2019).

9.    Frangoul A. Counting the costs of a global epidemic. In: Consumer News and Business Channel [website]. Englewood Cliffs (NJ):
      CNBC; 2014 (https://www.cnbc.com/2014/02/05/counting-the-costs-of-a-global-epidemic.html.

10. International Working Group on Financing Preparedness. From panic and neglect to investing in health security: financing
    pandemic preparedness at a national level. Washington (DC): World Bank Group; 2017 (http://documents.worldbank.org/curated/
    en/979591495652724770/From-panic-and-neglect-to-investing-in-health-security-financing-pandemic-preparedness-at-a-
    national-level, accessed 20 August 2019).

11.   World Bank Group. “Pandemic Preparedness Financing-STATUS UPDATE, June 2019” Commissioned paper by the GPMB, www.who.
      int/gpmb.

12. Resolve to Save Lives Epidemics “The Cost of Not Being Prepared” and “Epidemics: Why Preparedness is a Smart Investment” fact
    sheets https://www.resolvetosavelives.org/prevent-epidemics/ and personal communication, June 2019.

13. Zafar A, Talati C, Graham E. 2014-2015 West Africa Ebola crisis: impact update. Washington (DC): World Bank; 2016 (http://www.
    worldbank.org/en/topic/macroeconomics/publication/2014-2015-west-africaebola-crisis-impact-update, accessed 20 August
    2019).

14. Cost of the Ebola epidemic. In: Ebola (Ebola Virus Disease) [website]. Atlanta (GE): United States Centers for Disease
    Control and Prevention; 2019 (https://www.cdc.gov/vhf/ebola/history/2014-2016-outbreak/cost-of-ebola.html?CDC_AA_
    refVal=https%3A%2F%2Fwww.cdc.gov%2Fvhf%2Febola%2Foutbreaks%2F2014-west-africa%2Fcost-of-ebola.html,     accessed    20
    August 2019).

15. Schoch-Spana M, Cicero A, Adalja A, Gronvall G, Sell TK, Meyer D et al. Global catastrophic biological risks: toward a working
    definition. Health Security. 2017;15(4):323–8.

16. WHA Report A64/10/ Implementation of the International Health Regulations (2005); Report of the Review Committee on the
    Functioning of the International Health Regulations (2005) in relation to Pandemic (H1N1) 2009; Report by the Director-General, p.
    37 http://apps.who.int/gb/ebwha/pdf_files/WHA64/A64_10-en.pdf.

17.   United Nations Department of Economic and Social Affairs, Population Division, ESA/P/WP.154. The World at Six Billion, p. 8. 1999
      https://www.un.org/esa/population/publications/sixbillion/sixbilpart1.pdf.

18. Murray CJ, Lopez AD, Chin B, Feehan D, Hill KH. Estimation of potential global pandemic influenza mortality on the basis of vital
    registry data from the 1918–20 pandemic: a quantitative analysis. Lancet. 2006;368(9554):2211-8.

19. Johns Hopkins University Center for Health Security – Commissioned paper for the GPMB on high impact respiratory pathogen
    pandemic preparedness, p. 46 at www.who.int/gpmb.

20. What is preparedness? In: Humanitarian response [website]. New York: United Nations Office for the Coordination of
    Humanitarian Affairs; 2019 (https://www.humanitarianresponse.info/en/coordination/preparedness/what-preparedness,
    accessed 20 August 2019).




REFERENCES AND NOTES
                                                                   44                                                 Exhibit44458
21. A strategic framework for emergency preparedness. Geneva: World Health Organization; 2016. Licence: CC BY-NC-SA 3.0 IGO
    (https://extranet.who.int/sph/sites/default/files/document-library/document/Preparedness-9789241511827-eng.pdf,
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 88 of accessed                               211 20
    August 2019).

22. Strengthening health security by implementing the International Health Regulations (2005) [website]. Geneva: World Health
    Organization, 2019 (https://www.who.int/ihr/en/, accessed 20 August 2019).

23. SPAR data is used to monitor SDG Goal 3 Target 3.d: “Strengthen the capacity of all countries, in particular developing countries,
    for early warning, risk reduction and management of national and global health risks https://unstats.un.org/sdgs/indicators/
    database/ Indicator 3.d.1 is “International Health Regulations capacity and health emergency preparedness”.

24. Between 2014 and 2018, G7 member countries made 55 commitments specifically relating to health emergencies, including
    preparedness, and G20 member countries made 41 similar commitments at their summits; these commitments exclude those on
    antimicrobial resistance. Source: G7 and G20 research groups, Munk School of Global Affairs and Public Policy, Trinity College,
    University of Toronto, Canada (http://www.g7g20.utoronto.ca, accessed 20 August 2019).

25. The African Union committed itself to increasing domestic funding and national budgets on health, including universal health
    coverage and health security. See https://au.int/sites/default/files/pressreleases/33593-pr-press_release_psc_briefing_public_
    health.pdf, accessed 20 August 2019.

26. Ministerial Declaration adopted by the 42nd Annual Meeting of Ministers for Foreign Affairs of the Group of 77 (New York, 27
    September 2018). New York: Group of 77; 2018 (https://www.g77.org/doc/Declaration2018.htm, accessed 20 August 2019).

27. See https://www.ghsagenda.org/members, accessed 20 August 2019).

28. WHA Report A69/21 Implementation of the International Health Regulations (2005); Report of the Review Committee on the Role of
    the International Health Regulations (2005) in the Ebola Outbreak and Response; Report by the Director-General, 2016 http://apps.
    who.int/gb/ebwha/pdf_files/WHA69/A69_21-en.pdf, accessed 20 August 2019.

29. WHO, “Thematic Paper on the Status of Country Preparedness Capacities” Commission paper for the GPMB, www.who.int/gpmb.
    Data from SPAR, 2018. 117 of 182 (64%) countries reported being Level 3 or below for preparedness.

30. 2015 Elmau, 2016 Ise-Shima, 2018 Charlevoix, and 2019 Biarritz (Health Ministers).

31. WHO, “Thematic Paper on the Status of Country Preparedness Capacities” Commission paper for the GPMB, www.who.int/gpmb

32. Unpublished information, WHO Health Emergencies Programme, 2019.

33. Idid, reference 10.

34. An R&D blueprint for action to prevent epidemics: plan of action. Geneva: World Health Organization; 2016 (https://www.who.int/
    blueprint/about/r_d_blueprint_plan_of_action.pdf, accessed 20 August 2019).

35. McLean KA, Goldin S, Nannei C, Sparrow E, Torelli G. The 2015 global production capacity of seasonal and pandemic influenza vaccine.
    Vaccine. 2016;34:5410–3 (https://www.sciencedirect.com/science/article/pii/S0264410X16306764, accessed 20 August 2019).

36. Wellcome Trust. “Advancing epidemics R&D to keep up with a changing world: Progress, challenges and opportunities.” Commissioned
    paper for the GPMB, at www.who.int/gpmb.

37. Our portfolio. In: Coalition for Epidemic Preparedness Innovations [website]. Oslo: Coalition for Epidemic Preparedness Innovations;
    2019 (https://cepi.net/research_dev/our-portfolio/, accessed 20 August 2019).

38. Johns Hopkins University Center for Health Security – Commissioned paper for the GPMB on high impact respiratory pathogen
    pandemic preparedness, www.who.int/gpmb.

39. Nagoya Protocol on Access to Genetic Resources and the Fair and Equitable Sharing of Benefits Arising from their Utilization to the
    Convention on Biological Diversity. New York: United Nations; 2010 (https://www.cbd.int/abs/, accessed 20 August 2019).

40. The public health implications of implementation of the Nagoya Protocol. Report by the Director-General. Geneva: World Health
    Organization; 2019 (WHA72.32; http://apps.who.int/gb/ebwha/pdf_files/WHA72/A72_32-en.pdf, accessed 20 August 2019).

41. Wellcome Trust. “Advancing epidemics R&D to keep up with a changing world: Progress, challenges and opportunities.” Commissioned
    paper for the GPMB; and Johns Hopkins University Center for Health Security – Commissioned paper for the GPMB on high impact
    respiratory pathogen pandemic preparedness at www.who.int/gpmb.

42. Source: United Nations Office for Disaster Risk Reduction (UNDRR).

43. Resolve to Save Lives https://www.resolvetosavelives.org/prevent-epidemics/, accessed 20 August 2019).

44. Pandemic preparedness and health systems strengthening. In: World Bank [website]. Washington (DC): World Bank; 2019 (https://
    www.worldbank.org/en/topic/pandemics, accessed 20 August 2019).

45. World Bank Group. “Pandemic Preparedness Financing-STATUS UPDATE, June 2019” Commissioned paper by the GPMB, www.
    who.int/gpmb The World Bank estimates on average a need of USD 1.69 per capita annually for preparedness in low- and middle-
    income countries that have costed their National Action Plans for Health Security.




REFERENCES AND NOTES
                                                                 45                                                 Exhibit45458
46. Building a framework for global health security. In: The neglected dimension of global security: a framework to counter infectious
    diseaseCase
             crises. 2:20-cv-02470-WBS-JDP
                      Washington (DC): United States National      Academy
                                                            Document      14of Filed
                                                                                 Medicine;   2016 (https://www.nap.edu/read/21891/
                                                                                         12/29/20         Page 89 of 211
    chapter/8#86, accessed 20 August 2019).

47. People, pathogens and our planet: the economics of one health. Washington (DC): World Bank; 2012 (http://documents.worldbank.
    org/curated/en/612341468147856529/People-pathogens-and-our-planet-the-economics-of-one-health, accessed 20 August
    2019).

48. Schar DL, Yamey GM, Machalaba CC, Karesh WB. A framework for stimulating economic investments to prevent emerging diseases.
    Bull World Health Organ. 2017;96(2):138-40.

49. World Bank Group. “Pandemic Preparedness Financing-STATUS UPDATE, June 2019” Commissioned paper by the GPMB, www.who.
    int/gpmb.

50. Strategic Partnership for International Health Regulations (2005) and Health Security (SPH). In: World Health Organization [website].
    Geneva: World Health Organization; 2019 (https://extranet.who.int/sph, accessed 20 August 2019).

51. Contingency Fund for Emergencies. In: World Health Organization [website]. Geneva: World Health Organization; 2019 (https://
    www.who.int/emergencies/funding/contingency-fund/en/, accessed 20 August 2019). Seventy-five per cent of the CFE is currently
    funded by three donors (of a total of 19 donors), with the goal of maintaining US$ 100–300 million in revolving funds.

52. Financial Intermediary Funds (FIFs): Pandemic Emergency Financing Facility (website]. Washington: World Bank: 2019 (https://
    fiftrustee.worldbank.org/en/about/unit/dfi/fiftrustee/fund-detail/pef#3, accessed 20 August 2019). The financial support has
    been capitalized at US$ 425 million for the insurance market and has a target of US$ 50–100 million for its cash window.

53. International Vaccines Task Force. Money and microbes: strengthening research capacity to prevent epidemics. Washington (DC):
    World Bank; 2018 (http://documents.worldbank.org/curated/en/120551526675250202/Money-and-microbes-strengthening-
    clinical-research-capacity-to-prevent-epidemics, accessed 20 August 2019).

54. WHO, “Thematic Paper on the Status of Country Preparedness Capacities” Commission paper for the GPMB, www.who.int/gpmb.

55. Contingency Fund for Emergencies. In: World Health Organization [website]. Geneva: World Health Organization; 2019 (https://
    www.who.int/emergencies/funding/contingency-fund/en/, accessed 20 August 2019). As at 19 July 2019, the operational balance
    of the CFE is US$ 8 million. WHO has allocated US$ 73 million to combat the outbreak of Ebola virus disease in the DRC province of
    North Kivu, the largest amount allocated to a single event in the CFE’s history. WHO received US$ 77 million in contributions during
    the same period.

56. Financial Intermediary Funds (FIFs): Pandemic Emergency Financing Facility (website]. Washington: World Bank: 2019 (https://
    fiftrustee.worldbank.org/en/about/unit/dfi/fiftrustee/fund-detail/pef#3, accessed 20 August 2019).

57. Independent Oversight Advisory Committee. From “never again” to the “new normal”: What does the 2018–2019 Ebola outbreak
    in the Democratic Republic of the Congo tell us about the state of global epidemic and pandemic preparedness and response?”
    Commissioned paper by the GPMB at www.who.int/gpmb.

58. Ibid, IOAC.

59. Standard operating procedure. Humanitarian systemwide scale-up activation. Protocol for the control of infectious disease
    events. Geneva: Inter-Agency Standing Committee; 2019 (https://interagencystandingcommittee.org/system/files/190404_iasc_
    infectious_disease_scale-up_activation_protocol_web.pdf, accessed 20 August 2019).

60. Key messages on the IASC systemwide scale-up activation for the Ebola response. In: Inter-Agency Standing Committee [website].
    Geneva: Inter-Agency Standing Committee; 2019 (https://interagencystandingcommittee.org/iasc-transformative-agenda/news-
    public/key-messages-iasc-system-wide-scale-activation-ebola-response, accessed 20 August 2019).

61. DR Congo: ‘No time to lose’ says newly appointed UN Ebola response coordinator. In: UN News [website]. New York: United Nations;
    2019 (https://news.un.org/en/story/2019/05/1039051, accessed 20 August 2019).

62. Independent Oversight Advisory Committee. From “never again” to the “new normal”: What does the 2018–2019 Ebola outbreak
    in the Democratic Republic of the Congo tell us about the state of global epidemic and pandemic preparedness and response?”
    Commissioned paper by the GPMB at www.who.int/gpmb

63. University of Oxford and Chatham House, UK. The status of governance and coordination for health emergency preparedness,
    readiness and response. Commissioned paper for the GPMB at www.who.int/gpmb

64. Johan Giesecke, on behalf of STAG-IH. The truth about PHEICs. Lancet. 5 July 2019 (http://dx.doi.org/10.1016/S0140-6736(19)31566-1,
    accessed 20 August 2019).

65. Tomori O, Durrheim D, Gostin L, Kavanagh MM. Ebola in North Kivu, DR Congo – is it an undeclared public health emergency of
    international concern (PHEIC)? Travel Med Infect Dis. 2019;29:1–3.

66. University of Oxford and Chatham House, UK. The status of governance and coordination for health emergency preparedness,
    readiness and response. Commissioned paper for the GPMB at www.who.int/gpmb.




REFERENCES AND NOTES
                                                                 46                                                  Exhibit46458
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 90 of 211




PHOTO CREDITS
Cover photo
Credit: Shutterstock

Page 11
Credit: World Bank / Vincent Tremeau

Page 17
Credit: WHO/Mehak Sethi

Page 18
Credit: Credit: World Bank/Nugroho Nurdikiawan Sunjoyo

Page 22
Credit: Credit: World Bank/Athit Perawongmetha

Page 27
Credit: Credit: WHO / SEARO /Tom Pietrasik

Page 31
Credit: Sinopix/​Shutterstock

Page 36
Credit: Credit: WHO /Christopher Black

                                                         47             Exhibit 458
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 91 of 211




Contact information

Global Preparedness Monitoring Board Secretariat
c/o World Health Organization
20, Avenue Appia
1211 Geneva 27
Switzerland
gpmbsecretariat@who.int
www.who.int/GPMB




                                                                         ISBN 978-92-4-151701-0




Co convened by the World Health Organization and the World Bank Group


                                                                    48    Exhibit 458
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 92 of 211




   EXHIBIT 459
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 93 of 211




                                 1                            Exhibit 459
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 94 of 211




   EXHIBIT 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 95 of 211




                                 1                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 96 of 211




                                 2                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 97 of 211




                                 3                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 98 of 211




                                 4                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 99 of 211




                                 5                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 100 of 211




                                 6                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 101 of 211




                                 7                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 102 of 211




                                 8                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 103 of 211




                                 9                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 104 of 211




                                10                            Exhibit 460
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 105 of 211




   EXHIBIT 461
                  Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 106 of 211

See discussions, stats, and author profiles for this publication at: https://www.researchgate.net/publication/340236453



The Event 201

Preprint · October 2019
DOI: 10.13140/RG.2.2.25314.89284




CITATIONS                                                                                              READS

0                                                                                                      66,036


1 author:

            Domina Petric
            UHC Split
            129 PUBLICATIONS 1 CITATION

                SEE PROFILE




Some of the authors of this publication are also working on these related projects:


              Greasy malnourished skin paradox View project



              Chasing new drugs View project




 All content following this page was uploaded by Domina Petric on 27 March 2020.

 The user has requested enhancement of the downloaded file.
                                                                                                     1                    Exhibit 461
      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 107 of 211
The Event 201



The Event 201 was a high-level pandemic exercise performed on October 18, 2019, in New
York, NY. The exercise illustrated areas where public/private partnerships will be necessary
during the response to a severe pandemic in order to diminish large-scale economic and
societal consequences. Event 201 simulated an outbreak of a novel zoonotic coronavirus
transmitted from bats to pigs to people that eventually becomes efficiently transmissible from
person to person, leading to a severe pandemic.




The Johns Hopkins Center for Health                 more transmissible in the community

Security in partnership with the World              setting by people with mild symptoms.

Economic Forum and the Bill and
                                                    There is no possibility of a vaccine being
Melinda Gates Foundation hosted Event
                                                    available in the first year.
201, a high-level pandemic exercise on
October 18, 2019, in New York, NY.                  There is a fictional antiviral drug that can
                                                    help the sick but not significantly limit
The    exercise   illustrated   areas   where
                                                    spread of the disease.
public/private    partnerships      will   be
necessary during the response to a severe           Since the whole human population is
pandemic in order to diminish large-scale           susceptible, during the initial months of the
economic and societal consequences.                 pandemic, the cumulative number of cases
                                                    increases exponentially, doubling every
Event 201 simulated an outbreak of a
                                                    week. And as the cases and deaths
novel zoonotic coronavirus transmitted
                                                    accumulate, the economic and societal
from bats to pigs to people that eventually
                                                    consequences become increasingly severe.
becomes efficiently transmissible from
person to person, leading to a severe
pandemic.

The pathogen and the disease it causes
were modeled largely on SARS, but it is



                                                                                          1
                                                2                                    Exhibit 461
   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 108 of 211
Recommendations are:                                              and       fight           for      stronger
                                                                  preparedness.
   1. Governments,                 international
                                                               6. International organizations should
      organizations,        and        businesses
                                                                  prioritize    reducing            economic
      should plan now for how essential
                                                                  impacts      of      epidemics          and
      corporate     capabilities        will   be
                                                                  pandemics.
      utilized     during     a        large-scale
                                                               7. Governments and the private sector
      pandemic.
                                                                  should assign a greater priority to
   2. Industry, national governments, and
                                                                  developing methods to combat mis-
      international organizations should
                                                                  and disinformation prior to the next
      work       together         to     enhance
                                                                  pandemic response.
      internationally held stockpiles of
      medical countermeasures to enable
      rapid and equitable distribution
                                                         Among the selected “players” as they were
      during a severe pandemic.
                                                         called, was the professor George Fu Gao,
   3. Countries,                   international
                                                         who is director of the Chinese Center for
      organizations,         and           global
                                                         Disease Control and Prevention since
      transportation companies should
                                                         2017. His specialization includes research
      work together to maintain travel
                                                         on       influenza         virus         interspecies
      and trade during severe pandemics.
                                                         transmission (host jump). He is also
      Travel and trade are essential to the
                                                         interested in virus ecology, especially the
      global economy as well as to
                                                         relationship between influenza virus and
      national and even local economies,
                                                         migratory birds or live poultry markets and
      and they should be maintained even
                                                         the     bat-derived    virus         ecology     and
      in the face of a pandemic.
                                                         molecular biology.
   4. Governments should provide more
                                                         Prof. Gao was joined among others at the
      resources and support for the
                                                         panel by the former Deputy Director of the
      development            and            surge
                                                         CIA during the Obama term, Avril
      manufacturing          of         vaccines,
                                                         Haines. She also served as Obama’s
      therapeutics, and diagnostics that
                                                         Assistant to the President and Principal
      will be needed during a severe
                                                         Deputy National Security Advisor.
      pandemic.
   5. Global business should recognize
      the economic burden of pandemics

                                                                                                       2
                                                     3                                            Exhibit 461
    Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 109 of 211
Another of the players at the Gates event             VACCINES
was Rear Admiral Stephen C. Redd,
                                                      Inovio          Pharmaceuticals           of
Director of the Office of Public Health
                                                      Pennsylvania received $9 million from
Preparedness and Response at the Centers
                                                      the Gates-backed CEPI, Coalition for
for Disease Control and Prevention (CDC).
                                                      Epidemic Preparedness Innovations, to
                                                      develop a vaccine, INO-4800, which is
Rounding out the group was Adrian
                                                      about to test on humans in April.
Thomas, the Vice President of Johnson &
Johnson,    the     giant     medical     and
                                                      They plan on delivering one million doses
pharmaceutical     company.     Thomas       is
                                                      by year-end 2020 with existing resources
responsible for pandemic preparedness at
                                                      and capacity. INOVIO Pharmaceuticals,
J&J including developing vaccines for
                                                      Inc. announced that it has received a new
Ebola, Dengue Fever, and HIV.
                                                      $5 million grant from the Bill & Melinda
                                                      Gates Foundation to accelerate the testing
And there was Martin Knuchel, Head of
                                                      and scale-up of CELLECTRA® 3PSP
Crisis, Emergency & Business Continuity
                                                      proprietary     smart      device   for   the
Management,       for   Lufthansa       Group
                                                      intradermal delivery of INO-4800, a
Airlines. Lufthansa has been one of the
                                                      DNA vaccine for COVID-19 disease.
major airlines dramatically cutting flights
during the COVID-19 pandemic crisis.                  Gates Foundation monies via CEPI are
                                                      financing development of a new vaccine
Bill Gates also made a 2019 Netflix video
                                                      method known as messenger-RNA.
which made an imaginary scenario.
                                                      They     are   co-funding     the Cambridge,
The video, part of the “Explained” series,
                                                      Massachusetts           biotech     company,
imagined a wet market in China where live
                                                      Moderna Inc., to develop a vaccine
and dead animals are stacked and a highly
                                                      against the Wuhan novel coronavirus, the
deadly virus erupts that spreads globally.
                                                      SARS-CoV-2.

                                                      Moderna’s other partner is the US National
                                                      Institute of Allergy and Infectious Diseases
                                                      (NIAID), a part of the National Institutes
                                                      of Health (NIH).



                                                                                               3
                                                  4                                       Exhibit 461
    Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 110 of 211
Moderna has announced the dosing of the              REFERENCES
first participant in a phase 1 study of
                                                     1. Event 201. Retrieved from (27-03-2020)
mRNA-1273,        the    company’s       mRNA
                                                     http://www.centerforhealthsecurity.org/event201/
vaccine    candidate     against   the   novel
coronavirus.                                         2. Friedman U. We Were Warned. 18-03-2020.
                                                     Retrieved               from          (27-03-2020)
The phase 1 study will examine the safety            https://www.theatlantic.com/politics/archive/2020/0
                                                     3/pandemic-coronavirus-united-states-trump-
and immunogenicity of three dose levels of
                                                     cdc/608215/
mRNA-1273 (25, 100, 250 µg) to be given
on a two-dose vaccination schedule, with a           3. Bill & Melinda Gates Institute for Population and
gap of 28 days.                                      Reproductive Health. Retrieved from (27-03-2020)
                                                     https://www.gatesinstitute.org
The company intends to have 45 healthy
                                                     4. Engdahl WF. Coronavirus, Vaccines and the
adults in the early-stage trial, which will be
                                                     Gates Foundation. 20-03-2020. Retrieved from (27-
followed through 12 months after the date
                                                     03-2020)
of the second vaccination.                           https://www.globalresearch.ca/coronavirus-gates-
                                                     foundation/5706842
Another biotech company working with
mRNA technology to develop a vaccine                 5. PBR Staff Writer. Moderna doses first patient
                                                     with mRNA-1273 in coronavirus vaccine trial. 17-
for the COVID-19 is a German company,
                                                     03-2020.       Retrieved       from   (27-03-2020)
CureVac.       Since    2015   CureVac     has
                                                     https://pharmaceutical-business-
received money from the Gates Foundation             review.com/news/moderna-mrna-1273-
to develop its own mRNA technology.                  coronavirus-trial/


The Gates Foundation and related entities            6. Carlson R. INO-4800 DNA Coronavirus
                                                     Vaccine.       Retrieved       from   (27-03-2020)
such as CEPI constitute the largest funders
                                                     https://www.precisionvaccinations.com/vaccines/in
of the WHO. Its current director, Tedros
                                                     o-4800-dna-coronavirus-vaccine
Adhanom, the first WHO director in
history who is not a medical doctor,                 7. Young J. Bill Gates Predicted Coronavirus-Like
                                                     Outbreak in 2019 Netflix Documentary. 30-01-
worked for years on HIV with the Gates
                                                     2020.       Retrieved          from   (27-03-2020)
Foundation. Tedros Adhanom is one of the
                                                     https://www.ccn.com/bill-gates-predicted-
leaders fighting the COVID-19 pandemic.              coronavirus-like-outbreak-in-2019-netflix-
                                                     documentary/




                                                                                                 4
                                                 5                                          Exhibit 461
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 111 of 211




   EXHIBIT 462
   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 112 of 211




                                   EVENT 201 MODEL

Disclaimer: this model was used exclusively for the exercise in October 2019 and does not
relate to and cannot be applied to the current 2019-nCoV outbreaks because the
epidemiologic inputs in this model differ from what is observed in 2019-nCoV.


Prepared by Caitlin Rivers

Date: October 11, 2019

The Event 201 model simulates an outbreak of a moderately transmissible pathogen in a
fully susceptible population. The model is intended to be a realistic representation of how a
novel infectious disease could become a pandemic in the absence of adequate control
measures.

Model Description

We used an ordinary differential equation approach to simulate the Event 201 pandemic. A
graphical depiction of the model structure and a table of the key parameters are available
in the Appendix. The model contains six compartments representing different stages of
infection. Key features of the model include two compartments for individuals infectious in
the community: half develop mild illness (𝐼" ) and half develop severe illness (𝐼$ ). Patients
with severe infection either die (𝐷) or recover (𝑅) at rate 𝛼. Those with a mild infection
move to the recovered compartment at rate 𝛿 .

Global Spread

Following the initial spillover event in a large city in South America, 300 of the largest cities
in the world were stochastically seeded with infectious cases to represent disease spread
through international travel. The rate at which new cities were added to the model
accelerates as time progresses, much like the growth of the epidemic itself. The number of
imported cases ranged between 1 and 4 for each city.




                                               1                                    Exhibit 462
   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 113 of 211




The model was run for each individual city in turn. To simulate the stochastic nature of
outbreaks, parameters for each city were randomly selected from realistic distributions.
The force of infection, 𝛽 , was chosen from a normal distribution calibrated to produce an
overall basic reproduction number of 1.7 (the reproduction number of individual cities
ranged from 1.1 to 2.6). The case fatality risk (CFR) of hospitalized patients was chosen
from a normal distribution with a mean of 14%, reflecting expected variation in the ability
of healthcare systems to provide high quality care when faced with large numbers of
critically ill patients. Patients with mild illness have a CFR of 0%, for an overall estimate of
7%.

The case counts reported in the exercise represent infections the severe compartment
exclusively, under the assumption that mild illnesses in the community are less likely to be
captured by surveillance systems. The exercise also reports only on the 300 global and 300
US cities represented in the model. For these reasons, the numbers reported in the scenario
are conservative. However, like all models of this type, a core assumption is that the
trajectory of the outbreak remains continuous. In real outbreaks, the trajectory is
constantly changing in response to a number of factors like collective behavior change,
which tend to slow outbreak growth.




                                               2                                     Exhibit 462
   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 114 of 211




Appendix: Key model parameters




                                    3                            Exhibit 462
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 115 of 211




   EXHIBIT 463
   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 116 of 211




                       COMMUNICATION IN A PANDEMIC

Prepared by Marc Trotochaud and Divya Hosangadi

Effective communication during public health events can be critical to public health
response efforts. Public health messages help inform the public about risks and protective
actions and, done correctly, are a critical component of community engagement and the
buildup of public trust. Yet, true information about public health concerns is increasingly
competing with false messages that can damage public confidence in health interventions
and health authorities. These false messages are often defined as misinformation,
erroneous information shared through various channels, and disinformation, purposefully
spread false or misleading information. The information environment is increasingly made
up of a mix of information coming from web sources and other media, in addition to
historical sources such as print and TV news media. However, the influence of social media
has made the spread of false information even more pernicious.

Over the past 15 years, there has been a global surge in the adoption of social media
technologies. In 2019, 6 social media companies had more than 1 billion active monthly
users.1 Although originally designed for virtual engagement with personal networks, social
media platforms have grown rapidly to share major roles in the economy and the transfer
of information. According to the Pew Research Center, social media officially outpaced
print newspaper as a source of news among the entire United States population.2
Furthermore, across countries, regardless of a nation’s socioeconomic status, younger
populations rely even more heavily on social media as a news source.3

Disinformation campaigns are widely recognized in the political world but have been
identified in the public health realm as well. In the fall of 2018, a team of researchers
systematically identified a concerted effort to spread disinformation and discord about
vaccine safety.4 Public health response efforts for the currently ongoing Ebola outbreak in
the Democratic Republic of the Congo (DRC) have been challenged by disruptive rumors
that have occasionally targeted public health responders.5,6 Misinformation during a public
health emergency is a particularly concerning threat, because of the time-dependent nature
of outbreak response and the corrosive effect misinformation can have on public trust.
Current solutions to the spread of mis- and disinformation are limited. Social media
platforms have attempted to change their algorithms to limit the spread of false




                                            1                                   Exhibit 463
    Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 117 of 211




information and promote correct information, but the problem of misinformation
continues.7,8 Many misinformation response actions have been developed to be used
against political misinformation and disinformation but may be applied in response to an
epidemic. More than 50 countries globally have taken different government-led actions
that, in theory, aim to combat misinformation.9 These actions can range from media
literacy campaigns and fact-checking websites to more extreme measures, such as jailing
users for publishing content deemed to be misinformation. In some cases, authorities have
shut down social media sites or the internet entirely.10-12

However, censoring social media content and denying a population access to the internet
has serious consequences. In addition to ethical considerations, there is mounting evidence
to suggest that there are serious economic consequences to shutting down the internet.
According to the Indian Council for Research on International Economic relations, the
estimated 16,000 hours of international internet shutdown in India resulted in around
US$3 billion in economic losses.12

Misinformation and disinformation are likely to be serious threats during a public health
emergency. Unfortunately, thus far, there are limited ways to control the propagation of
misinformation, leading to potentially draconian methods to manage this problem.

References

1. Most famous social network sites worldwide as of July 2019, ranked by number of active users
   (in millions). Statista. https://www.statista.com/statistics/272014/global-social-networks-
   ranked-by-number-of-users/. Accessed October 14, 2019.
2. Shearer E. Social media outpaces print newspapers in the U.S. as a news source. Pew Research
   Center Global Attitudes & Trends December 10, 2018. https://www.pewresearch.org/fact-
   tank/2018/12/10/social-media-outpaces-print-newspapers-in-the-u-s-as-a-news-source/.
   Accessed October 14, 2019.
3. Mitchell A, Simmons K, Matsa KE, Silver L. People in poorer countries just as likely to use social
   media for news as those in wealthier countries. Pew Research Center’s Global Attitudes &
   Trends January 11, 2018. https://www.pewresearch.org/global/2018/01/11/people-in-
   poorer-countries-just-as-likely-to-use-social-media-for-news-as-those-in-wealthier-countries/.
   Published January 11, 2018. Accessed October 14, 2019.
4. Broniatowski DA, Jamison AM, Qi S, et al. Weaponized health communication: Twitter bots and
   Russian trolls amplify the vaccine debate. Am J Public Health 2018;108(10):1378-1384.




                                                 2                                      Exhibit 463
   Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 118 of 211




5. Hayden S. How misinformation is making it almost impossible to contain the Ebola outbreak in
    DRC. Time June 20, 2019. https://time.com/5609718/rumors-spread-ebola-drc/. Accessed
    October 14, 2019.
6. Fidler DP. Disinformation and disease: social media and the Ebola epidemic in the Democratic
    Republic of the Congo. Council on Foreign Relations blog post August 20, 2019.
    https://www.cfr.org/blog/disinformation-and-disease-social-media-and-ebola-epidemic-
    democratic-republic-congo. Accessed October 14, 2019.
7. Matsakis L. Facebook cracks down on networks of fake pages and groups. WIRED January 23,
    2019. https://www.wired.com/story/facebook-pages-misinformation-networks/. Accessed
    October 14, 2019.
8. Harvey D, Gasca D. Serving healthy conversation. Twitter blog May 15, 2018.
    https://blog.twitter.com/en_us/topics/product/2018/Serving_Healthy_Conversation.html.
    Accessed October 14, 2019.
9. Funke D, Flamini D. A guide to anti-misinformation actions around the world. Poynter 2019.
    https://www.poynter.org/ifcn/anti-misinformation-actions/. Accessed August 26, 2019.
10. Adebayo B, Mahvunga CS, McKenzie D. Zimbabwe shuts down social media as UN slams military
    crackdown. CNN January 19, 2019. https://www.cnn.com/2019/01/18/africa/zimbabwe-
    army-brutality-allegations/index.html. Accessed October 14, 2019.
11. McCarthy N. Infographic: the countries shutting down the internet the most. Statista
    Infographics August 29, 2018. https://www.statista.com/chart/15250/the-number-of-
    internet-shutdowns-by-country/. Accessed October 14, 2019.
12. Kathuria R, Kedia M, Varma G, Bagchi K, Sekhani R. The Anatomy of an Internet Blackout:
    Measuring the Economic Impact of Internet Shutdowns in India. Indian Council for Research on
    International Economic Relations; 2018.
    http://icrier.org/pdf/Anatomy_of_an_Internet_Blackout.pdf.




                                               3                                    Exhibit 463
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 119 of 211




   EXHIBIT 464
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 120 of 211




                                 1                            Exhibit 464
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 121 of 211




                                 2                            Exhibit 464
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 122 of 211




   EXHIBIT 465
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 123 of 211




                            NOVEMBER 2019




   Ending the Cycle of
 Crisis and Complacency
      in U.S. Global
     Health Security
               A Report of the CSIS Commission on
             Strengthening America’s Health Security

                   CO-CHAIRS           PROJECT DIRECTOR
                  Kelly Ayotte         J. Stephen Morrison
                Julie Gerberding




                                   1                          Exhibit 465
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 124 of 211




                            NOVEMBER 2019




   Ending the Cycle of
 Crisis and Complacency
      in U.S. Global
     Health Security
               A Report of the CSIS Commission on
             Strengthening America’s Health Security

                   CO-CHAIRS           PROJECT DIRECTOR
                  Kelly Ayotte         JStephen Morrison
                Julie Gerberding




                                   2                          Exhibit 465
                    ii                                                            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 125 of 211

                                                                            About CSIS
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Established in Washington, D.C., over 50 years ago, the
                                                                            Center for Strategic and International Studies (CSIS) is a
                                                                            bipartisan, nonprofit policy research organization dedicated
                                                                            to providing strategic insights and policy solutions to help
                                                                            decisionmakers chart a course toward a better world.

                                                                            In late 2015, Thomas J. Pritzker was named chairman of
                                                                            the CSIS Board of Trustees. Mr. Pritzker succeeded former
                                                                            U.S. senator Sam Nunn (D-GA), who chaired the CSIS
                                                                            Board of Trustees from 1999 to 2015. CSIS is led by John J.
                                                                            Hamre, who has served as president and chief executive
                                                                            officer since 2000.

                                                                            Founded in 1962 by David M. Abshire and Admiral Arleigh
                                                                            Burke, CSIS is one of the world’s preeminent international
                                                                            policy institutions focused on defense and security; regional
                                                                            study; and transnational challenges ranging from energy
                                                                            and trade to global development and economic integration.
                                                                            For the past eight years consecutively, CSIS has been named
                                                                            the world’s number one think tank for defense and national
                                                                            security by the University of Pennsylvania’s “Go To Think
                                                                            Tank Index.”

                                                                            The Center’s over 220 full-time staff and large network of
                                                                            affiliated scholars conduct research and analysis and develop
                                                                            policy initiatives that look to the future and anticipate
                                                                            change. CSIS is regularly called upon by Congress, the
                                                                            executive branch, the media, and others to explain the day’s
                                                                            events and offer recommendations to improve U.S. strategy.

                                                                            CSIS does not take specific policy positions; accordingly, all
                                                                            views expressed herein should be understood to be solely
                                                                            those of the author(s).

                                                                            © 2019 by the Center for Strategic and International
                                                                            Studies. All rights reserved.




                                                                            Center for Strategic & International Studies
                                                                            1616 Rhode Island Avenue, NW
                                                                            Washington, DC 20036
                                                                            202-887-0200 | www.csis.org               		




                                                                                                                                           3    Exhibit 465
        iii                                                                       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 126 of 211

                                                                            About the
ending the cycle of crisis and complacency in u.s. global health security




                                                                            CSIS Commission on
                                                                            Strengthening America’s
                                                                            Health Security
                                                                            The CSIS Commission on Strengthening America’s Health
                                                                            Security is a two-year effort organized by the CSIS Global
                                                                            Health Policy Center. The Commission brings together a
                                                                            distinguished and diverse group of high-level opinion
                                                                            leaders who bridge security and health, comprising six
                                                                            members of Congress, past administration officials, and
                                                                            representatives from industry, private foundations, universi-
                                                                            ties, and nongovernmental organizations. The Commission
                                                                            is advised by a group of preeminent subject experts. The
                                                                            Commission’s core aim is to chart a bold vision for the
                                                                            future of U.S. leadership in global health security — at home
                                                                            and abroad.

                                                                            In recent years, U.S. senior policymakers have shown
                                                                            greater appreciation of the growing importance of health
                                                                            security to U.S. national interests and of the need for a
                                                                            stronger, more coherent, integrated, better resourced, and
                                                                            more reliably sustained U.S. doctrine for global health
                                                                            security. There is recognition that increasing levels of global
                                                                            disorder and conflict across the world are resulting in
                                                                            destruction of public health infrastructure and capacity,
                                                                            reduced access to critical services for vulnerable popula-
                                                                            tions, and heightened risk of sudden outbreaks. These
                                                                            health threats undermine the economic and political
                                                                            security of nations.

                                                                            While formidable obstacles remain, we are convinced there
                                                                            is a ripeness to health security, an opportunity to press for
                                                                            strengthening America’s policy approaches in a way that can
                                                                            drive forward overall U.S. global health engagement, bring
                                                                            about new resources, and heighten the engagement of
                                                                            industry and security institutions, in partnership with other
                                                                            partner countries, multilateral institutions, and civil
                                                                            organizations.

                                                                            The Commission is directed by J. Stephen Morrison, CSIS
                                                                            senior vice president and director of the Global Health
                                                                            Policy Center. The Commission’s Secretariat is supported by
                                                                            Anna Carroll and Samantha Stroman. More information on
                                                                            the Commission can be found on its dedicated microsite at
                                                                            https://healthsecurity.csis.org.




                                                                                                                                            4   Exhibit 465
          iv                                                                      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 127 of 211

                                                                            Acknowledgments
ending the cycle of crisis and complacency in u.s. global health security




                                                                            The following report is the culmination of a year and half     Jacqueline Schrag and Tucker Harris in producing the
                                                                            of work by the CSIS Commission on Strengthening                web version; and Christopher Burns in crafting the
                                                                            America’s Health Security, directed by J. Stephen Morri-       accompanying video product.
                                                                            son, CSIS senior vice president and director of the Global
                                                                            Health Policy Center.                                          The Commission would not be possible without the
                                                                                                                                           generous support of the Bill & Melinda Gates Foundation.
                                                                            CSIS staff members Anna Carroll and Samantha Stroman           That support takes many forms, for which the Commis-
                                                                            were indispensable to the research and writing of this         sion is deeply grateful.
                                                                            report, as well as overseeing the organization and execu-
                                                                            tion of the Commission’s many far-flung activities. They       DISCLAIMER
                                                                            deserve enormous praise for the high quality that has
                                                                                                                                           The Commissioners participated in their individual capac-
                                                                            resulted from their exceptional skill and commitment.
                                                                                                                                           ity, not as representatives of their respective organiza-
                                                                            The Commission would like to extend a special thanks to        tions. This report represents a majority consensus; no
                                                                            the team that laid the groundwork for and launched the         member is expected to endorse every single point con-
                                                                            Commission, including Chris Millard of the CSIS Global         tained in the document. In becoming a signatory to the
                                                                            Health Policy Center and Rebecca Hersman, Sarah Minot,         report, Commissioners affirm their broad agreement with
                                                                            and Alice Hunt Friend of the CSIS International Security       its findings and recommendations. Language included in
                                                                            Program. The Commission would also like to thank Emily         this report does not imply institutional endorsement by
                                                                            Foecke Munden for her extraordinary commitment in              the organizations that Commissioners represent.
                                                                            supporting and advancing the work of the Commission
                                                                            during its first year.

                                                                            The Commission is especially grateful to the members of
                                                                            the Commission’s Expert Advisory Group for their active
                                                                            participation in Commission activities and for their
                                                                            thoughtful and generous contributions to this report:
                                                                            Beth Cameron, Rocco Casagrande, Amanda Glassman,
                                                                            Tom Inglesby, Jennifer Kates, Rebecca Katz, Jeremy
                                                                            Konyndyk, David A. Relman, and Jeffrey L. Sturchio.

                                                                            The Commission also benefited enormously from the
                                                                            valuable contributions of CSIS Global Health Policy
                                                                            Center staff and affiliates: Sara M. Allinder, Katherine
                                                                            Bliss, Madison Hayes, Janet Fleischman, Admiral Tom
                                                                            Cullison, and Carolyn Reynolds. In addition, the contribu-
                                                                            tions of external partners aided the quality of the Com-
                                                                            mission’s efforts: Jenelle Krishnamoorthy, Andi Fristedt,
                                                                            Laurel Sakai, Ryan Pettit, Catherine Knowles, Erin
                                                                            McMenamin, Ryan Uyehara, Matthew Johnson, Brandt
                                                                            Anderson, Joshua Grogis, Shane Hand, Rachel Fybel,
                                                                            Scott Dowell, Jennifer Weisman, Heather Ignatius,
                                                                            Phyllis Arthur, Amy Walker, Cyrus Shahpar, and Josh
                                                                            Michaud.

                                                                            Special thanks also to Rebecka Shirazi and the entire CSIS
                                                                            Dracopoulos iDeas Lab team for their generous and
                                                                            careful contributions: Jeeah Lee and Emily Tiemeyer in
                                                                            copyediting, layout, and graphic design of the report;



                                                                                                                                       5                                           Exhibit 465
                      v                                                           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 128 of 211

                                                                            Letter from
ending the cycle of crisis and complacency in u.s. global health security




                                                                            the Co-Chairs
                                                                            Over the course of our careers, we have witnessed, often up          from industry, private foundations, universities, and nongov-
                                                                            close, a mounting number of severe health security incidents,        ernmental organizations (NGOs).
                                                                            including the 2001 anthrax attacks, SARS in 2003, and the
                                                                                                                                                 This Commission has convened experts from across sectors
                                                                            recurrent, dangerous outbreaks of influenza and Ebola, to
                                                                                                                                                 and disciplines to shed light on the convergence and intensifi-
                                                                            name but the most conspicuous. Not only did these moments
                                                                                                                                                 cation of global health security threats we face today and to
                                                                            demonstrate the staggering public health, economic, and
                                                                            political costs borne of infectious disease outbreaks and            inform policy options for the U.S. government to address

                                                                            biological attacks, they have convinced us that the United           these threats more adeptly and cost effectively. Since its
                                                                            States needs a far better line of defense.                           public launch in April 2017, the Commission met three times,
                                                                                                                                                 held seven public events, published 15 policy briefs and
                                                                            Since our time serving in the U.S. government, there has been a      commentaries, and convened 20 working group and roundta-
                                                                            decisive shift in U.S. policy circles—one that we each welcome       ble discussions.
                                                                            and wholeheartedly embrace. Today, there is a broad consen-
                                                                            sus that health security is national security, in a world that has   To an exceptional degree, each Commissioner actively contrib-
                                                                            become more dangerous, and where the most dangerous zones            uted substantial time and effort to these events and publica-
                                                                            are in fact where outbreaks are often arising. There is recogni-     tions. The Commission’s impressive productivity is a testament
                                                                            tion that increasing levels of global disorder and conflict          to the Commissioners’ belief in the importance of global health
                                                                            around the world are resulting in the destruction of public          security issues, the power of U.S. leadership, and their
                                                                            health infrastructure and capacity, reduced access to critical       conviction that we must do better.
                                                                            services for vulnerable populations, and heightened risk of
                                                                                                                                                 This report is the culmination of our nearly two-year effort, a
                                                                            sudden outbreaks. There is greater awareness of emerging and
                                                                                                                                                 genuine consensus document. The report advances a doctrine
                                                                            re-emerging infectious disease epidemics, the rapid spread of
                                                                            drug-resistant pathogens, and the risk of unregulated advances       of continuous prevention, protection, and resilience in the face

                                                                            in biotechnology. A growing number of policymakers now               of a growing number and variety of health security threats—

                                                                            appreciate how health security risks undermine the social,           naturally occurring, accidental, and deliberate.
                                                                            economic, and political security of nations.
                                                                                                                                                 The report focuses on a strategic set of recommendations that
                                                                            Now is the time for greater U.S. leadership and action in global     are timely, impactful, and compelling and that will result in
                                                                            health security. In 2017, CSIS President and CEO John J.             greater efficiencies in the use of scarce resources. It calls
                                                                            Hamre invited us to chair a Commission that would chart a            for White House leadership; adequate, sustained, and rapid
                                                                            bold vision for the future of U.S. leadership in global health       financing of pandemic preparedness and response; strength-
                                                                            security—at home and abroad. The CSIS Commission for                 ened capacities to operate in a disordered world; and height-
                                                                            Strengthening America’s Health Security brought together a           ened attention to technological challenges. We urge the
                                                                            distinguished and diverse group of high-level opinion leaders        Congress and the administration to take action on these critical
                                                                            who bridge security and health, comprising six members of            fronts and chart a united, bipartisan path toward strengthened
                                                                            Congress, past administration officials, and representatives         global health security.




                                                                                                                                          Co-Chairs

                                                                                                     Kelly Ayotte                                                      Julie Gerberding
                                                                                               Former Senator (R-NH)                                                       Merck & Co, Inc




                                                                                                                                             6                                                Exhibit 465
          vi                                                                  Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 129 of 211

                                                                            Members of the CSIS Commission on
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Strengthening America’s Health Security

                                                                                   U.S. Congressman Ami Bera                          Tom Frieden
                                                                                             (D-CA-7)                              Resolve to Save Lives




                                                                               U.S. Congresswoman Susan Brooks                Admiral Jonathan Greenert
                                                                                              (R-IN-5)                              U.S. Navy (former)




                                                                                   U.S. Congressman Tom Cole                        Jim Greenwood
                                                                                             (R-OK-4)                      Biotechnology Innovation Organization




                                                                                           Steve Davis                            General Carter Ham
                                                                                               PATH                                 U.S. Army (former)




                                                                                    Ambassador Mark Dybul                     Margaret “Peggy” Hamburg
                                                                                Georgetown University Medical Center          National Academy of Medicine




                                                                                U.S. Congresswoman Anna Eshoo                      Rebecca Hersman
                                                                                             (D-CA-18)                                     CSIS




                                                                                                                       7                              Exhibit 465
vii                                                                             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 130 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                       Ambassador Karl Hofmann                         U.S. Senator Patty Murray
                                                                                      Population Services International                           (D-WA)




                                                                                Laura S. H. Holgate, Ambassador (Ret.)                     Christine Wormuth
                                                                                          Nuclear Threat Initiative                         RAND Corporation




                                                                                       Ambassador Jimmy Kolker                          U.S. Senator Todd Young
                                                                            U.S. Department of Health and Human Services (former)                  (R-IN)




                                                                                              Trevor Mundel                                    Juan Zarate
                                                                                      Bill & Melinda Gates Foundation               CSIS and Financial Integrity Network




                                                                                                                               8                              Exhibit 465
viii                                                                             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 131 of 211

                                                                            Contents
ending the cycle of crisis and complacency in u.s. global health security




                                                                            About CSIS                                                                             ii

                                                                            About the CSIS Commission on Strengthening America’s Health Security                  iii

                                                                            Acknowledgments                                                                       iv

                                                                            Letter from the Co-Chairs                                                              v

                                                                            Members of the CSIS Commission on Strengthening America’s Health Security             vi

                                                                            Executive Summary                                                                      x

                                                                            A World of Peril                                                                       1

                                                                            Bad Habits, Barriers, and Vulnerabilities                                              6

                                                                            A Moment to Change Course                                                             10

                                                                            A U.S. Doctrine of Continuous Prevention, Protection, and Resilience                  17

                                                                               1. Restore health security leadership at the
                                                                                 White House National Security Council.                                           17

                                                                              2. Commit to full and sustained multi-year funding for the
                                                                                Global Health Security Agenda to build partner capacity.                          18

                                                                              3. Establish a Pandemic Preparedness Challenge at the
                                                                                World Bank to incentivize countries to invest in their own preparedness.          21

                                                                              4. Ensure rapid access to resources for health emergencies.                         23

                                                                              5. Establish a U.S. Global Health Crises Response Corps.                            24

                                                                              6. Strengthen the delivery of critical health services in disordered settings.      27

                                                                               7. Systematically confront two urgent technology challenges: the need
                                                                                 for new vaccines and therapeutics and the public health communications crisis.   33

                                                                            Time to Act                                                                           39

                                                                            Appendix I: Illustrative Costing for Recommended Programs and Initiatives             40

                                                                            Appendix II: Congressional Authorities and Oversight of
                                                                            U.S. Government Efforts to Advance Global Health Security                             43

                                                                            Appendix III: Glossary of Key Terms                                                   45




                                                                                                                                  9                               Exhibit 465
          ix                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 132 of 211




                                                                            Executive
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Summary




                                                                                                            10                            Exhibit 465
                     x                                                            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 133 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            When health crises strike—measles,                                 astronomic costs of episodic, often chaotic responses to
                                                                                                                                               sudden, emergent crises. Investing strategically now is
                                                                            MERS, Zika, dengue, Ebola, pandemic
                                                                                                                                               smart and cost-effective, brings proven results, and would
                                                                            flu—and the American people grow
                                                                                                                                               draw support from across the political spectrum.
                                                                            alarmed, the U.S. government springs
                                                                            into action.                                                       The Commission urges Congress and the administration to
                                                                                                                                               adopt the following integrated package of critical actions:
                                                                            But all too often, when the crisis fades and fear subsides,
                                                                            urgency morphs into complacency. Investments dry up,
                                                                                                                                               1. Restore health security leadership at the
                                                                            attention shifts, and a false sense of security takes hold.
                                                                                                                                               White House National Security Council.
                                                                            In reality, the American people are far from safe. To the          Health security is national security. Strong, coherent,
                                                                            contrary, the United States remains woefully ill-prepared          senior-level leadership at the National Security Council
                                                                            to respond to global health security threats. This kind of
                                                                                                                                               (NSC) is essential to guarantee effective oversight of global
                                                                            vulnerability should not be acceptable to anyone. At the
                                                                                                                                               health security and biodefense policy and spending, speed
                                                                            extreme, it is a matter of life and death.
                                                                                                                                               and rigor in decisionmaking, and reliable White House
                                                                            The CSIS Commission on Strengthening America’s Health              engagement and coordination when dangerous pandemics
                                                                            Security urges the U.S. government to replace the cycle of         inevitably strike. Leadership on the NSC can bring about
                                                                            crisis and complacency that has long plagued health                key, targeted new investments while achieving much-need-
                                                                            security preparedness with a doctrine of continuous                ed reform of fragmented programs and higher efficiencies
                                                                            prevention, protection, and resilience. Such a strategic           in the use of scarce resources.
                                                                            approach can restore U.S. leadership, strengthen financing
                                                                            and the speed of response, foster resilient health systems         2. Commit to full and sustained multi-year
                                                                            abroad, enhance the U.S. government’s ability to operate in        funding for the Global Health Security
                                                                            disordered settings, and accelerate select technological           Agenda to build partner capacity.
                                                                            innovations to secure the future. It will only be successful,
                                                                                                                                               U.S. direct investments remain essential to build health
                                                                            however, if backed by sufficient political will, skilled
                                                                                                                                               system capacity. The U.S. government can best protect the
                                                                            execution, and a sustained commitment to accountability
                                                                                                                                               American people by stopping outbreaks at their source.
                                                                            and efficiency in the use of scarce resources.
                                                                                                                                               The Global Health Security Agenda (GHSA) has a proven
                                                                            The United States faces heightened danger in an increas-           track record in building health security preparedness in
                                                                            ingly interconnected world. As the global population               low- and middle-income countries through new innovative
                                                                            presses towards 9.7 billion by 2050 and expands into wild          partnerships with national governments, the private sector,
                                                                            frontiers, as agriculture becomes more intensive, as cities        and civil society groups. It is common sense for the United
                                                                            of greater density and scale proliferate, and as the earth         States to continue to support that successful agenda, not
                                                                            grows hotter, the threat of new emerging infectious                disrupt it.
                                                                            diseases rises steeply.1 Outbreaks proliferate that can
                                                                            spread swiftly across the globe and become pandemics,              3. Establish a Pandemic Preparedness
                                                                            disrupting supply chains, trade, transport, and ultimately
                                                                                                                                               Challenge at the World Bank to
                                                                            entire societies and economies.
                                                                                                                                               incentivize countries to invest in their
                                                                            At the same time, dangerous insecurity and conflicts are           own preparedness.
                                                                            proliferating throughout the world, especially in those very
                                                                                                                                               U.S. multilateral leadership is necessary to address the
                                                                            places where outbreaks occur.
                                                                                                                                               financing gap for preparedness, one of the starkest prob-
                                                                            The business case to invest early in preparedness is crystal       lems in health security. Congress should press for U.S.
                                                                            clear—and powerful. The United States must either pay              leadership to launch a challenge initiative at the World
                                                                            now and gain protection and security or wait for the next          Bank that will incentivize long-term investment by fragile
                                                                            epidemic and pay a much greater price in human and                 and conflict-affected countries in their own basic health
                                                                            economic costs. The long-term costs of strategic protection        security capacities. Such country ownership is the ultimate
                                                                            and prevention programs are but a tiny fraction of the             and only sustainable solution to the finance gap.


                                                                                                                                          11                                           Exhibit 465
          xi                                                                      Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 134 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            4. Ensure rapid access to resources for                              tions, especially women and children. The U.S. government
                                                                                                                                                 should prioritize the continuity of immunization systems,
                                                                            health emergencies.
                                                                                                                                                 strengthening the protection against—and response to—gen-
                                                                            Stopping a global health security crisis requires swift and
                                                                                                                                                 der-based violence (GBV), and strengthening the delivery of
                                                                            early action, backed by quick-disbursing resources. Congress
                                                                                                                                                 maternal and reproductive health and family planning
                                                                            should increase contingency fund levels for the U.S. Centers
                                                                                                                                                 assistance.
                                                                            for Disease Control and Prevention’s (CDC) Infectious
                                                                            Diseases Rapid Response Reserve Fund and the U.S. Agency
                                                                                                                                                 7. Systematically confront two urgent
                                                                            for International Development’s (USAID) Emergency
                                                                                                                                                 technology challenges: the need for new
                                                                            Reserve Fund for infectious disease outbreaks. The U.S.
                                                                            government should also make annual contributions to the              vaccines and therapeutics and the public
                                                                            World Health Organization (WHO) Contingency Fund for                 health communications crisis.
                                                                            Emergencies (CFE).                                                   There is a race underway to develop new vaccines, therapeu-
                                                                                                                                                 tics, and diagnostics in light of the mounting risks of
                                                                            5. Establish a U.S. Global Health                                    emerging infectious diseases and growing resistance. It is
                                                                            Crises Response Corps.                                               essential to plan strategically, with strong private-sector
                                                                                                                                                 partners, to support targeted investments that will acceler-
                                                                            Small teams of select, highly experienced U.S. civilian public
                                                                                                                                                 ate the development of new technologies for epidemic
                                                                            health and humanitarian experts, working alongside local
                                                                                                                                                 preparedness and response. The U.S. government should
                                                                            partners and national leaders, form the “cerebral cortex” of
                                                                                                                                                 invest directly in the Coalition for Epidemic Preparedness
                                                                            outbreak response. Their combined presence can be a
                                                                                                                                                 Innovations (CEPI). There should be a heightened focus on
                                                                            high-impact game changer. As seen in the Democratic
                                                                                                                                                 the development of a universal flu vaccine and new antibiot-
                                                                            Republic of the Congo (DRC), when U.S. and other critically
                                                                                                                                                 ics. These tools should be developed in safe and secure ways
                                                                            important experts are barred from outbreak zones due to
                                                                                                                                                 that maximize societal benefit while minimizing the
                                                                            insecurity, the implications are grave. The world has grown
                                                                                                                                                 potential for misuse. Across programmatic and disease
                                                                            more dangerous, and the danger zones are precisely where
                                                                                                                                                 areas, it should be a U.S. policy priority to adopt and
                                                                            the greatest health security risks frequently reside. Risk
                                                                                                                                                 integrate digital tools to improve the quality and use of data.
                                                                            aversion has impeded USAID and CDC deployments into
                                                                            several outbreak zones besides the DRC: South Sudan, Iraq,           An unforeseen, historic communications crisis in public
                                                                            Syria, and Nigeria. Additionally, Yemen and Afghanistan              health is unfolding, at home and abroad. Fueled by social
                                                                            offer minimal access. Caution among policymakers has                 media, ideology, societal discontent, and the rise of online
                                                                            understandably increased in response to this trend, brought          networks of anti-vaccination activists, there has been a
                                                                            vividly to the fore by tragedies such as the fatal attacks upon      sharp decline in popular trust in science, public health
                                                                            U.S. personnel in Benghazi, Libya, in 2012. But the United           authorities, and industry. When disinformation crowds out
                                                                            States simply cannot afford to remain on the sidelines of            facts, confidence can erode precipitously, and control of
                                                                            rapidly emerging health crises. A U.S. Global Health Crises          diseases such as measles and polio can regress. Sudden
                                                                            Response Corps answers today’s stark new realities. It will          unforeseen “digital wildfires,” often at moments of crisis,
                                                                            build systematically upon—not duplicate—existing rapid               can derail outbreak responses. Congress should press for the
                                                                            response capabilities at the CDC and USAID.                          U.S. government to expand its efforts to better understand
                                                                                                                                                 this complex phenomenon, effectively communicate
                                                                            6. Strengthen the delivery of critical health                        accurate science, restore trust and confidence, and reclaim
                                                                            services in disordered settings.                                     social media as a force for good in public and global health.
                                                                                                                                                 Knowledge and expertise outside public health will be
                                                                            The proliferation of chronic and emerging conflicts, humani-
                                                                                                                                                 essential in this effort: in media technology, cybersecurity,
                                                                            tarian crises, and fragile and disordered states places an
                                                                                                                                                 legal and regulatory regimens, communications, culture,
                                                                            immense strain on already weak health systems, jeopardiz-
                                                                                                                                                 and sociology. Innovative digital tools will lie at the center of
                                                                            ing outbreak response. This problem has moved to center
                                                                                                                                                 concrete solutions.
                                                                            stage in U.S. global health security policy. The U.S. govern-
                                                                            ment should strengthen and adapt programs and capacities
                                                                            to deliver health services in fragile and conflicted settings
                                                                            that meet the special needs of acutely vulnerable popula-


                                                                                                                                            12                                              Exhibit 465
xii                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 135 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                              SUMMARY OF RECOMMENDED FUNDING
                                                                                                                                                                                 Proposed Increase Over
                                                                                                                                                                                       Current Level
                                                                                          Recommendation                              Programs and Initiatives
                                                                                                                                                                               *Figures Presented in Millions
                                                                                                                                                                                           USDA

                                                                              1. Restore health security leadership at the
                                                                                                                                                   N/A                                        N/A
                                                                              White House National Security Council.

                                                                              2. Commit to full and sustained multi-year                          USAID                                       $35
                                                                              funding for the Global Health Security
                                                                              Agenda to build partner capacity.                                    CDC                                        $100

                                                                              3. Establish a Pandemic Preparedness
                                                                              Challenge at the World Bank to incentiv-
                                                                                                                                   Pandemic Preparedness Challenge                            $30
                                                                              ize countries to invest in their own
                                                                              preparedness.

                                                                                                                                    CDC Infectious Diseases Rapid
                                                                                                                                                                                             $200B
                                                                                                                                      Response Reserve Fund
                                                                              4. Ensure rapid access to resources for
                                                                              health emergencies.                                   USAID Emergency Reserve Fund                              $248

                                                                                                                                 WHO Contingency Fund for Emergencies                         $25

                                                                                                                                   Global Health Crises Response Corps                        $50
                                                                              5. Establish a U.S. Global Health Crises
                                                                              Response Corps.
                                                                                                                                   CDC Support to National Partners                           $36

                                                                              6. Strengthen the delivery of critical health                   Immunizations                                    $6
                                                                              services in disordered settings.                              Women and Girls                                   $30
                                                                                                                                  Coalition for Epidemic Preparedness
                                                                                                                                                                                              $40
                                                                                                                                               Innovations
                                                                              7. Systematically confront two urgent                       Universal Flu Vaccine                               $60
                                                                              technology challenges: the need for new
                                                                              vaccines and therapeutics and the public                     Vaccine Confidence                                 $25
                                                                              health communications crisis.
                                                                                                                                                 Biosafety                                     $10

                                                                                                                                                Biosecurity                                    $10

                                                                              TOTAL:                                                                                                          $905




                                                                            A. Recommended funding amounts include both annual investments and one-time investments. For further detail, please see Appendix I:
                                                                            Illustrative Costing for Recommended Programs and Initiatives.
                                                                            B. It is proposed that the CDC Infectious Diseases Rapid Response Reserve Fund and the USAID Emergency Reserve Fund be set and
                                                                            maintained at a level of $250 million each, replenished on an annual basis as warranted.




                                                                                                                                           13                                                 Exhibit 465
xiii                                                                        Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 136 of 211




                                                                            A
ending the cycle of crisis and complacency in u.s. global health security




                                                                            World
                                                                            of Peril




                                                                                                            14                            Exhibit 465
                        1                                                         Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 137 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            We live in a world of heightened microbial                             have been confirmed cases in Uganda and suspected cases
                                                                                                                                                   in Tanzania.6,7 Cases have also appeared in Goma, a
                                                                            danger. Infectious disease outbreaks are
                                                                                                                                                   populous transit hub on the Congolese border with
                                                                            far more frequent, far more extreme, and
                                                                                                                                                   Rwanda, the most densely populated country in Africa.8 In
                                                                            impose far higher costs.2
                                                                                                                                                   this fragile context, the DRC is simultaneously experienc-
                                                                            An Ebola outbreak in eastern Democratic Republic of the                ing concurrent outbreaks of vaccine-derived poliovirus,
                                                                            Congo (DRC), the tenth such outbreak in the country since              measles, and cholera.9,10
                                                                            the virus was discovered there in 1976, has continued to
                                                                            simmer since August 2018 and threatens both global                     The situation in the DRC is emblematic of widening global

                                                                            health and global security.3 The international response has            disorder, comprised of chronic and emerging conflicts,
                                                                            been gravely impeded by armed conflict and community                   humanitarian crises, fragile states, countries prone to
                                                                            resistance within the complex political and security                   repression and gross malgovernance, and stateless corners
                                                                            context of eastern DRC. The World Health Organization                  of the world. This disorder is not abating, and it has deep
                                                                            (WHO) declared the outbreak a Public Health Emergency                  health security and national security implications for the
                                                                            of International Concern (PHEIC) on July 17, 2019, almost              United States. Increasing numbers of infectious disease
                                                                            one year after the outbreak was announced.A,4 As of                    outbreaks occur in these contexts, along with increasing
                                                                            October 2019, the outbreak has not been brought under                  attacks upon vital health infrastructure and increased
                                                                            control, and the future remains highly uncertain.                      displacement of vulnerable populations, interrupting access
                                                                                                                                                   to critical health services. Disease and disorder fuel one
                                                                            More than 3,200 cases have been confirmed, and over
                                                                                                                                                   another, as terrorist groups and violent extremist ideologies
                                                                            2,100 people have died as of early October 2019.5 There
                                                                                                                                                   stoke health crises and mass migration by attacking vaccina-

                                                                            A. Refer to Appendix III: Glossary of Key Terms for more information   tors and other health workers from Pakistan to Syria,
                                                                            on the PHEIC and other key terms and programs cited in this paper.     Yemen, Somalia, Afghanistan, and elsewhere.11




                                                                                                                                 Health workers perform medical checkups on a new, unconfirmed Ebola
                                                                                                                                patient inside a newly built Ebola treatment centre on November 7, 2018
                                                                                                                                                              in Bunia, Democratic Republic of the Congo.
                                                                                                                                                                           john wessels/afp via getty images




                                                                                                                                              15                                            Exhibit 465
                    2                                                            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 138 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                    “The breakdown of health and other social services
                                                                                                      in disordered settings can easily be exploited and
                                                                                                       exacerbated by terrorist groups and violent
                                                                                                       extremists. By addressing the health needs of
                                                                                                       vulnerable populations in crisis zones, we can help
                                                                                                      to strengthen community resilience, defend
                                                                                                   against terrorist exploitation, and inoculate against
                                                                                              violent radicalization.”

                                                                                                                                  — Juan Zarate, CSIS and Financial Integrity Network



                                                                                                                                          nationalism around the world is disrupting the liberal
                                                                            THE DISORDERED WORLD                                          international order and challenging traditional models
                                                                                                                                          of global health.
                                                                            The disordered world spans chronic and emerging
                                                                            conflicts, humanitarian crises, fragile states, places        This is our new reality, and there are no quick fixes.
                                                                            with gross malgovernance, and stateless spaces.12             While some actors have already begun to adapt, the
                                                                            Chronic wars and unstable and fragile states have             challenges of the disordered world demand a more
                                                                            proliferated in recent years. The number of major             significant shift in how we operate. The recommenda-
                                                                            violent conflicts has tripled since 2010, and the aver-       tions proposed in this report reflect this new reality.
                                                                            age duration of civil wars in progress has increased to
                                                                            more than 20 years.13,14 From 2005 to 2017, the number
                                                                            of active crises receiving an internationally-led re-         Today, disorder is fueling geopolitically volatile health
                                                                            sponse almost doubled, jumping from 16 to 30.15 This          security crises not only in the DRC but also in Syria,
                                                                            proliferation of insecurity and fragility has fueled the      Yemen, Afghanistan, Pakistan, and Venezuela. The world
                                                                            highest levels of displacement on record. More than
                                                                                                                                          has become more dangerous, precisely where many acute
                                                                            68.5 million people were forcibly displaced worldwide
                                                                                                                                          health security threats reside. This stark reality exposes
                                                                            as of June 2018, compared to 33.9 million in 1997.
                                                                                                                                          several serious challenges: how are U.S. and other
                                                                            The disordered world is evolving swiftly and is generat-      essential civilian public health and humanitarian experts
                                                                            ing new, destabilizing health security threats. Access        to deploy safely into these austere environments in order
                                                                            to basic health services degrades significantly as            to partner with local officials to detect and arrest highly
                                                                            security is reduced and populations are displaced. A          dangerous outbreaks? How can the U.S. government and
                                                                            persistent state of crisis, violence, and instability leads   its partners meet the acute health and protection needs of
                                                                            to the flight of indigenous health care providers and         the most vulnerable populations, in particular women and
                                                                            the collapse of health infrastructure. This is accelerat-     girls? And how can the U.S. government and its partners
                                                                            ed by the deliberate targeting of health care providers       protect immunization and other critical health infrastruc-
                                                                            and other humanitarian actors.16                              ture prone to damage and disruption?

                                                                            Current global health infrastructure is largely built on      Seasoned U.S. civilian personnel with essential expertise
                                                                            national governments and government health systems,           from the U.S. Agency for International Development
                                                                            but the disordered world is defined by the weakness or        (USAID) and the U.S. Centers for Disease Control and
                                                                            absence of effective partner governments willing or           Prevention (CDC) initially deployed to the most acutely
                                                                            able to participate in international cooperation for          affected areas of eastern DRC in August 2018, soon after
                                                                            health security. At the same time, the rise of populist       the Ebola outbreak was declared. They were quickly


                                                                                                                                    16                                            Exhibit 465
                   3                                                              Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 139 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            withdrawn after significant security incidents and have          similar in scale to the 2008 Great Recession.20
                                                                            not been permitted to return since. The absence of small
                                                                                                                  17

                                                                                                                                             New, better vaccines and antibiotics are one essential
                                                                            teams of highly skilled U.S. experts from the hot zones,
                                                                                                                                             answer to the expansion of resistance, along with strategic
                                                                            where they normally would join with local and interna-
                                                                                                                                             planning, better microbial stewardship, more careful
                                                                            tional partners to provide invaluable guidance, has
                                                                                                                                             antibiotic use, and better basic health systems. Vaccines
                                                                            proven enormously costly in eastern DRC. CDC and
                                                                            USAID teams have experienced similar blockages to                and antibiotics have revolutionized infectious disease

                                                                            deployment on security grounds in South Sudan, Iraq,             prevention and treatment, saved millions of lives world-

                                                                            Syria, and Nigeria. Access to Yemen and Afghanistan              wide, and advanced economic stability and growth. Yet

                                                                            remains starkly minimal. The CSIS Task Force on                  their discovery and development increasingly occur in a

                                                                            Humanitarian Access has explored the impact of intensi-          deeply problematic and urgent context, characterized by
                                                                            fying blocked humanitarian access—including roadblocks           market failures and uncertain economic and budgetary
                                                                            or attacks on aid workers, bureaucratic constraints, and         environments.
                                                                            donor regulations—all of which limit the ability of
                                                                                                                                             Advances in biotechnology may foster the development of
                                                                            humanitarian actors to reach the most vulnerable.18
                                                                                                                                             these new vaccines and therapeutics, but they also pose an
                                                                            In the coming years, the United States and its partners          additional risk. As scientists develop and apply new
                                                                            can expect to see repeated instances of blocked access to        biotechnologies, they may increase the transmissibility and
                                                                            serious outbreaks in insecure settings. That challenge           pathogenicity of naturally occurring microbes. With these
                                                                            begs for a solution, namely, a dedicated commitment to           changes come greater biosafety and biosecurity concerns
                                                                            prudently manage—not prohibit—such lifesaving deploy-            and the rising possibility of accidental or intentional
                                                                            ments of U.S. experts.                                           exposure of people, animals, or the environment to
                                                                                                                                             dangerous, novel microbes, and even the initiation of a
                                                                            A second peril is the threat of losing altogether an essential   global pandemic.
                                                                            disease-fighting tool, antibiotics. Antimicrobial resistance
                                                                            (AMR) is a complex, long-range global crisis menacing the        A third swiftly evolving peril is vaccine hesitancy and the
                                                                            foundations on which modern medicine is built. The               power of weaponized social media. In 2019, the WHO
                                                                            problem lies not just in the lack of new antibiotics; it         recognized for the first time the recent, steep decline of
                                                                            encompasses their gross misuse in human and animal               public trust and confidence in vaccines as among the top 10
                                                                            health. Drug-resistant infections now cause 700,000              global health challenges.21 That striking judgment reflects a
                                                                            deaths per year, with 230,000 of those deaths from               broader phenomenon: the rise of sophisticated anti-vac-
                                                                            drug-resistant tuberculosis alone.19 Without action, annual      cine online networks and the growing mistrust of science,
                                                                            deaths from resistant infections could rise to 10 million        public health authorities, the private sector, and govern-
                                                                            people per year by 2050 and cause an economic crisis             ment, fueled by the rapid, deliberate spread of disinforma-




                                                                                          “The systems that have been built to combat
                                                                                            specific diseases provide the foundation to
                                                                                             build a strong and resilient system for health
                                                                                             that can prevent, detect, and respond to
                                                                                             current and new health threats. It is important
                                                                                            that the U.S. government continue to work to
                                                                                          manage and control endemic infectious diseases,
                                                                            such as tuberculosis, malaria, and HIV.”

                                                                                                                  — Ambassador Mark Dybul, Georgetown University Medical Center

                                                                                                                                        17                                            Exhibit 465
                  4                                                                                      This picture taken on April 5, 2019 shows a nurse waiting for patients at the
                                                                                 Case 2:20-cv-02470-WBS-JDP    Document 14 Filed 12/29/20 Page 140 of 211
                                                                                                                          Rockland County Health Department in Haverstraw, Rockland County, New
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                                           York. A measles outbreak there sickened scores of people and caused the
                                                                                                                                                 county to bar unvaccinated minors in public places.
                                                                                                                                                                   johannes eisele/afp via getty images




                                                                            tion, including conspiracy theories on social media and           astonishing number.24 The DRC has had around 115,000
                                                                            other digital platforms. Insular ethnic and religious             cases as of July 2019.25
                                                                            communities are especially vulnerable, as are young
                                                                            parents.                                                          While vaccine hesitancy is fundamentally a public health
                                                                                                                                              problem, the solutions and the skill sets required to
                                                                            Trust and confidence in vaccines can rapidly collapse, as
                                                                                                                                              understand this complex phenomenon and rebuild
                                                                            has already occurred across many diverse settings, often
                                                                                                                                              confidence and trust lie, in part, outside the discipline of
                                                                            among anxious parents who face a confusing array of
                                                                            information as they seek to make the best choices for their       public health: in communications and messaging; legal and
                                                                            children. Concurrently, vaccine advocates find themselves
                                                                                       22                                                     regulatory measures; opinion tracking; intelligence;
                                                                            targeted and intimidated by the adversaries of vaccines.          knowledge of local networks, trust building, and other focal
                                                                                                                                              areas for anthropological study; and cyber security and the
                                                                            Vaccine hesitancy has contributed to a regression in
                                                                            immunization coverage across a number of disease areas,           understanding of social media technology.

                                                                            including polio, cervical cancer, and measles. It strikes at
                                                                            home and abroad, in rich and poor countries alike. In
                                                                            2000, measles was declared eliminated from the United
                                                                            States. As of August 2019, more than 1,200 cases had been
                                                                            identified in 30 U.S. states, the highest case count in 25
                                                                            years.23 Massive measles outbreaks are also unfolding in
                                                                            Ukraine, Israel, the Philippines, Madagascar, and else-
                                                                            where. Europe had nearly 83,000 cases in 2018, an


                                                                                                                                         18                                            Exhibit 465
                  5                                                         Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 141 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Bad Habits,
                                                                            Barriers, and
                                                                            Vulnerabilities




                                                                                                            19                            Exhibit 465
                   6                                                             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 142 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Confronting twenty-first century health                                          2003
                                                                            security threats demands a continuous,                                           SARS
                                                                            strategic response.                                                              EPIDEMIC
                                                                            Yet the United States has long been mired in a cycle of
                                                                            crisis and complacency—resulting in ad hoc, stop-go               Cost the economies of southeast
                                                                            approaches and a short-sighted dependence on emergen-              Asia between $40-45 billion.
                                                                            cy interim funding which inevitably sputters to its end,
                                                                            returning us to a state of vulnerability.                            That is equivalent to about
                                                                            Over several successive administrations, the White House
                                                                                                                                                    $5 million per case.
                                                                            has seldom exercised sufficiently authoritative, high-level
                                                                            leadership, creating acute threats to U.S. national
                                                                                                                                                          2014 - 2016
                                                                            interests when dangerous outbreaks occur at home and
                                                                            abroad. U.S. programs on global health security are                           EBOLA
                                                                            fragmented, scattered across diverse executive agencies,                      OUTBREAK
                                                                            and not clearly prioritized. The weakness of White House
                                                                            leadership has left unanswered the persistent question of          Cost the global economy over
                                                                            how to streamline programs, eliminate redundancies, and
                                                                                                                                                        $53 billion.
                                                                            achieve higher efficiencies in the use of scarce resources.

                                                                            Too often, the U.S. government has succumbed to                      That is equivalent to more
                                                                            complacency, failing to recognize the value of investing in          than $1.8 million per case.
                                                                            preparedness and the huge costs of inaction, only to pay a
                                                                            steep price later. Having not sufficiently invested in
                                                                            health systems and preparedness in West Africa, the U.S.                  2015
                                                                            government expended nearly $2.4 billion (roughly half of                  MERS
                                                                            the total international investment) to support the Liberi-
                                                                            an, Sierra Leonean, and Guinean efforts to arrest the
                                                                                                                                                      EPIDEMIC IN
                                                                            2014-2016 Ebola outbreak.26 A recent study estimates the                  SOUTH KOREA
                                                                            social and economic burden of the West Africa outbreak
                                                                            ultimately totaled more than $53 billion, at an average of           Cost South Korea between
                                                                            more than $1.8 million per Ebola case.27 Other recent                      $10-13 billion.
                                                                            outbreaks proved even more costly. The MERS outbreak
                                                                            in South Korea in 2015, a mere 186 cases, cost South               That is equivalent to more than
                                                                            Korea $10-13 billion—more than $50 million per case.28                  $50 million per case.
                                                                            Unforeseen biological threats can be intrinsically confus-
                                                                            ing and can require responses from multiple U.S.
                                                                            agencies. It is often difficult to categorize an emerging
                                                                            health threat definitively as a natural event, a lab acci-
                                                                            dent, or a malevolent act. Outbreaks may involve patho-
                                                                            gens the world has not seen before, emerging in unexpect-
                                                                            ed places and geographies, involving heretofore unknown
                                                                            actors.




                                                                                                                                         20                         Exhibit 465
                     7                                                           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 143 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                      “Today we are facing the threat of a pandemic that
                                                                                                        could kill up to 80 million people and wipe out five
                                                                                                         percent of the global economy. The Global
                                                                                                         Preparedness Monitoring Board is doing critical
                                                                                                         work in partnership with the World Health
                                                                                                        Organization and the World Bank to ensure that
                                                                                                      more countries are prepared for global health crises.”

                                                                                                                                  — Trevor Mundel, Bill & Melinda Gates Foundation


                                                                                                                                        prepared for epidemics or pandemics, concluding that
                                                                            THE WORLD                                                   collectively, international preparedness is weak. The
                                                                                                                                        average overall Global Health Security Index score
                                                                            IS UNPREPARED                                               among all 195 countries assessed was 40.2 of a
                                                                                                                                        possible score of 100.32
                                                                            Two recent reports underscore the lack of pandemic
                                                                            preparedness across the globe and ponder the question       The GPMB report and the Global Health Security Index
                                                                            of what more needs to happen now. The Global Pre-           each appeal to heads of state and international leaders
                                                                            paredness Monitoring Board (GPMB) was co-established        to acknowledge the enduring, stark risks posed by
                                                                            by the WHO and the World Bank in the aftermath of           global health insecurity and to heighten their engage-
                                                                            the 2014-2016 West Africa Ebola crisis. The GPMB is an      ment on a sustained basis. Both reports appeal to
                                                                            independent body tasked with monitoring preparedness        governments, from low-income to the most advanced
                                                                            for global health crises.29 It has the promise to become    economies, to invest more of their own resources in
                                                                            an authoritative, credible global oversight mechanism. In   preparedness.33 The CSIS Commission on Strengthening
                                                                            September 2019, the GPMB released its first annual          America’s Health Security applauds these efforts, which
                                                                            report, A World at Risk, providing a “snapshot” of the      align closely with the Commission’s own findings and
                                                                            international community’s ability to prevent, detect, and   recommendations.
                                                                            respond to a global health threat.30 The findings of the
                                                                            GPMB were unequivocal: the threat is growing, and the
                                                                            world is not prepared.                                      Preparedness can be a tough sell. It is asking governments
                                                                                                                                        to invest in things that are difficult to see. The goal of
                                                                            In October 2019, the Global Health Security Index
                                                                                                                                        preparedness is to prevent bad things from happening,
                                                                            reaffirmed the GPMB’s findings. The Global Health
                                                                                                                                        which means that success is rarely flashy but more often
                                                                            Security Index is the first comprehensive assessment
                                                                                                                                        happens quietly and out of view.
                                                                            and benchmarking of health security and related
                                                                            capabilities across all 195 countries that make up the      The overwhelming responsibility to lead lies with the U.S.
                                                                            states parties to the International Health Regulations      government and its partner governments. While the private
                                                                            (IHR 2005).31 The Index is unprecedented in its compre-     sector, foundations, and international organizations are all
                                                                            hensiveness and granularity, drawing from volumes of        essential to long-term health security solutions, they cannot
                                                                            open-source information and the input of hundreds of        be relied upon to lead. In the case of the AMR crisis, for
                                                                            scientists and public health experts. The Index proved      example, it is inadvisable to assume the biopharmaceutical
                                                                            that it is possible to design and implement a rigorous      industry will devise solutions on its own. The number of
                                                                            methodology to systematically measure pandemic              companies conducting antibiotic research and development
                                                                            preparedness. The Global Health Security Index              is declining, a reflection of complex scientific, regulatory,
                                                                            candidly and soberly found that no country is fully         and market challenges. The U.S. government needs to



                                                                                                                                  21                                               Exhibit 465
                   8                                                                           Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 144 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                              THE CYCLE OF CRISIS AND COMPLACENCY                                                                                 $909
                                                                                                                                                                                                                  FOR EMERGENCY EBOLA


                                                                                              1,600                                                                                                                          $146
                                                                                                                                                                                                                             FOR EMERGENCY ZIKA

                                                                                              1,400
                                                                                                                                                                                                                                                   $100
                                                                                                                                                                                                                                                   FOR EMERGENCY
                                                                                              1,200
                                                                            IN MILLIONS USD




                                                                                                                                                                                                                                                   EBOLA



                                                                                              1,000                                                                                                                                                        $38
                                                                                                                                                                                                                                                           FOR
                                                                                                                                                                                                                                                           EMERGENCY
                                                                                                                                                                                                                                                           EBOLA
                                                                                               800




                                                                                                                                                       .50




                                                                                                                                                                                                      .5
                                                                                               600




                                                                                                                                                                                                                                                                   .40
                                                                                                                                                     86




                                                                                                                                                                              .30




                                                                                                                                                                                                    98
                                                                                                                                  0




                                                                                                                                                                                        .20
                                                                                                          .0




                                                                                                                                                                                                                                     .10
                                                                                                                                                   $4
                                                                                                                                 .4




                                                                                                                                                                                                  $4
                                                                                                                                         17




                                                                                                                                                                                                                                                                 23
                                                                                                                     .70




                                                                                                                                                                97


                                                                                                                                                                            90
                                                                                                        90




                                                                                                                              76




                                                                                                                                                                                      66




                                                                                                                                                                                                                                   64
                                                                                                                                       $4




                                                                                                                                                                                                                                                              $4
                                                                                                                                                              $3


                                                                                                                                                                          $3
                                                                                                       $3



                                                                                                                   20


                                                                                                                            $3




                                                                                                                                                                                    $3




                                                                                                                                                                                                                                 $3
                                                                                               400
                                                                                                                 $3




                                                                                               200

                                                                                                 0
                                                                                                      2006 2007 2008 2009 2010                              2011       2012       2013        2014       2015       2016        2017        2018    2019    2020

                                                                                   SOURCE: Kaiser Family Foundation, “Global Health Security Funding,” accessed October 2019, https://www.kff.org/interactive/budget-tracker/summary/Fil-
                                                                                   ter-Program-Area/Global-Health-Security/Agency/?view=range-years&startYear=2006&endYear=2020.




                                                                                provide more incentives and better answers as to how to
                                                                                reverse this trend and preemptively tackle this health
                                                                                security threat.

                                                                                The countries that are the most vulnerable are not yet
                                                                                making the investments needed, even after conducting
                                                                                careful assessments and preparing national plans.34 For
                                                                                many cash-strapped governments, budget commitments in
                                                                                health security compete against other worthy, politically
                                                                                sensitive, and very concrete priorities, including defense,
                                                                                education, and infrastructure. That financing gap is among
                                                                                the gravest challenges in health security. Chronic underin-
                                                                                vestment has hindered genuine capacity building by low-
                                                                                and middle-income countries. This creates considerable
                                                                                innate risk of runaway outbreaks that may not be very
                                                                                visible at the outset but can quickly threaten U.S. national
                                                                                security interests as they spread. The U.S. government
                                                                                should develop programs which incentivize investment by
                                                                                the most vulnerable nations themselves.




                                                                                                                                                                       22                                                                   Exhibit 465
                   9                                                        Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 145 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            A
                                                                            Moment to
                                                                            Change Course




                                                                                                            23                            Exhibit 465
10                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 146 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Despite the barriers, new opportunities
                                                                            are arising.
                                                                            As health security incidents occur more frequently and
                                                                            with higher visibility, velocity, and costs, leaders in the                                             PREPAREDNESS
                                                                            public, private, international, and social sectors (includ-
                                                                            ing philanthropies, NGOs, and academic institutions)
                                                                            have begun to take notice and think anew about what
                                                                                                                                                                                     $4.5
                                                                            long-term strategy is required. Today, economists across                   EMERGENCY                     BILLION
                                                                            sectors increasingly acknowledge the overwhelming                           RESPONSE                     per year

                                                                                                                                                      $570
                                                                            business case for investment in health security. An
                                                                            exercise conducted in the aftermath of the 2014-2016
                                                                            West Africa Ebola crisis calculated the inclusive costs of a
                                                                                                                                                       BILLION
                                                                            severe influenza pandemic could be as high as $80 billion
                                                                            in annual economic losses and $490 billion in annual
                                                                                                                                                       per year
                                                                            costs tied to illnesses and premature deaths, for a total of
                                                                            $570 billion per year.35 In contrast, a landmark study
                                                                            published by the National Academies of Sciences, Engi-
                                                                            neering, and Medicine determined that the cost of
                                                                            investing in basic health security is a relatively modest
                                                                            $4.5 billion per year.36 There is increasing understanding                  The cost of baseline
                                                                            that the United States can afford to invest—and simply
                                                                            cannot afford not to invest in preventative strategies.
                                                                                                                                                    preparedness is estimated at
                                                                                                                                                    only about $1.00 per person
                                                                            The cost of baseline preparedness is estimated at only
                                                                                                                                                             per year.
                                                                            about a dollar per person per year—and building and
                                                                            sustaining preparedness need not be an open-ended
                                                                            donor commitment.37 Countries are capable of transition-
                                                                            ing to self-reliance with the correct incentives and
                                                                            support. Low- and middle-income partner countries such             WHO has been central to this effort and has made signifi-
                                                                            as Vietnam, Uganda, Cameroon, Ethiopia, and Cambodia               cant reforms to improve its own outbreak and emergency
                                                                            have already demonstrated their willingness to step                capacity and its ability to work with key partners.
                                                                            forward, embrace independent assessments of their
                                                                            health security preparedness, develop national action              In the United States, a stable bipartisan Congressional
                                                                            plans, and join in capacity-building collaborations. The           consensus has emerged in which health security has been




                                                                                                         “When it comes to investing in America’s global
                                                                                                           health security, an ounce of prevention is a
                                                                                                            pound of cure. Modest, sustained investment in
                                                                                                            public health preparedness each year is more
                                                                                                            effective and less expensive than paying enor-
                                                                                                           mous sums to respond and recover from a dan-
                                                                                                         gerous, major outbreak.”

                                                                                                                                                     — Christine Wormuth, RAND Corporation

                                                                                                                                          24                                          Exhibit 465
      11                                                                          Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 147 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                             “I am proud to have forged bipartisan leadership
                                                                                                in Congress on global health security issues.
                                                                                                 People across the country expect the federal
                                                                                                 government to be prepared to keep them safe
                                                                                                 during times of natural disasters or biological,
                                                                                               chemical, radiological or nuclear threats to our
                                                                                             public health and national security. Unfortunately,
                                                                            we remain largely reactionary in our response to pandemics and
                                                                            biological threats. Proactive efforts are critical to our national
                                                                            and health security. Bringing policymakers together to discuss
                                                                            these critical issues as well as the Commission’s final recommen-
                                                                            dations are an essential element of advancing a coherent vision
                                                                            for U.S. global health security policy.”

                                                                                                                                                  — U.S. Congresswoman Susan Brooks (R-IN-5)


                                                                            largely insulated from political polarization. Though                 DEVELOPING AN INNOVATIVE STRATEGY FOR
                                                                            several committees and sub-committees have jurisdiction               ANTIMICROBIAL RESISTANT MICROORGANISMS
                                                                            and funding authorities in this area, it has been possible            (DISARM) ACT OF 2019: In June 2019, Senators
                                                                            to forge a unified vision of core goals and principles                Johnny Isakson (R-GA) and Bob Casey (D-PA) intro-
                                                                            around pressing health security challenges.B                          duced the DISARM Act.38 This proposal seeks to
                                                                                                                                                  strengthen the research and development pipeline for
                                                                            B. Refer to Appendix II: Congressional Authorities and Oversight of   antimicrobials and would allow Medicare to reimburse
                                                                            U.S Government Efforts to Advance Global Health Security for more     qualifying hospital-administered antibiotics used to
                                                                            information on relevant committees and subcommittees.
                                                                                                                                                  treat serious or life-threatening infections.

                                                                                                                                                  EBOLA ERADICATION ACT OF 2019: The Ebola
                                                                                                                                                  Eradication Act was introduced by Senator Bob
                                                                            RECENT U.S.                                                           Menendez (D-NJ) in May 2019 and directs USAID to
                                                                                                                                                  support efforts in the DRC, South Sudan, and Burundi
                                                                            CONGRESSIONAL ACTION                                                  to combat the ongoing Ebola outbreak.39 The Senate
                                                                                                                                                  passed the act in September 2019 (S.1340) by
                                                                            There is strong bipartisan support in the U.S. Con-
                                                                                                                                                  unanimous consent, authorizing activities to combat
                                                                            gress for global health security, as evidenced by the
                                                                                                                                                  the Ebola outbreak in the DRC.40 At time of writing,
                                                                            recent introduction of a number of bills in this area.                it awaits action in the House of Representatives.
                                                                            Included below are highlights of recent proposed
                                                                                                                                                  FLU VACCINE ACT: The Flu Vaccine act was intro-
                                                                            legislation related to global health security, although
                                                                                                                                                  duced by Congresswoman Rosa DeLauro (D-CT) and
                                                                            this is by no means an exhaustive list. The Commis-
                                                                                                                                                  Senator Edward Markey (D-MA) in February 2019.41
                                                                            sion is encouraged by and supportive of these
                                                                                                                                                  The Flu Vaccine Act calls for $1 billion ($200 million
                                                                            efforts. They provide a foundation for sustained                      annually for fiscal years (FY) 2020 through 2024) to
                                                                            action by the U.S. Congress to strengthen global                      support the National Institutes of Health’s (NIH)
                                                                            health security.                                                      efforts to develop a universal flu vaccine.

                                                                                                                                             25                                       Exhibit 465
  12                                                                             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 148 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                            As a leader in Congress of bipartisan efforts to
                                                                                              strengthen international and domestic public
                                                                                               health security preparedness and response
                                                                                               programs, I believe Congress must maintain
                                                                                               this momentum by continuing to address
                                                                                              pressing health security issues, including
                                                                                            vaccine hesitancy. Vaccinating children against
                                                                            deadly diseases, such as measles, is essential to U.S. health
                                                                            security, and I am committed to improving our efforts to reach
                                                                            parents with quality science and win their trust and confidence.”

                                                                                                                                     — U.S. Congresswoman Anna Eshoo (D-CA-18)



                                                                            THE LOWER HEALTH CARE COSTS ACT OF 2019: The             ment of surveillance technology, diagnostics, and
                                                                            Lower Health Care Costs Act was introduced by            countermeasures for emerging and high-consequence
                                                                            Health, Education, Labor and Pensions (HELP) Commit-     infectious diseases with pandemic potential.
                                                                            tee Chairman Senator Lamar Alexander (R-TN) and
                                                                            Ranking Member Senator Patty Murray (D-WA) in June       VACCINE AWARENESS CAMPAIGN TO CHAMPION
                                                                            2019 and reported out of the committee with broad        IMMUNIZATION NATIONALLY AND ENHANCE
                                                                            bipartisan support in July 2019.42 The bill includes     SAFETY (VACCINES) ACT OF 2019: The VACCINES
                                                                            provisions addressing vaccine hesitancy and strength-    Act was introduced in May 2019 by Representatives
                                                                            ening public health data management, both of which       Kim Schreier (D-WA), Michael Burgess (R-TX), Eliot
                                                                            are included in companion legislation in the House of    Engel (D-NY), Brett Guthrie (R-KY), Kurt Schrader
                                                                            Representatives.                                         (D-OR), and Gus Bilirakis (R-FL) and Senators Gary
                                                                                                                                     Peters (D-MI), Pat Roberts (R-KS), and Tammy Duck-
                                                                            PANDEMIC AND ALL-HAZARDS PREPAREDNESS AND                worth (D-IL).45 The VACCINES Act authorizes $6 million
                                                                            ADVANCING INNOVATION ACT (PAHPAI) OF 2019: In            annually for FY 2020 through FY 2024 for the CDC to
                                                                            June 2019, President Trump signed PAHPAI into law.43     study and monitor vaccine hesitancy and conduct an
                                                                            PAHPAI was originally introduced in the House by         expanded public awareness campaign on the impor-
                                                                            Energy and Commerce Health Subcommittee Chair-           tance of immunizations.
                                                                            woman Anna G. Eshoo (D-CA) and Congresswoman
                                                                            Susan Brooks (R-IN) and by Senators Richard Burr         VACCINE INFORMATION AND PROMOTION (VIP) ACT
                                                                            (R-NC) and Bob Casey (D-PA) in the Senate. The           OF 2019:46 The VIP Act was introduced in June 2019 by
                                                                            legislation reauthorizes and builds upon public health   Representatives Sheila Jackson Lee (D-TX), Eleanor
                                                                            preparedness and response programs at the U.S.           Holmes Norton (D-DC), Gwen Moore (D-WI), Terri Sewell
                                                                            Department of Health and Human Services (HHS) and        (D-AL), Ayanna Pressley (D-MA), Eddie Bernice Johnson
                                                                            the CDC. PAHPAI authorizes $611.7 million for the        (D-TX), Carolyn Maloney (D-NY), Donald Payne Jr.
                                                                            Biomedical Advanced Research and Development             (D-NJ), and Lucy McBath (D-GA). The VIP Act authorizes
                                                                            Authority (BARDA) to implement strategic activities to   $50 million annually for FY 2020 through FY 2024 for
                                                                            address a range of public health security threats,       HHS to counter the rise of vaccine hesitancy through
                                                                            including pandemic influenza and AMR, a $50 million      expanded vaccination education programs, public
                                                                            increase over FY 2019 funding levels.44 This increased   awareness, and communications campaigns.
                                                                            investment will further support BARDA in the develop-


                                                                                                                               26                                        Exhibit 465
 13                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 149 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                           “Health security challenges are innately complex,
                                                                                             and require all of us working together, across
                                                                                              agencies, jurisdictions, and even across
                                                                                              countries, to come together and form a better
                                                                                              line of defense. No government or private
                                                                                             company or NGO can solve them alone. We
                                                                                          have to come together in private-public
                                                                            partnerships to overcome these formidable challenges.”

                                                                                                                                                          — Julie Gerberding, Merck & Co, Inc.



                                                                            The executive branch has made considerable policy progress,        it also fully recognizes the vital importance of investing
                                                                            as evidenced recently in the evolution of the Global Health        in domestic public health infrastructure and prepared-
                                                                            Security Agenda (GHSA), the issuance of the updated National       ness, which continue to lag dangerously behind what is
                                                                            Biodefense Strategy in 2018—aided by the high-quality work of      required to protect Americans.
                                                                            the Bipartisan Commission on Biodefense—and the White
                                                                            House Global Health Security Strategy in 2019.47,48                In this respect, the Commission complements the work
                                                                                                                                               of the Bipartisan Commission on Biodefense (formerly
                                                                                                                                               known as the Blue Ribbon Study Panel on Biodefense),
                                                                            STRENGTHENING                                                      which assesses and provides recommendations on
                                                                                                                                               strengthening the state of U.S. biodefense. It is critically
                                                                            DOMESTIC PREPAREDNESS                                              important that the U.S. government invest at a higher
                                                                            This report highlights actions the U.S. government can             level, on a sustained basis, in state and local public
                                                                            take to counter health security threats around the                 health capacity, as these officials will be on the front
                                                                            world. Even as the Commission emphasizes the                       lines in the case of an outbreak in the United States.
                                                                            importance of stemming disease beyond U.S. borders,




                                                                                           “We have seen time and again that diseases do not
                                                                                              respect national borders. We have to act
                                                                                               simultaneously at home and abroad. At the same
                                                                                               time that we invest in global preparedness, we
                                                                                               must also focus on the needs within our borders:
                                                                                             strengthening leadership, coordination, and
                                                                                          funding to respond to public health and biological
                                                                            threats at home.”

                                                                                                                                          — Peggy Hamburg, National Academy of Medicine

                                                                                                                                          27                                          Exhibit 465
14                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 150 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                            “Real-time data at the fingertips of decision
                                                                                              makers on the front lines of an epidemic speeds
                                                                                               response efforts. The U.S. government has
                                                                                               promoted the use of digital health tools to
                                                                                               improve collection, analysis and use of health
                                                                                              data, but more effort is needed by the United
                                                                                           States and others to ensure these technologies are
                                                                            effectively used and safeguards for data sharing are in place prior
                                                                            to a crisis.”

                                                                                                                                                                                  — Steve Davis, PATH


                                                                            We have seen exceptional innovations emerge from the               prevent and contain infectious disease epidemics.53 CEPI is
                                                                            2014-2016 Ebola crisis in West Africa, led by the private          off to a promising start in its first two and a half years,
                                                                            sector. An experimental Merck vaccine developed in that            investing $456 million in new partnerships with the private
                                                                            period underpins today’s Ebola response in the DRC,                sector, academic institutions, and other non-profit product
                                                                            where more than 230,000 persons have been immunized                development enterprises to develop new vaccines.54 It is a
                                                                            as of October 2019.49 A second Ebola vaccine by Johnson            particularly compelling innovation in health security.
                                                                            & Johnson, also first developed in West Africa, is now
                                                                            being introduced on an experimental basis in Uganda and
                                                                            the DRC.50                                                         DIGITAL HEALTH AND
                                                                            More recently, randomized field trials of four experimental        HEALTH SECURITY
                                                                            Ebola treatments conducted during the DRC outbreak have
                                                                            produced preliminary results indicating that two therapies,        Timely and accurate information to assess disease
                                                                            one developed by Ridgeback Biotherapeutics and the other by
                                                                                                                                               burdens, track emerging outbreaks, and support
                                                                            Regeneron Pharmaceuticals, can significantly increase
                                                                                                                                               disease prevention and control measures is essential
                                                                                                                                               in epidemic response. Over the past decade, coun-
                                                                            survival if administered early.51 Both therapies are public-pri-
                                                                                                                                               tries have increasingly transitioned from pa-
                                                                            vate partnerships, with the National Institute of Allergy and
                                                                                                                                               per-based to digital information systems and have
                                                                            Infectious Diseases (NIAID), BARDA, and the Department of
                                                                                                                                               gained new capabilities and insights by engaging in
                                                                            Defense (DOD) all playing key supporting roles.52 Together,
                                                                                                                                               the corresponding data. When optimized, the
                                                                            these promising therapies have the potential to change the
                                                                                                                                               convergence of digital technologies and new data
                                                                            course of Ebola outbreaks. For the immediate crisis in the
                                                                                                                                               models with health systems, also known as “digital
                                                                            DRC, that will require overcoming chaos and violent disorder,
                                                                                                                                               health,” can allow countries to make more accurate
                                                                            including violent, opaque networks attacking health provid-
                                                                                                                                               and timely decisions for preventing, detecting, and
                                                                            ers; creating a far better dialogue with mistrustful, alienated
                                                                                                                                               responding to outbreaks.55
                                                                            communities; and better motivating citizens to step forward
                                                                            early to seek treatment.                                           While clear successes have resulted from these initial
                                                                                                                                               efforts, significant challenges remain, including
                                                                            That same Ebola crisis of 2014-2016 inspired the creation of
                                                                                                                                               corruption, lack of transparency, and distrust of
                                                                            the Coalition for Epidemic Preparedness Innovations
                                                                                                                                               commercial firms.56
                                                                            (CEPI), an alliance comprised of governments, foundations,
                                                                            companies, non-profits, and researchers, with a mandate to            • Many health information systems are siloed and
                                                                            finance and coordinate the development of new vaccines to              capture duplicate data, putting significant strain on

                                                                                                                                          28                                              Exhibit 465
 15                                                                              Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 151 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                               health workers who collect, manage, and use this
                                                                               information.

                                                                              • Health information systems are not always interop-
                                                                               erable. Their inability to reliably “talk” to one
                                                                               another hinders evidence-based decisionmaking.

                                                                              • Many low- and middle-income countries need to
                                                                               boost stakeholders’ capacity to design, manage,
                                                                               and support digital health systems, as well as
                                                                               effectively use data.

                                                                              • Many countries lack the necessary governance
                                                                               structures, policies, and coherent national plans to
                                                                               ensure transparency and accountability, guard
                                                                               against corruption, and support the utilization of
                                                                               data to inform epidemic response decisions and
                                                                               actions.

                                                                              • The U.S. government has not sufficiently leveraged
                                                                               the American technology sector’s potential to
                                                                               advance digital health and global health security
                                                                               goals. Part of that process involves building trust
                                                                               and confidence in private-sector partners.

                                                                            The United States, in collaboration with private-sector
                                                                            technology partners, is a global leader in creating and
                                                                            adopting digital health technologies for epidemic
                                                                            response. The U.S. government is in a strong position
                                                                            to leverage its resources and build on proven strate-
                                                                            gies to meet existing gaps that are prohibiting true
                                                                            scaling of digital technologies. Deploying these
                                                                            technologies and ensuring coordination with global
                                                                            and national partners can ensure that the necessary
                                                                            data and information are available in the right place,
                                                                            at the right time, and to the right people to speed
                                                                            epidemic response.




                                                                                                                                 29            Exhibit 465
  16                                                                        Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 152 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            A
                                                                            U.S. Doctrine
                                                                            of
                                                                            Continuous
                                                                            Prevention,
                                                                            Protection,
                                                                            and
                                                                            Resilience

                                                                                                            30                            Exhibit 465
   17                                                                             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 153 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            The seven recommendations below will                                RATIONALE
                                                                            enable the United States to replace the                             Global health security and biodefense challenges pose a
                                                                                                                                                national security threat to the American people and require
                                                                            crisis-complacency cycle with a doctrine
                                                                                                                                                centralized leadership at the highest level of the U.S. govern-
                                                                            of continuous prevention, protection,                               ment. While the administration has released its National
                                                                            and resilience—investing strategically                              Biodefense Strategy and Global Health Security Strategy and
                                                                            in preparedness now so the United                                   strengthened the roles of departments and agencies, top-level
                                                                            States can manage threats and avoid                                 leadership is still needed at the White House. Global health
                                                                            catastrophic costs later.                                           security threats touch the equities of multiple executive
                                                                                                                                                agencies—including the Departments of State, Health and
                                                                            The doctrine aims to restore White House leadership, strength-
                                                                                                                                                Human Services, Defense, and Justice, as well as the intelli-
                                                                            en financing and the speed of response, build reliable partners
                                                                                                                                                gence community—and require informed, coordinated
                                                                            abroad, enhance the U.S. government’s ability to operate in
                                                                                                                                                attention to an array of capabilities and responses spanning
                                                                            disordered settings, and accelerate technological innovations to
                                                                                                                                                medical technologies and public health interventions, intelli-
                                                                            secure the future. It aims to strengthen accountability,
                                                                                                                                                gence gathering and preemption, and sustained high-level
                                                                            prioritization, and reform of fragmented programs.
                                                                                                                                                diplomacy to mobilize international coalitions. By definition,
                                                                            The Commission urges Congress and the administration to             this zone of national security requires a strong interagency
                                                                            pursue the following integrated package of actions:                 process led by the White House.

                                                                                                                                                In the fall of 2016, in the aftermath of the slow, uncoordinated,
                                                                                                                                                and resource-intensive response to the Ebola crisis in West
                                                                                                                                                Africa, the White House NSC staff created the Global Health
                                                                                         1. Restore health security leader-
                                                                                                                                                Security and Biodefense directorate. Designed to plan for and
                                                                                         ship at the White House National
                                                                                                                                                oversee rapid, efficient, government-wide responses to global
                                                                                         Security Council.                                      health security threats, the directorate pooled NSC staff
                                                                            RECOMMENDATION                                                      focused on domestic and international biodefense and health
                                                                            The U.S. government should re-establish a directorate for           security issues. Led by a senior director, the directorate
                                                                            global health security and biodefense on the National Security      reported to the national security advisor and the deputy
                                                                            Council (NSC) staff and should name a senior-level leader in        homeland security advisor, the latter of whom was designated
                                                                            charge of coordinating U.S. efforts to anticipate, prevent, and     as the lead for coordinating the U.S. response to a biological
                                                                            respond to biological crises. These actions will ensure that the    crisis. The White House also released a companion executive
                                                                            necessary leadership, authority, and accountability is in place     order in November 2016 advancing the GHSA.57
                                                                            to protect the United States from a deadly and costly health
                                                                                                                                                In the spring of 2018, the administration dissolved the NSC
                                                                            security emergency.
                                                                                                                                                directorate for Global Health Security and Biodefense, and




                                                                                                          “Health security is fundamental to U.S. national
                                                                                                            security. It is encouraging that despite a
                                                                                                             polarized U.S. Congress, this is an area where we
                                                                                                             have made meaningful progress on a bipartisan
                                                                                                             basis. We all have an interest in national
                                                                                                            security, in our health, and in making sure that we
                                                                                                          do the right thing to protect the American people.”

                                                                                                                                                          — Kelly Ayotte, Former Senator (R-NH)

                                                                                                                                           31                                               Exhibit 465
 18                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 154 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            oversight of these issues was incorporated into the director-         would be involved in a response to an international public
                                                                            ate for Weapons of Mass Destruction and Biodefense.58 In              health threat. In the case of a health security emergency,
                                                                            the fall of 2018, the White House released a National                 White House leadership will also be critical in navigating
                                                                            Biodefense Strategy designed to strengthen the country’s              challenging political issues like quarantines and travel bans
                                                                            defenses against biological threats to health and safety.   59
                                                                                                                                                  and in communicating to and reassuring the American
                                                                            President Trump also signed a National Security Presiden-             public. The authorities currently in place at HHS are
                                                                            tial Memorandum on Support for National Biodefense,                   insufficient to address these critical, complex, and often
                                                                            which reaffirmed U.S. support for the GHSA, extending                 urgent interagency demands.
                                                                            through 2024, and established a Biodefense Steering
                                                                                                                                                  In addition to coordinating the interagency process, a global
                                                                            Committee chaired by the secretary of Health and Human
                                                                                                                                                  health security and biodefense directorate at the NSC can
                                                                            Services and responsible for the monitoring, coordination,
                                                                                                                                                  reform fragmented programs and ensure higher efficiencies,
                                                                            and implementation of the strategy.60 In May 2019, the
                                                                                                                                                  strengthened accountability, and better spending of scarce
                                                                            White House released a Global Health Security Strategy, the
                                                                                                                                                  resources. Together with the Office of Management and
                                                                            first of its kind, which “defines the actions the Administra-
                                                                                                                                                  Budget (OMB), it can identify, rationalize, and align funding
                                                                            tion will take to prevent, detect, and respond to infectious
                                                                                                                                                  in the U.S. president’s budget across agencies.
                                                                            disease threats, whether naturally occurring, accidental, or
                                                                            deliberate,” and which reiterated the administration’s
                                                                                                                                                  ESTIMATED COST: N/A
                                                                            support for the GHSA.61

                                                                            The administration should be commended for advances in the
                                                                            national biodefense and global health security strategies.
                                                                                                                                                           2. Commit to full and sustained
                                                                            However, critical leadership gaps remain. It remains unclear
                                                                            who would be in charge at the White House in the case of a                     multi-year funding for the Global
                                                                            grave pandemic threat or cross-border biological crisis,                       Health Security Agenda to build
                                                                            whether natural, accidental, or deliberate. Over the past year,       partner capacity.
                                                                            the sluggish White House response to the Ebola outbreak in
                                                                                                                                                  RECOMMENDATION
                                                                            the DRC is but the latest example of this problem.
                                                                                                                                                  U.S. direct investments remain essential to build health
                                                                            And while the Biodefense Steering Committee plays an                  system capacity. To stop outbreaks at the source, Congress
                                                                            important role in implementing the National Biodefense                should authorize stable funding through the GHSA’s
                                                                            Strategy, senior leadership in the White House is required            2020-2024 phase for capacity-building programs in priority
                                                                            to successfully coordinate the large number of government             countries, including the original 17 GHSA partner countries,
                                                                            agencies and programs across health, security, develop-               plus other select high-risk countries, such as the DRC.
                                                                            ment, and defense, as well as private-sector actors that              Experts advise that this will involve returning the GHSA-re-




                                                                                              “To contain a naturally occurring outbreak, a lab
                                                                                                accident, or a bioterrorist attack, the first
                                                                                                 response has to be the health system that
                                                                                                  identifies the pathogen, does the surveillance,
                                                                                                 finds its origin, and promotes measures to limit
                                                                                                its damage. We must expand and sustain funding
                                                                                             for the GHSA, the world’s vehicle for building
                                                                            resilient public health infrastructure.”

                                                                                        — Ambassador Jimmy Kolker, U.S. Department of Health and Human Services (former)

                                                                                                                                             32                                            Exhibit 465
  19                                                                              Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 155 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            lated budgets of the principal executive agencies implement-        writing.65 Most of these assessments have been published
                                                                            ing the GHSA (the CDC, USAID, the U.S. Department of                to facilitate understanding and enable urgent gaps to be
                                                                            State, and the DOD) to FY 2015 baseline levels, with Ebola          filled. The United States has been actively engaged in the
                                                                            supplemental funding.                                               JEE processes, participating in JEE missions and provid-
                                                                                                                                                ing technical support to countries as they develop National
                                                                            RATIONALE                                                           Action Plans. The GHSA Private Sector Roundtable brings
                                                                            The GHSA is a multi-partner initiative that facilitates             the private sector into this process by connecting GHSA
                                                                            burden sharing and builds local health system capacity.   62
                                                                                                                                                countries with companies in the health care, finance,
                                                                            The $1 billion in emergency supplemental funding that the           technology, and logistics sectors.66
                                                                            U.S. government has committed to the GHSA so far (FY
                                                                            2015-FY 2019) has gone a long way in helping countries to           Several U.S.-assisted GHSA countries have experienced

                                                                            prevent or stem the spread of infectious disease out-               infectious disease outbreaks in recent years, and the im-
                                                                                                                                                proved health system and preparedness capacities built with
                                                                            breaks.63 The question now is what comes next, as the
                                                                                                                                                the help of U.S. agency support and other international
                                                                            emergency supplemental funding ends at the conclusion of
                                                                                                                                                partners have proven decisive. In October 2017, a
                                                                            FY 2019.
                                                                                                                                                U.S.-assisted laboratory confirmed a positive case of Marburg
                                                                            A cornerstone of the effort is the voluntary, collaborative         virus in eastern Uganda. Marburg is a lethal virus in the same
                                                                            assessment process designed to measure a country’s                  family as Ebola, and this laboratory confirmation proved the
                                                                            capacity to prevent, detect, and rapidly respond to public          first critical step in a rapid and effective Uganda-led response.
                                                                            health threats. These assessments, known as Joint
                                                                                           64
                                                                                                                                                The Uganda Ministry of Health deployed a rapid response
                                                                            External Evaluations (JEEs), have been conducted in 100             team to the affected region, which was staffed in part by
                                                                            countries in six regions since the GHSA was launched in             U.S.-supported Field Epidemiology Training Program (FETP)
                                                                            2016, and 21 additional JEEs are scheduled as of this               graduates. Ultimately, three cases were confirmed, all of




                                                                                                                          A laboratory official examines mosquito samples at the National Institute
                                                                                                                             of Hygiene and Epidemiology in Hanoi in August 2018. Building health
                                                                                                                          system capacity, including laboratory capacity, is critical to responding to
                                                                                                                                    mosquito-borne diseases and other health security challenges.
                                                                                                                                                                     nhac nguyen/afp via getty images



                                                                                                                                           33                                              Exhibit 465
20                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 156 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            which were fatal. But through effective contact tracing and        at preventing deliberate and accidental outbreaks, linking
                                                                            community education, the Ugandan rapid response team               law enforcement and public health officials, and detecting
                                                                            stopped the spread of the virus.
                                                                                                           67
                                                                                                                                               emerging threats as early as possible.

                                                                            Fully funding the GHSA into the future will help the U.S.          ESTIMATED COST:C
                                                                            government stop outbreaks at their source—the best way to          CDC: $100 million beyond FY 2019 levels
                                                                            protect the American people. As the emergency supplemen-           (annually for 10 years).
                                                                            tal funding comes to an end, there are funding gaps that           USAID: $35 million beyond FY 2019 levels
                                                                            should be addressed. Experts estimate that an additional           (annually for 10 years).
                                                                            $100 million per year above the enacted FY 2019 budget will
                                                                            be required for the CDC, and an additional $35 million per         C. Refer to Appendix I: Illustrative Costing for Recommended
                                                                            year for USAID. These investments should be understood as          Programs and Initiatives for illustrative costing of all recommenda-
                                                                            part of a 10-year strategy for building self-reliance among        tions outlined in this report.

                                                                            partner countries.

                                                                            As part of that investment, the CDC and USAID should give
                                                                            serious consideration to investing $20 million per year to         THE DOD AND
                                                                            strengthen digital health information systems in priority
                                                                            countries.68 In today’s digital world, interoperable health
                                                                                                                                               HEALTH SECURITY
                                                                            information systems are becoming essential to facilitate           The DOD contributes to overall U.S. health security
                                                                            evidence-based decisionmaking. That requires effective             through a number of programs that are aimed at
                                                                            regulatory and legal oversight to ensure transparency and          countering biological threats from all sources.69
                                                                            accountability; surveillance and laboratory systems to track
                                                                            emerging outbreaks and support disease control measures;           U.S. military medicine has a long history of landmark
                                                                            digital monitoring of supply chains to ensure commodities          successes against tropical diseases affecting troops
                                                                            are available when needed; and monitoring of vaccine and           from temperate zones operating in tropical environ-
                                                                            therapeutic delivery.                                              ments. Examples include the efforts against yellow
                                                                                                                                               fever, which were led by U.S. Army Majors Walter Reed
                                                                            Key programs within the Departments of Defense and State           and William Gorgas during the Spanish American War,
                                                                            should also be protected and sustained. These include the          and extensive epidemiological studies during the 1918
                                                                            DOD Cooperative Threat Reduction (CTR) Biological Threat           worldwide influenza epidemic.
                                                                            Reduction Program (CTR/BTRP), DOD Global Emerging
                                                                            Infections Surveillance and Response (GEIS) Program, and           Today, the DOD operates a worldwide public health,
                                                                            the State Biosecurity Engagement Program (State/BEP).              infectious disease research, and disease surveillance
                                                                            These budgets support global health security efforts aimed         network to protect U.S. and allied forces against



                                                                                            “Historically, more military service members have
                                                                                              died from dangerous infectious disease than from
                                                                                               bullets. Over the last century, the U.S. military
                                                                                               has made extensive investments to protect U.S.
                                                                                               and allied forces from health security threats
                                                                                              and confront and defeat these global threats.
                                                                                           These investments remain essential to protect both
                                                                            the military and the general public.”

                                                                                                                                           — Admiral Jonathan Greenert, U.S. Navy (former)

                                                                                                                                          34                                                  Exhibit 465
  21                                                                             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 157 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                       “Global health security is national security. If we
                                                                                                         want to see truly strengthened health security,
                                                                                                         we need to better integrate the Department of
                                                                                                         Defense’s unique research, mobility, and
                                                                                                         security capacities.”

                                                                                                                                              —General Carter Ham, U.S. Army (former)


                                                                            infectious diseases and other biological hazards. These          sures, and personal protective equipment against
                                                                            extensive programs benefit both the military and the             biological threats.
                                                                            general public.70 A few examples include:
                                                                                                                                           • Finally, U.S. military forces are available for disas-
                                                                              • The U.S. military GEIS Program, established in 1997,        ter response anywhere in the world when neces-
                                                                               works closely with the DOD overseas and domestic             sary to augment civilian capabilities. Operation
                                                                               infectious disease research laboratories, the CDC,           United Assistance, the DOD support for the U.S.
                                                                               the WHO, and others.71                                       government response to the Ebola outbreak in
                                                                                                                                            Liberia in 2014-2015, is the most recent and
                                                                              • The Defense Threat Reduction Agency’s (DTRA)                prominent example.
                                                                               Biological Threat Reduction Program (BTRP) sup-
                                                                               ports international partnerships and capacity-build-
                                                                               ing efforts to combat the threat of intentional,
                                                                               accidental, and naturally occurring biological
                                                                               threats.72 BTRP works closely with regional geo-                    3. Establish a Pandemic
                                                                               graphic combatant commanders (GCCs) to support                      Preparedness Challenge at the
                                                                               activities in Asia, Africa, the Middle East, and                    World Bank to incentivize countries
                                                                               Europe. These efforts have become increasingly            to invest in their own preparedness.
                                                                               coordinated with activities of other programs and
                                                                               organizations aligning with international frame-          RECOMMENDATION
                                                                               works, such as the IHR and the GHSA                       U.S. multilateral leadership is necessary to address the
                                                                                                                                         financing gap for preparedness, one of the starkest problems
                                                                              • The Military Infectious Diseases Research Program        in health security. Linked to its support for the GHSA 2024
                                                                               (MIDRP) manages research on naturally occurring           framework, in FY 2020 the U.S. government should
                                                                               infectious diseases, focusing on the development of       assemble an international consortium of public and private
                                                                               vaccines and drugs, diagnostics, and vector control       donors to launch a five-year, $750 million Pandemic
                                                                               on illnesses most likely to impact military operations.   Preparedness Challenge to catalyze domestic investment in
                                                                               MIDRP supports basic science, preclinical studies,        health security preparedness in the 32 fragile states eligible
                                                                               and clinical trials leading to Federal Drug Adminis-      for financing from the World Bank’s International Develop-
                                                                               tration (FDA) approval. Most of this work is carried      ment Association (IDA). The United States would pledge
                                                                               out at DOD laboratories located in Maryland—the           one-fifth of the donor shares, leveraged against contribu-
                                                                               Walter Reed Army Institute of Research (WRAIR),           tions by other donors of the remaining four-fifths.
                                                                               the U.S. Naval Medical Research Center (NMRC), and
                                                                                                                                         RATIONALE
                                                                               the U.S. Army Research Institute of Infectious
                                                                                                                                         The financing gap for preparedness is one of the starkest
                                                                               Diseases (USAMRIID)—as well as the overseas DOD
                                                                                                                                         problems in health security, especially among fragile
                                                                               laboratories located throughout the world.
                                                                                                                                         states. The lack of preparedness in fragile and conflict-af-
                                                                              • The DOD supports many other activities develop-          fected states—where infectious disease outbreaks are
                                                                               ing detection capabilities, medical countermea-           increasingly common—directly impacts and threatens


                                                                                                                                   35                                              Exhibit 465
22                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 158 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            U.S. Marine Corps medics run to an American helicopter at Camp Chesty, a
                                                                            Marine logistics base and medical facility in central Iraq in April 2003.
                                                                            Strengthening and integrating the DOD’s unique capabilities will be
                                                                            essential to a cohesive U.S. health security approach.
                                                                            chris hondros/getty images




                                                                                                         “As the 2014-2016 West Africa Ebola crisis reminded
                                                                                                           us, pandemics do not respect national borders. The
                                                                                                            only long-term, sustainable solution is for
                                                                                                            governments to invest in their own preparedness.
                                                                                                            We are determined to push forward to motivate
                                                                                                           countries to address this glaring financing gap.”

                                                                                                                                                           — U.S. Senator Todd Young (R-IN)


                                                                            U.S. economic, health, and national security interests.        money in preparedness. In Uganda, Cameroon, Ethiopia,
                                                                            Investments in preparedness are cost-effective and             Vietnam, and Cambodia, for example, the governments
                                                                            affordable, but many fragile state governments continue        have drawn upon their own budgetary resources and
                                                                            to underinvest at dangerously low levels. In the poorest       talent to bolster their preparedness, with support provid-
                                                                            and most fragile countries, where many needs are               ed by donors under the GHSA framework. While there are
                                                                            pressing and resources are constrained, political leaders      several multilateral mechanisms in place to support
                                                                            often face difficult trade-offs between investing in           emergency outbreak responses, much more effort is
                                                                            longer-term preparedness versus shorter-term, more             needed to partner with countries to invest in their own
                                                                            tangible efforts like building roads or schools.               long-term preparedness.

                                                                            However, experience suggests that with the right incen-        Thirty-two countries eligible for IDA financing, with a
                                                                            tives and support, developing countries will invest their      total population of about 400 million people, are classi-


                                                                                                                                      36                                          Exhibit 465
23                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 159 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            fied by the World Bank as fragile and conflict-affected        government’s share of the Challenge will be $150 million,
                                                                            states.73 As of August 2019, 24 of these countries have        or $30 million a year for five years, for a 1:4 leverage with
                                                                            completed JEEs of their preparedness gaps, and 15 have         other donor funding.
                                                                            developed National Action Plans to address those gaps.74
                                                                            Yet most of these countries are unable to marshal suffi-       ESTIMATED COST:
                                                                            cient domestic resources to fully fund their National          $30 million per year for five years.
                                                                            Action Plans, rendering their health and preparedness
                                                                            systems acutely vulnerable.

                                                                            To help fragile countries turn their plans into reality and
                                                                            build self-sustaining capacities, Congress should press the                 4. Ensure rapid access to
                                                                            U.S. government to partner with public and private                          resources for health emergencies.
                                                                            donors to launch a five-year, $750 million Pandemic
                                                                                                                                           RECOMMENDATION
                                                                            Preparedness Challenge. The United Kingdom, Germany,
                                                                                                                                           To ensure that flexible funds are available early in a crisis, the
                                                                            Japan, France, Australia, Finland, Denmark, and Sweden
                                                                                                                                           USAID and CDC contingency accounts should be set and
                                                                            would likely be strong partners in this effort. Saudi
                                                                                                                                           maintained at a level of $250 million each, replenished
                                                                            Arabia, the United Arab Emirates, South Korea, and
                                                                                                                                           annually as needed. The United States should also pledge $25
                                                                            others might join as well.
                                                                                                                                           million annually to the WHO Contingency Fund for Emergen-
                                                                            Administered by the World Bank, the Challenge will work        cies (CFE), using that contribution to leverage other donors to
                                                                            in tandem with IDA financing to supplement direct              bring the CFE to its targeted $100 million level.
                                                                            investments by states themselves in capital and opera-
                                                                            tional costs to strengthen preparedness. Countries whose       RATIONALE
                                                                            plans and budgets are approved by the Challenge’s board        Stopping a global health security crisis requires fast, early
                                                                            may be awarded up to a maximum of five years of grant          action. Today, demand for such action is swiftly rising as the
                                                                            funding to cover start-up and recurrent costs.                 number of major health and humanitarian crises increases,
                                                                                                                                           as can be seen in the DRC, Venezuela, Yemen, Afghanistan,
                                                                            To promote self-reliance and sustainable domestic              and Syria. Expanding support for contingency funds will
                                                                            financing, the Challenge investments will be time-bound        allow the United States to support emergency response
                                                                            and will cover a declining share of a country’s recurrent      activities by nongovernmental and international organiza-
                                                                            costs each year (e.g., up to 80 percent in year one and 20     tion partners in insecure and disordered settings, where
                                                                            percent by year five). Each Challenge country will have an     direct engagement by U.S. agencies may be more difficult or
                                                                            exit strategy, with success measured by increases in JEE       simply not feasible.
                                                                            scores over the life of the investment plan. The U.S.



                                                                                            “Investing in global health security helps to ensure
                                                                                               that the world remains a safe place and American
                                                                                                citizens are protected from harm. To stop
                                                                                                outbreaks at their source, we need rapid response
                                                                                                contingency funds and we need to help other
                                                                                              countries to invest in their own preparedness.
                                                                                            Through the appropriations process, Congress has
                                                                            worked on a bipartisan basis to ensure that funding goes to
                                                                            countries to build and sustain health security preparedness.”

                                                                                                                                                   — U.S. Congressman Tom Cole (R-OK-4)

                                                                                                                                      37                                               Exhibit 465
24                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 160 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            In the aftermath of the slow and cumbersome response to            contribute to achieving and maintaining a $100 million
                                                                            the 2014-2016 West Africa Ebola outbreak, the U.S. govern-         CFE. No less important, the United States should prioritize
                                                                            ment recognized the clear need for contingency funds that          expanding and ensuring sufficient financing flexibility and
                                                                            could be readily accessible in the case of an infectious           speed in the World Bank’s emergency response facilities.
                                                                            disease emergency. A second major lesson learned from the
                                                                            2014-2016 Ebola outbreak is that the CDC and USAID each            ESTIMATED COST:
                                                                            play a unique and essential role in a global health security       CDC Infectious Diseases Rapid Response Reserve
                                                                            crisis, and neither is sufficient on its own. The resulting        Fund: Increase to $250 million and maintain at that level.
                                                                                                                                               USAID Emergency Reserve Fund: Increase to $250
                                                                            establishment of the CDC Infectious Diseases Rapid
                                                                                                                                               million and maintain at that level.
                                                                            Response Reserve Fund and the USAID Emergency Reserve
                                                                                                                                               WHO Contingency Fund for Emergencies: $25
                                                                            Fund for infectious disease outbreaks was a significant first
                                                                                                                                               million per year.
                                                                            step in addressing the gap in quick-disbursing finances.

                                                                            However, independent experts have estimated that the
                                                                            USAID and CDC contingency accounts, at their current
                                                                            levels, are not sufficient to respond to the increasing number                 5. Establish a U.S. Global
                                                                            and intensity of global health crises. In FY 2019, $50 million                 Health Crises Response Corps.
                                                                            was appropriated for the CDC contingency fund, and $2
                                                                            million for the USAID contingency fund.75,76 Experts               RECOMMENDATION
                                                                            recommend that these accounts be set and maintained at a           To engage and operate effectively and safely in austere,
                                                                            level of $250 million each, replenished on an annual basis as      unsafe settings, the U.S. government should establish a
                                                                            warranted. It will be important to amend current policies to       U.S. Global Health Crises Response Corps. The Corps
                                                                            permit rapid disbursement of these funds during the early          should be constructed on USAID and CDC existing
                                                                            stages of infectious disease outbreaks.                            capabilities, augmented by joint team training exercises,
                                                                                                                                               and provided with security, intelligence and data, and
                                                                            In parallel, a U.S. annual pledge of $25 million to the WHO        communications support. The mandate of the Corps is to
                                                                            CFE will significantly bolster the WHO’s capacity to move          respond early, with local partners, to stop outbreaks at
                                                                            expeditiously in deploying staff and funding early responses       their source and to strengthen local capacities.
                                                                            to dangerous outbreaks. A contribution to the WHO CFE
                                                                            will allow the United States to support emergency response         RATIONALE
                                                                            activities by NGOs, national governments, and international        Small teams of select, highly experienced U.S. civilian
                                                                            organizations in difficult-to-access settings where direct U.S.    public health and humanitarian experts, working alongside
                                                                            government engagement is not possible. The United States           local partners and national leaders, form the “cerebral
                                                                            should use that contribution to leverage other donors to           cortex” of outbreak response.




                                                                                           “Today the world faces a volatile convergence of
                                                                                             instability, state weakness, and conflict. These
                                                                                              conditions are hindering the ability of the United
                                                                                              States to support health service delivery and
                                                                                              outbreak response in a number of critical
                                                                                             regions. We need to be able to deploy our best
                                                                                           and brightest civilian experts into disordered
                                                                            settings where outbreaks strike.”

                                                                                                                                                                         — Rebecca Hersman, CSIS

                                                                                                                                          38                                           Exhibit 465
25                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 161 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            CDC civilian experts provide on-the-ground interpretations          The world has grown more perilous, and the worst danger
                                                                            of fast-moving, complex outbreaks and immediate advice              zones are precisely where the greatest health security risks
                                                                            on the precise mix of public health interventions, geo-             frequently reside. Yet risk aversion has impeded USAID
                                                                            graphic priorities, and communications with communities             and CDC deployments into several outbreak zones,
                                                                            and partners necessary to halt outbreaks. In addition, the          including the DRC, South Sudan, Iraq, Syria, and Nigeria,
                                                                            CDC possesses essential expertise in epidemiology, data             while Yemen and Afghanistan offer only minimal access.

                                                                            systems, contact tracing, and training of the local health          Moreover, danger is not likely to abate in the future. If
                                                                                                                                                anything, it will worsen. Policymakers are understandably
                                                                            work force.
                                                                                                                                                cautious—but failing to engage is ultimately trading one
                                                                            The USAID Disaster Assistance Response Team (DART)                  risk for another. The United States simply cannot afford to
                                                                            platform, refined over the past three decades, has developed        leave its key civilian capabilities on the sidelines of rapidly
                                                                            protocols and operational capacities to integrate the CDC, the      emerging health crises.
                                                                            Department of State, and others, as well as to interface with
                                                                                                                                                In combination, U.S. civilian teams from the CDC and
                                                                            the U.S. military, as needed, in deploying into humanitarian
                                                                                                                                                USAID are often able to engage partner governments, civil
                                                                            emergencies.77 USAID has essential aptitudes in large-scale
                                                                                                                                                society, and other nongovernmental providers far more
                                                                            logistics, contracting, and supply chain management and
                                                                                                                                                authoritatively and bluntly than the WHO. Their unique
                                                                            expertise in the critically important development sectors of
                                                                                                                                                impact warrants assuming higher risks than might other-
                                                                            water, food, and health infrastructure.                             wise be the case, along with making higher investments in
                                                                                                                                                training, support, and protection.
                                                                            Their combined presence can be a high-impact game
                                                                            changer, as witnessed in the Ebola outbreaks in West                The Corps will be drawn from the ranks of current U.S.
                                                                            Africa in 2014-2016. Inversely, when U.S. and other                 public health and humanitarian experts in the CDC,
                                                                            critically important experts are barred from outbreak zones         USAID, and the U.S. Public Health Service. The majority, it
                                                                            due to insecurity, as currently seen in the DRC, disease            is expected, will have significant experience serving on
                                                                            may spread, with grave consequences.                                USAID-led DART teams and as members of the CDC Global




                                                                                                                                     Police officers run in Goma, DRC on December 27, 2018, during
                                                                                                                                   clashes with demonstrators protesting the postponement of the
                                                                                                                                 general elections in this area, which government officials attributed
                                                                                                                                                                                 to the Ebola outbreak.
                                                                                                                                                                   patrick meinhardt/afp via getty images)



                                                                                                                                           39                                             Exhibit 465
26                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 162 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Rapid Response Team (Global RRT). They will receive                   crises is a compelling U.S. national security interest.
                                                                            special training and be on-call to deploy, as needed, in              Follow-on steps will be needed to clarify what that means in
                                                                            civilian expeditionary teams introduced for rotational                practice in terms of revised risk calculations.
                                                                            assignments away from their normal duties into insecure
                                                                            environments. The Corps will have two tiers: Fifty highly             As envisioned, security will be managed on a case-by-case
                                                                            experienced and highly trained advanced responders will               basis. It should be provided by the UN, host nation forces,
                                                                            be committed to deploy as teams on very short notice; and             or local police forces. The Corps will include appropriate
                                                                            400-500 experts will be available for deployments that can            DOD advisers, but will not call for DOD to provide
                                                                            be made with careful prior planning.                                  security forces.

                                                                            The Corps will bring to the field public health expertise and         Depending on the specific situation, either the CDC or
                                                                            operational experience in select, vitally important disci-            USAID should be designated as the lead agency with lead
                                                                            plines: incident and data management; community engage-               operational responsibilities, acting in close partnership
                                                                            ment to build trust and confidence; epidemiology; laborato-           with the other. The lead agency will direct a dedicated
                                                                            ry-based pathogen surveillance; and emergency                         interagency process that deliberates over when to engage
                                                                            humanitarian response services, including in non-health               in public health emergencies and at what level, linked to
                                                                            areas such as water, food relief, and shelter. The Corps              metrics such as: severity of the outbreak; levels of
                                                                            should systematically invest in strengthening the capacity of         insecurity and risk of escalation; health and security risks
                                                                            local, in-country, and regional partners, including NGOs and          to the population and health personnel; whether there is a
                                                                            civil society groups. Though not intended to deliver clinical         PHEIC declaration; and other international, regional, or
                                                                            health services, it can play an essential role in facilitating        national security factors. The lead agency will be charged
                                                                            and expediting service delivery by local partners.                    with coordinating recruitment, training, and deployment
                                                                                                                                                  of the Corps. It will be critically important that the
                                                                            The Corps will be trained to deploy into gray zone settings
                                                                            prone to intermittent, localized violence that falls below            relationship between the CDC and USAID be more

                                                                            the level of open armed conflict conducted by armies and              constructive and functional. To that end, it will be import-

                                                                            irregular forces. Teams from the Corps will be equipped               ant to clarify the specific roles and responsibilities of the
                                                                            to deploy to two to three countries in the first one to two           CDC and USAID within an agreed response framework.
                                                                            years. The teams will be charged with aligning their work
                                                                                                                                                  Ultimately, the White House will decide when and where
                                                                            in support of partner institutions and agencies, including
                                                                                                                                                  to deploy, based on close consultation with the CDC
                                                                            the host nation, the WHO and related UN bodies, and
                                                                                                                                                  director, the USAID administrator, the Department of
                                                                            operational NGOs.
                                                                                                                                                  State and chief of mission in the affected country,
                                                                            All members of the Corps will receive training in operat-             relevant Department of State security personnel, and
                                                                            ing as structured teams, critical languages (experts                  DOD personnel, as well as through consultations with the
                                                                            recommend French, Arabic, Portuguese, and Spanish),                   WHO and the host government. Teams will not be
                                                                            negotiation of local access, communications, use of local             deployed without host government request or consent and
                                                                            intelligence, building trust with local communities, means            will deploy under the authority of the chief of mission,
                                                                            to minimize risks and optimize protection, and entry and              except under extraordinary conditions. It will be neces-
                                                                            extraction protocols. Training will emphasize speed and               sary to develop protocols that establish the security
                                                                            self-sufficiency in deployment, and it will be critical to            parameters under which the chief of mission could
                                                                            ensure unencumbered access to critical supplies.                      authorize deployment of the Corps.

                                                                            For the Corps to operate in insecure circumstances will
                                                                                                                                                  ESTIMATED COST:
                                                                            require overt acknowledgement of the need to accept
                                                                                                                                                  U.S. Global Health Crises Response Corps: $50
                                                                            significant risks when the risks of not acting are grave. It will
                                                                                                                                                  million per year for five years.
                                                                            also require acknowledgement of the need for the Corps to
                                                                                                                                                  Strengthening the FETP, the Public Health
                                                                            receive quality, real-time, granular intelligence. To rebal-
                                                                                                                                                  Emergency Management (PHEM) Fellowship
                                                                            ance risk calculations, Congress or the administration                program, and National Public Health Institutes
                                                                            should issue a policy statement declaring that putting U.S.
                                                                                                                                                  (NPHIs): $36 million per year for five years.
                                                                            civilian health response experts on the frontlines of health


                                                                                                                                             40                                             Exhibit 465
27                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 163 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                         “The U.S. government has unrivaled civilian and
                                                                                                           military capabilities in detecting, preventing,
                                                                                                            and responding to global health security
                                                                                                            threats, but these capabilities don’t always
                                                                                                            achieve jointness. Ensuring joint training,
                                                                                                           exercises, and deployment will only strengthen
                                                                                                         the U.S. global health security posture.”

                                                                                                                        — Ambassador Karl Hofmann, Population Services International



                                                                                         6. Strengthen the delivery of                           disordered settings and have a greater probability of

                                                                                         critical health services in                             crossing borders into more secure environments.

                                                                                         disordered settings.                                    Global immunization partners, including U.S. agencies,
                                                                            The United States should strengthen, refocus, and adapt              have long cooperated to monitor immunization coverage,
                                                                            programs and capacities to ensure the continuity and                 assess outbreak potential, and mobilize resources and
                                                                            expansion of necessary health services, including the                technical assistance to deliver vaccines in disordered
                                                                            delivery of immunizations, gender-based violence (GBV)               settings.80 The U.S. government funds global immunization
                                                                            programs, and maternal and reproductive health and                   programs at the WHO and the United Nations Children’s
                                                                            family planning services in crisis settings. The health and          Fund (UNICEF), through the Department of State and the
                                                                            protection needs of acutely vulnerable women and girls               CDC, and at Gavi, the Vaccine Alliance, through USAID. At
                                                                            should be prioritized.                                               the January 2015 Gavi replenishment conference, the
                                                                                                                                                 United States pledged $1 billion for the 2015 to 2018
                                                                            Immunization Programs                                                period, and it has approved a contribution of $290 million
                                                                                                                                                 in 2019.81 The United States should be prepared to make a
                                                                            RECOMMENDATION
                                                                                                                                                 robust, multi-year commitment at the 2020 Gavi Replen-
                                                                            The U.S. government should lead an effort to strengthen
                                                                                                                                                 ishment meeting in London as well. Through USAID, the
                                                                            immunization programs in disordered settings through an
                                                                                                                                                 DOD, and HHS, including the CDC and the NIH, the U.S.
                                                                            improved comprehensive data system to anticipate and
                                                                                                                                                 government also supports overseas immunization pro-
                                                                            prevent vaccine-preventable disease (VPD) outbreaks,
                                                                                                                                                 grams with bilateral development and research support,
                                                                            particularly in fragile and conflicted countries; rapid
                                                                                                                                                 technical assistance, and participation in multilateral
                                                                            response funding to likely outbreak “hotspots”; and en-
                                                                            hanced training programs to build the capacity of communi-           governing structures, such as the World Health Assembly,

                                                                            ty health workers operating in disordered settings to deliver        the Gavi Board, and the GHSA.

                                                                            immunizations.
                                                                                                                                                 Strengthen Data: The U.S. government should
                                                                                                                                                 strengthen data systems to enhance national immuniza-
                                                                            RATIONALE
                                                                                                                                                 tion registries and anticipate outbreaks. A network of data
                                                                            Disorder disrupts immunization programs, acutely impact-
                                                                                                                                                 hubs integrating geospatial, demographic, political, and
                                                                            ing coverage and raising the risks of outbreaks. In 2017, at
                                                                                                                                                 health information will help the global community assist
                                                                            least 60 percent of children who were not reached with
                                                                                                                                                 fragile countries in anticipating and mobilizing to prevent
                                                                            routine immunization services lived in just 10 countries,
                                                                                                                                                 potential VPD outbreaks. This network could be modeled
                                                                            including 5 of the top 15 most fragile states in the world.78
                                                                                                                                                 on USAID’s Famine Early Warning Systems Network
                                                                            Twenty million people currently cannot receive vaccines due
                                                                                                                                                 (FEWS NET).82 The CDC should share its experience
                                                                            to weak primary health systems, poverty, unstable govern-
                                                                                                                                                 establishing the Atlanta-based Global Disease Detection
                                                                            ments, and war.79 VPD outbreaks are much deadlier in
                                                                                                                                                 Operations Center, where analysts monitor global polio


                                                                                                                                            41                                           Exhibit 465
28                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 164 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            An Afghan policeman (L) stands guard as a health worker administers polio drops to a child
                                                                            during a polio vaccination campaign on the outskirts of Jalalabad on January 26, 2016. Polio is
                                                                            resurging in Afghanistan and Pakistan in part due to insecurity and false rumors about the
                                                                            safety of the vaccine.
                                                                            noorullah shirzada/afp via getty images




                                                                                                        “Our ability to operate in insecure settings is
                                                                                                          contingent on our ability to strengthen health
                                                                                                           system capacity in insecure settings. The U.S.
                                                                                                           government needs to push to expand its work
                                                                                                           with international organizations and partner
                                                                                                          governments around the world to secure global
                                                                                                        preparedness.”

                                                                                                                                                    — Tom Frieden, Resolve to Save Lives


                                                                            developments and other outbreaks.83 The capacities of the     Emergency Funds: The United States should designate
                                                                            DOD GEIS Program and overseas research laboratories,          emergency immunization funds that can be quickly
                                                                            the National Geospatial Intelligence Agency, and NASA’s       deployed to assist countries in delivering immunizations
                                                                            Goddard Space Flight Center should also be harnessed to       to predicted “hotspots” and should urge implementing
                                                                            contribute to this work, much as they contribute to FEWS      and donor countries, as well as multilateral agencies, to
                                                                            NET. An expert estimate of the initial pilot cost of a        do the same. As a Gavi donor, the United States could
                                                                            comprehensive data system is $4.77 million a year over        advocate that Gavi incorporate the flexibilities necessary
                                                                            five years.84                                                 to release funds quickly in response to data warning of a


                                                                                                                                     42                                          Exhibit 465
29                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 165 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            possible outbreak. The U.S. government should also have                address other infectious diseases, could also serve as a model
                                                                            contingency funds available for emergency immunization                 in this area.89 Some training initiatives could be integrated
                                                                            activities.                                                            into existing CORE Group work.

                                                                            An expert estimate of the necessary cost for emergency                 ESTIMATED COST:
                                                                            immunization funds is $20 million a year over five years.85            $6 million per year for five years.
                                                                            These funds could be drawn from the CDC Infectious
                                                                            Diseases Rapid Response Reserve Fund or the USAID
                                                                                                                                                   Health of Women and Girls
                                                                            Emergency Reserve Fund for infectious disease outbreaks, as
                                                                            needed and as appropriate. This report recommends these                RECOMMENDATION
                                                                            funds be set and maintained at a level of $250 million each,           The U.S. government should prioritize women’s and girls’
                                                                            ensuring ample funding for responding to immunization                  health and protection in disordered and emergency settings.
                                                                            emergencies as well as other infectious disease emergencies            Congress should authorize $30 million in flexible funding
                                                                            (refer to Recommendation 4 for more detail).                           annually for five years to ensure that the extensive capacities
                                                                                                                                                   of the U.S. government in the areas of maternal health,
                                                                            Training Community Workers: The United States,
                                                                                                                                                   reproductive health, family planning, and GBV prevention
                                                                            through USAID and the CDC, should strengthen and expand
                                                                                                                                                   and response are moved from the sidelines to the heart of
                                                                            agency contributions to training programs meant to enhance
                                                                                                                                                   crisis response.90
                                                                            the capacity of community health workers to deliver immuniza-
                                                                            tions and related services in disordered settings. Flexible            This additional flexible funding is essential to spearhead this
                                                                            emergency training mechanisms are critical to provide training         effort and incentivize U.S. agencies and their partners to
                                                                            at the community, subnational, and national levels and enable          rapidly begin execution of the program. The funding is
                                                                            health workers in zones identified as “at risk” to gather              intended to attract higher-level financial commitments from
                                                                            on-the-ground information about community immunization                 existing programs at USAID and the U.S. Department of State
                                                                            coverage needs and work within the local security context to           Bureau of Population, Refugees, and Migration (PRM)—a
                                                                            deliver vaccine products quickly and safely to vulnerable              catalytic, incremental approach that will ultimately ensure
                                                                            communities. Ensuring that trusted community and locally               existing U.S. government resources and capacities are
                                                                            based health workers, rather than outsiders, can deliver               channeled to those disordered settings where the needs of
                                                                            vaccines is critical. An expert estimate of the initial cost of this   women and girls are greatest.
                                                                            training program is $975,000 a year over five years.    86

                                                                                                                                                   The $30 million in flexible funding will be used to launch an
                                                                            The CDC should develop and deliver context-specific, short-            integrated model of service delivery for women’s and girls’
                                                                            term training modules preparing community health workers to            health and safety. This model should be piloted in two to
                                                                            assess and report on local immunization coverage and needs             three priority emergency settings to demonstrate impact and
                                                                            and deliver vaccines safely within disordered settings. This           generate data and lessons to inform future expansion and
                                                                            training should include a focus on culturally and linguistically       replication. This model should adapt, refocus, and integrate
                                                                            competent messaging and effective communication to build               programs at USAID’s Bureau for Global Health and Office of
                                                                            vaccine confidence. This training could build on the FETP and          U.S. Foreign Disaster Assistance (OFDA), PRM, and the CDC,
                                                                            the Stop Transmission of Polio (STOP) program, which is                where appropriate.
                                                                            focused on VPDs. The Training Programs in Epidemiology
                                                                                               87


                                                                            and Public Health Interventions Network (TEPHINET) and its             RATIONALE
                                                                            parent organization, the Task Force for Global Health, link            The United States has unrivaled financial and programmatic
                                                                            alumni of such initiatives as the CDC’s FETP with their                capacities in maternal health, reproductive health, family
                                                                            counterparts across the world. The CDC could work with
                                                                                                             88
                                                                                                                                                   planning, and GBV prevention and response. However, the
                                                                            partners within TEPHINET and the Task Force to embed                   U.S. government seldom marshals these extensive capacities in
                                                                            experts within country immunization programs.                          emergency settings, where the needs and vulnerabilities of
                                                                                                                                                   women and girls are most severe.
                                                                            The USAID-supported CORE Group Polio Project, an
                                                                            international network of civil society groups and local                Thirty-four million women and girls of reproductive age are
                                                                            community health organizations that provides financial and             estimated to be in emergency situations, often explicitly
                                                                            technical assistance to help countries eradicate polio and             targeted with sexual violence as a weapon of war.91 Five million


                                                                                                                                              43                                              Exhibit 465
30                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 166 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Men walk through the rubble of a hospital that was reportedly hit by an air
                                                                            strike in the Syrian village of Shinan, about 30 kilometres south of Idlib in the
                                                                            northwestern Idlib province, on November 6, 2019. There has been a rise in
                                                                            attacks on health facilities and providers in conflict settings in recent years.
                                                                            omar haj kadour/afp via getty images




                                                                                             “One of my priorities as a Commissioner has been
                                                                                               to make sure we don’t lose sight of how health
                                                                                                security threats impact families, especially how
                                                                                                they impact women and children. When we plan
                                                                                                for disaster, we need to make sure the needs of
                                                                                               women and girls are prioritized from the start—
                                                                                             not tacked on as an afterthought. We know, when
                                                                            crisis strikes, women often bear the brunt of the burden, as access
                                                                            to health care, including maternal care and family planning
                                                                            services, decreases. The U.S. government needs new capacities to
                                                                            deliver these critical services in the midst of disorder.”

                                                                                                                                                     — U.S. Senator Patty Murray (D-WA)


                                                                                                                                   44                                   Exhibit 465
 31                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 167 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            of these women are pregnant and face additional health                Existing U.S. Government Capacity and Gaps: The
                                                                            complications and challenges.92 Inadequate or interrupted             United States is the global leader in supporting humanitarian
                                                                            maternal health and family planning services contribute to            response, primarily through OFDA and PRM, which in recent
                                                                            maternal and neonatal mortality, unintended pregnancies, and          years have expanded their commitment to and investments in
                                                                            unsafe abortions. The alarmingly high risks of GBV and                preventing and responding to GBV, in addition to their
                                                                            severely limited access to maternal health, family planning, and      commitment to women’s health. PRM funds a range of
                                                                            reproductive health services are too often overlooked in crisis       international organizations, UN agencies, and NGOs to provide
                                                                            settings.                                                             GBV prevention and response services, including through Safe
                                                                                                                                                  from the Start, the U.S. government’s flagship initiative on GBV
                                                                            A categorical shift is required for the United States to prioritize
                                                                                                                                                  in emergencies. OFDA leads U.S. responses to disasters
                                                                            women’s and girls’ health and protection in emergency settings
                                                                                                                                                  overseas based on humanitarian need, focused especially on
                                                                            to advance resiliency and health security. Practitioners and
                                                                                                                                                  internally displaced populations, including through the
                                                                            policymakers increasingly recognize that failing to address
                                                                            these gaps significantly worsens the impact and trauma of             deployment of DARTs. USAID’s Bureau for Global Health is a

                                                                            crises and significantly undermines global health security.           global leader in supporting maternal health, reproductive

                                                                            Conversely, engaging women, girls, and communities in                 health, and family planning. In April 2019, USAID announced
                                                                            decisionmaking and program design can help build public trust         a new $200 million five-year program called the MOMENTUM
                                                                            and confidence, which is sorely lacking in many health security       project—Moving Integrated, Quality Maternal, Newborn, and
                                                                            crises around the world.                                              Child Health and Family Planning and Reproductive Health
                                                                                                                                                  Services to Scale.93
                                                                            This proposed initiative would ensure that the extensive
                                                                            capacities of the U.S. government in the areas of maternal            These extensive capacities provide a strong foundation upon
                                                                            health, reproductive health, family planning, and GBV                 which to build a more robust, comprehensive, and impactful
                                                                            prevention and response are brought to bear to ensure the             approach to women’s and girls’ health and safety needs in
                                                                            health and safety of women and girls in disordered settings.          disordered and crisis settings.




                                                                                                       Pregnant women stand in line to receive birth kits from a local NGO at a camp for Internally
                                                                                                         Displaced People (IDPs) in Kibati, north of the provincial capital city of Goma, Democratic
                                                                                                                                                     Republic of the Congo, on November 12, 2008.
                                                                                                                                                                    yasuyoshi chiba/afp via getty images



                                                                                                                                            45                                              Exhibit 465
32                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 168 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Secretariat: The responsibility for operationalizing this         just the first step. This funding will be catalytic and is
                                                                            model should be shared between the USAID assistant                intended to attract higher-level financial commitments from
                                                                            administrator for the Bureau for Democracy, Conflict and          existing programs at USAID and PRM.
                                                                            Humanitarian Assistance (DCHA), the USAID assistant
                                                                            administrator for the Bureau for Global Health, and the           The following operational requirements should be put in place:
                                                                            PRM assistant secretary, in close coordination with the CDC.
                                                                                                                                                 • Ensure that OFDA’s DARTs and their implementing
                                                                            A working group of core subject matter experts should
                                                                                                                                                  partners, as well as the CDC and DOD when involved,
                                                                            support the secretariat in operationalizing the model,
                                                                                                                                                  prioritize women’s and girls’ health and safety as part of the
                                                                            ensuring alignment of planning and investments and
                                                                            promoting enhanced coordination between women’s and                   essential package of services offered in crisis situations.94

                                                                            girls’ health and protection across the interagency process.
                                                                                                                                                 • Direct PRM to dedicate increased funding for women’s and
                                                                            The agencies should report to Congress on the impact,
                                                                                                                                                  girls’ health and safety in refugee and forced displacement
                                                                            outcomes, and lessons learned.
                                                                                                                                                  settings and to develop criteria and accountability for its UN
                                                                            Where: In its initial pilot phase, the model should be                and NGO partners to demonstrate expertise and capacity in
                                                                            implemented in two to three crisis settings, such as the DRC,         these areas.
                                                                            South Sudan, Syria, Venezuela, or Yemen, with the intention
                                                                            of generating learnings to inform potential replication in           • Strengthen local capacity for health care providers,

                                                                            other disordered settings. To determine where the model               community outreach workers, and NGOs to provide
                                                                            should be operationalized, careful consideration should be            essential health and protection services for women and girls.
                                                                            given to the maternal mortality rate, the percentage of
                                                                                                                                                 • Systematically evaluate the benefits, challenges, and costs of
                                                                            unmet need for contraception, the level of services available
                                                                                                                                                  implementation in the first two to three cases to judge the
                                                                            for adolescent girls, whether U.S. agencies or partners have
                                                                                                                                                  impact of the model, improve effectiveness of integrated
                                                                            access to the communities in need, and impact of the crisis
                                                                            on U.S. health security and foreign policy interests.                 services and the enabling environment, and capture
                                                                                                                                                  learnings to inform whether this model should be sustained
                                                                            Funding and Operational Requirements: Congress                        and introduced in additional crisis settings.
                                                                            should authorize quick disbursing and flexible programmat-
                                                                            ic funding through USAID—including the Bureau for Global             • Engage diplomatically at high levels to encourage other
                                                                            Health and USAID missions—and PRM, in close consulta-                 donor countries, multilateral organizations, and UN
                                                                            tion with other relevant U.S. government agencies. This               agencies to contribute and participate in this strengthened
                                                                            funding should be used in two to three priority crisis settings       model and to hold U.S. programs and partners accountable.
                                                                            to spearhead this integrated service delivery model and
                                                                            incentivize U.S. agencies and their partners to rapidly begin     ESTIMATED COST:
                                                                            execution of the program. The additional flexible funding is      $30 million per year for five years.




                                                                                                         “The United States is the world leader in science,
                                                                                                           technology, and in global health. We need to be
                                                                                                            faster and bolder in developing new
                                                                                                            therapeutics, vaccines, and diagnostics to arrest
                                                                                                            future outbreaks. America’s leadership in these
                                                                                                           areas will be essential in strengthening global
                                                                                                         health security.”

                                                                                                                                                       — U.S. Congressman Ami Bera (D-CA-7)

                                                                                                                                         46                                                Exhibit 465
33                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 169 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                                                               misinformation and disinformation spreads rapidly
                                                                                                                                               across the expanding digital domain. This poses a new
                                                                                                                                               and urgent global health security challenge, one that the
                                                                                                                                               United States should lead in addressing through a
                                                                            7. Systematically confront two urgent
                                                                                                                                               concerted effort to reclaim digital and social media as a
                                                                            technology challenges: the need for new                            force for good.
                                                                            vaccines and therapeutics and the public
                                                                            health communications crisis.                                      RATIONALE
                                                                                                                                               The United States is the global leader in biotechnology
                                                                            RECOMMENDATION
                                                                                                                                               capacity and innovation, a result of decades of strong
                                                                            We are in the midst of a global technological revolution,
                                                                                                                                               market conditions and public- and private-sector invest-
                                                                            which presents both opportunities and threats to global
                                                                                                                                               ment in education, research, and development. In recent
                                                                            health security. In the face of emerging infectious disease and
                                                                                                                                               months, both Congress and the administration have
                                                                            growing antimicrobial resistance, the United States should
                                                                                                                                               demonstrated their commitment to biotechnology efforts
                                                                            lead the global community in harnessing science and technol-
                                                                                                                                               across several fields that are central to strengthening
                                                                            ogy to save lives through the development of novel diagnos-
                                                                                                                                               global health security. The U.S. government should build
                                                                            tics and therapeutics. These efforts will require working with
                                                                                                                                               upon these recent efforts with targeted investments in the
                                                                            particularly dangerous pathogens. To prevent the accidental
                                                                                                                                               following critical areas.
                                                                            or intentional release of such pathogens, the United States
                                                                            should also make the small investments necessary to ensure
                                                                                                                                               Vaccines and Therapeutics
                                                                            that this research can be conducted safely and securely.
                                                                                                                                               Coalition for Epidemic Preparedness Innovations
                                                                            At the same time, the credibility of the scientific and            (CEPI): As the infectious disease threat grows, the cost of
                                                                            medical communities is increasingly jeopardized, as                investing in vaccine development remains prohibitively




                                                                            A scientist at Melbourne’s Doherty Institute inspects the superbug
                                                                            Staphylcocus epidermidis on an agar plate in September 2018. Research-
                                                                            ers at the University of Melbourne discovered three variants of the
                                                                            multidrug-resistant bug in samples from 10 countries.
                                                                            william west/afp via getty images




                                                                                                                                          47                                           Exhibit 465
34                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 170 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            high. An investment in CEPI will enable the United States to     thousands of lives every year and significantly mitigate the
                                                                            further this critical preparedness mission while pooling         pandemic influenza threat. The United States is at the
                                                                            resources and risk across multiple governmental and              forefront of this scientific effort and should demonstrate
                                                                            philanthropic partners. The U.S. government should become        leadership with investment and commitment. Experts
                                                                            a CEPI coalition partner with an annual investment of $40        estimate that $200 million annually over five years is
                                                                            million. This initial investment will support CEPI’s mission     necessary to reach this crucial milestone, as was proposed
                                                                            to accelerate the development of vaccines and platform           in the Flu Vaccine Act.97 This constitutes an additional $60
                                                                            technologies against emerging infectious diseases and            million annually over current funding levels at the NIH.
                                                                            ensure equitable access to these vaccines during outbreaks.      Funding for later stage universal flu vaccine research at
                                                                                                                                             BARDA should be maintained, as its efforts are crucial for
                                                                            Furthermore, if the United States becomes a coalition
                                                                                                                                             bringing new flu products to the market. There should also
                                                                            partner, it will acquire a seat at the table early in the
                                                                                                                                             be serious consideration given to expanding the CDC’s
                                                                            evolution of this promising new partnership, which will
                                                                                                                                             complementary research on emerging and circulating
                                                                            enable it to influence CEPI’s decision process. A U.S.
                                                                                                                                             influenza viruses, vaccine effectiveness, and the production
                                                                            commitment to CEPI should not detract from the work of
                                                                                                                                             of vaccine candidates for newer production platforms, as
                                                                            BARDA. On the contrary, in becoming a coalition partner of
                                                                                                                                             well as issues of access to this vaccine in low- and mid-
                                                                            CEPI, the United States could better align CEPI investments
                                                                                                                                             dle-income countries after it is developed.
                                                                            with other U.S. programs and direct bilateral investments
                                                                            and motivate other donors, companies, and philanthropies
                                                                                                                                             ESTIMATED COST
                                                                            to join the coalition.                                           $60 million over current funding levels per year for five years.

                                                                            As CEPI develops these new technologies, it will increasingly
                                                                                                                                             Antimicrobial Resistance: To address the growing
                                                                            confront serious gaps in the systems and capacities needed
                                                                                                                                             threat of AMR, Congress should fund the implementation
                                                                            to ensure their meaningful delivery in the case of an
                                                                                                                                             of the National Action Plan on Combating Antibiotic
                                                                            outbreak. Countries vulnerable to CEPI’s priority diseases
                                                                                                                                             Resistant Bacteria (CARB) 2020-2025. At time of writing,
                                                                            (e.g., MERS-CoV, Nipah virus, and Lassa virus) often lack
                                                                                                                                             the funding requirements for this effort are not publicly
                                                                            the necessary cold chain, human resource, diagnostic, and
                                                                                                                                             available. The CARB 2020-2025 plan (to be released in
                                                                            data management capacities to effectively implement
                                                                                                                                             early 2020) is expected to provide updated data and a
                                                                            vaccination campaigns with experimental products. Cre-
                                                                                                                                             revised plan to enable U.S. agencies to work with partner
                                                                            ation of these capacities will likely involve partnership with
                                                                                                                                             governments and multilateral partners to stem the emer-
                                                                            Gavi, UNICEF, the WHO, product development partners,
                                                                                                                                             gence and spread of antimicrobial resistance overseas. This
                                                                            and other organizations and could have broader impacts on
                                                                                                                                             includes strengthening public health interventions,
                                                                            immunization systems beyond these priority diseases.
                                                                                                                                             including infection control and surveillance and improved
                                                                            ESTIMATED COST                                                   antibiotic use and stewardship, as well as the development
                                                                            $40 million per year for five years.                             of improved vaccines and novel drugs and technologies to
                                                                                                                                             prevent, diagnose, and treat resistant infections.
                                                                            Universal Flu Vaccine: Influenza is widely recognized
                                                                                                                                             It is critically important that U.S. agencies work with
                                                                            as today’s foremost health security threat. The CDC
                                                                                                                                             partner governments to strengthen and sustain infection
                                                                            estimates that seasonal influenza has killed between
                                                                                                                                             control in health care facilities globally such that facilities
                                                                            12,000 and 79,000 Americans annually since 2010, costing
                                                                                                                                             can detect, monitor, and prevent the transmission of the
                                                                            the United States over $10.4 billion in direct medical costs
                                                                                                                                             most urgent antibiotic-resistant bacterial threats. In
                                                                            and $87 billion in total economic burden every year.95 An
                                                                                                                                             addition, by supporting countries to build surveillance
                                                                            influenza pandemic would be even more catastrophic. A
                                                                                                                                             systems that can collect and integrate AMR data from the
                                                                            landmark 2016 study found that a moderately severe
                                                                                                                                             medical, veterinary, agricultural, and environmental
                                                                            influenza pandemic could cause as many as 700,000
                                                                                                                                             sectors, the United States can strengthen its own capacity
                                                                            deaths annually and cost as much as $570 billion globally
                                                                                                                                             to detect and prevent the spread of resistance. Additional
                                                                            per year.96
                                                                                                                                             technical support in this field will also enable partner
                                                                            The U.S. government should increase support for the              governments to enact and enforce rules limiting over-the-
                                                                            creation of a universal influenza vaccine, which would save      counter availability of antibiotics and overprescribing,


                                                                                                                                        48                                              Exhibit 465
35                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 171 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                           “The reason why so few antibiotics are being
                                                                                             developed is simple – the market is broken. In
                                                                                              recent months, lawmakers on both sides of the
                                                                                              aisle have come together to introduce important
                                                                                              policies designed to spur the development of
                                                                                             new antibiotics. However, to protect the American
                                                                                           people from resistant superbugs, bold action is
                                                                            needed from Congress and the Administration to stimulate
                                                                            innovation and produce new antimicrobials that patients and
                                                                            society can count on.”

                                                                                                                             — Jim Greenwood, Biotechnology Innovation Organization


                                                                            raising standards in those countries with the least stringent     Digital Disinformation
                                                                            standards and highest burden of drug-resistant infections.
                                                                                                                                              VACCINE CONFIDENCE
                                                                            When developing new antibiotics, the private sector remains       The crisis in confidence in science, medicine, and vac-
                                                                            the primary actor in bringing new drugs to market. Howev-         cines is an emergent and intensifying health security
                                                                            er, the lack of a predictable, strong market for new antibiot-    threat that the United States is not yet equipped to
                                                                            ics has caused private-sector investment to drop significant-     address.
                                                                            ly, with the few pharmaceutical companies and
                                                                                                                                              The White House should establish a new capacity under
                                                                            biotechnology firms that remain engaged struggling to
                                                                                                                                              the auspices of the NSC directorate for global health securi-
                                                                            remain viable. Amid the unresolved furor over drug pricing,
                                                                                                                                              ty and biodefense that can lead collaboration across
                                                                            policymakers and the public at large may be understandably
                                                                                                                                              agencies and sectors to address this fundamentally
                                                                            hesitant to support giving taxpayer dollars to incentivize
                                                                                                                                              multisectoral issue. This should include a comprehensive
                                                                            drug companies. Nevertheless, government intervention is
                                                                                                                                              assessment of U.S. government capacities to monitor and
                                                                            needed to create a robust and sustainable antimicrobial
                                                                                                                                              counter online disinformation and misinformation around
                                                                            research and development ecosystem, such that companies
                                                                                                                                              science and medicine. The focal person for this effort
                                                                            are rewarded for the development of novel antimicrobial
                                                                                                                                              should engage with social media platforms and technology
                                                                            products and developers get a certain return.
                                                                                                                                              companies, independent media, biopharmaceutical
                                                                            Congress and the administration should redouble their             companies, medical providers, and cybersecurity experts to
                                                                            efforts to formulate pull-incentive packages that guarantee       inform policy formulation on this pressing issue.
                                                                            drug developers a certain return for the development of
                                                                                                                                              The U.S. government should also establish an expanded,
                                                                            novel antimicrobial products that address the greatest public
                                                                                                                                              integrated, and sustained effort at the CDC to strengthen
                                                                            health need. Such incentive packages are likely to win
                                                                                                                                              vaccine confidence and demand both in the United States
                                                                            bipartisan support and should include robust stewardship
                                                                                                                                              and abroad. This should integrate all relevant capacities
                                                                            and surveillance requirements, requiring developers to
                                                                                                                                              across the CDC and should include:
                                                                            ensure the responsible use and accessibility of the antimi-
                                                                            crobial product both for Americans and for patients around           • A strategic communications initiative that is in-
                                                                            the globe. The DISARM Act of 2019 is a welcome step                   formed by behavioral psychology research to under-
                                                                            toward a sustainable marketplace that supports the antibiot-          stand the determinants of local group belief systems
                                                                            ic research and development pipeline while allowing health            and that provides consistent, science-based informa-
                                                                            care providers to use novel antibiotics when needed.98                tion to all audiences, both domestic and global, to


                                                                                                                                         49                                           Exhibit 465
36                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 172 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                            “Research and biotechnology development are
                                                                                              critical for identifying and preparing for future
                                                                                               infectious disease outbreaks. It is equally
                                                                                               important that the U.S. and countries around the
                                                                                               world bolster mechanisms to identify and reduce
                                                                                              biological risks associated with advances in
                                                                                           technology. Congress should allocate additional
                                                                            resources for biosecurity and biosafety innovation.”

                                                                                                                   — Laura S. H. Holgate, Ambassador (Ret.), Nuclear Threat Initiative


                                                                                counter misinformation and disinformation across               behind renewing and stabilizing broad popular support for
                                                                                multiple media platforms;                                      vaccines at home and abroad.99 This proposal is broadly
                                                                                                                                               consistent with what is outlined in the bipartisan VAC-
                                                                               • Expanded research and survey work with global and
                                                                                                                                               CINES Act of 2019 and the VIP Act of 2019, as well as
                                                                                university partners on the behavioral and social drivers
                                                                                                                                               Senate action through the Lower Health Care Costs Act of
                                                                                of public trust and vaccine confidence and the accept-
                                                                                                                                               2019.100,101,102
                                                                                ability and accessibility of services, including a U.S.
                                                                                Government Accountability Office (GAO) report on
                                                                                                                                               ESTIMATED COST:
                                                                                public attitudes toward vaccinations;
                                                                                                                                               $50 million per year for five years.

                                                                               • An expanded program for the provision of technical
                                                                                expertise to partner governments, and U.S. states and          Biosafety and Biosecurity
                                                                                municipalities, to generate vaccine demand;                    Much of the funding called for in this section relates to
                                                                                                                                               research on especially dangerous pathogens, including
                                                                               • Expanded efforts to identify communities with low
                                                                                                                                               pathogens with pandemic potential, and often involves the
                                                                                vaccination coverage and at high risk of outbreaks
                                                                                                                                               isolation, growth, and manipulation of dangerous viruses.
                                                                                related to vaccine-preventable diseases, to conduct
                                                                                targeted and culturally and linguistically appropriate         A small fraction of the funds spent on researching danger-

                                                                                communications campaigns in those communities, and             ous pathogens should be set aside to ensure that this

                                                                                to improve vaccination rates in such communities               research is conducted safely and securely to prevent the

                                                                                through improved surveillance, vaccination interven-           accidental and intentional release of dangerous pathogens.
                                                                                tions and campaigns, and research initiatives; and
                                                                                                                                               This will require investments in biosafety (to prevent the
                                                                               • Expanded support for the Global Demand Hub, an                accidental exposure of people, animals, and the environ-
                                                                                established international platform that convenes public        ment to dangerous microbes) and biosecurity (to prevent
                                                                                health officials, international organizations (including       the deliberate exposure of people, animals, and the
                                                                                the WHO, UNICEF, and Gavi), social media firms, and            environment to dangerous microbes).103,104
                                                                                civil society to research, incentivize, and coordinate
                                                                                                                                               Biosafety: Congress should allocate funding to the
                                                                                vaccine demand work.
                                                                                                                                               National Institute for Occupational Safety and Health
                                                                            Experts estimate a minimum of $50 million in additional            (NIOSH) for the empirical study of safety in biological
                                                                            annual funding will be required to support this initiative         laboratories.105 This funding will support the research
                                                                            over a five-year period. This increase to CDC’s multi-bil-         needed to upgrade biosafety in the age of synthetic biology
                                                                            lion-dollar annual funding for immunization could                  and escalating risk. Experts estimate that an initial phase
                                                                            potentially be pivotal in mobilizing multiple interests            of research should be funded at $10 million a year.106


                                                                                                                                          50                                            Exhibit 465
37                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 173 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Biosecurity: Congress should allocate funding to HHS to
                                                                            conduct comprehensive biosecurity oversight, in close
                                                                            coordination with other departments and agencies. This
                                                                            should include risk mitigation measures associated with life
                                                                            sciences dual-use research and overseeing innovations in
                                                                            biosecurity and microbial forensics that can reduce biologi-
                                                                            cal risks associated with advances in technology and better
                                                                            detect emerging, unusual, or engineered pathogens.

                                                                            The U.S. government should expand DTRA’s Biological
                                                                            Threat Reduction Program (BTRP) authorities to increase
                                                                            flexibility in detecting and countering the emergence of novel,
                                                                            highly communicable diseases, such as multidrug-resistant
                                                                            tuberculosis and artemisinin-resistant malaria.107 The U.S.
                                                                            government should expand DTRA’s geographic authorities to
                                                                            operate in all continents where health security threats exist,
                                                                            including South America. Furthermore, support for military
                                                                            overseas infectious disease research laboratories should be
                                                                            sustained. DOD biological research and development
                                                                            programs often focus on diseases not studied in other venues
                                                                            and result in medical countermeasures that would otherwise
                                                                            be delayed or not developed at all.108

                                                                            ESTIMATED COST:
                                                                            Biosafety: $10 million per year for five years.
                                                                            Biosecurity: $10 million per year for five years.




                                                                                                                                          51    Exhibit 465
38                                                                          Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 174 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Time
                                                                            to Act




                                                                                                            52                            Exhibit 465
39                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 175 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            We opened the Commission’s report
                                                                            sounding the alarm that the U.S. gov-
                                                                            ernment is caught in a cycle of crisis
                                                                            and complacency, that the American
                                                                            people are far from safe, and that U.S.
                                                                            policymakers need to think anew.
                                                                            The “microbial sky” under which the United States and the
                                                                            rest of the world live today is increasingly crowded with
                                                                            health security threats, yet preparedness lags at home and
                                                                            abroad. At the same time, the world is increasingly disor-
                                                                            dered, and the most dangerous and inaccessible areas are
                                                                            also where many dangerous outbreaks arise. These realities
                                                                            should make anyone nervous and uncomfortable.

                                                                            Over the course of deliberating on these complex challenges
                                                                            and the actions required to defend U.S. national interests,
                                                                            the Commission has settled on what we believe are cost-ef-
                                                                            fective, proven, commonsense solutions that can draw
                                                                            support across the political divide. Now is the time for
                                                                            Congress and the administration to move these actions
                                                                            forward. It is a moment to hold ourselves and our govern-
                                                                            ment to greater account, to insist upon White House
                                                                            leadership, and to demand a higher level of rigor and
                                                                            discipline in the use of scarce resources. The U.S. govern-
                                                                            ment cannot afford waste, redundancy, or mistargeted
                                                                            investments.

                                                                            The changes we advocate do come at a price. There is no
                                                                            denying that. But it is a smart investment when set against
                                                                            the staggering costs of inaction. We are calling for targeted
                                                                            investments in country partnerships, in quick response
                                                                            capacities, and in the U.S. government’s ability to operate in
                                                                            insecure, disordered settings. We are calling for smart
                                                                            investments that will help accelerate new technologies and
                                                                            focus U.S. energies and the energies of others on the public
                                                                            health communications crisis in the age of misinformation,
                                                                            social media, and distrust.

                                                                            The steps we have laid out are the foundation of the Com-
                                                                            mission’s proposed U.S. doctrine of continuous prevention,
                                                                            protection, and resilience. If the U.S. government acts
                                                                            strategically to advance this doctrine, it can, once and for all,
                                                                            break the cycle of crisis and complacency and put the United
                                                                            States’ global health security approach on a sound footing
                                                                            for the future.




                                                                                                                                          53    Exhibit 465
40                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 176 of 211

                                                                            Appendix I
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Illustrative Costing for Recommended
                                                                            Programs and Initiatives
                                                                            This appendix captures proposed, current, and historical
                                                                            funding levels (when available) for the recommended
                                                                            programs and initiatives. Figures are presented in
                                                                            millions USD. We have calculated the incremental
                                                                            difference, or additional cost beyond current funding
                                                                            levels, to be approximately $905 million.D Unless other-
                                                                            wise noted in the text, all recommended funding levels
                                                                            are annual investments over five years. It is recommend-
                                                                            ed that funding levels be reassessed after five years. While
                                                                            the proposed funding levels represent expert estimates,
                                                                            additional work may be required to cost certain expanded
                                                                            initiatives and new program proposals.



                                                                            D. The estimated incremental difference is not reflective of FY 2019
                                                                            levels for new program proposals or vaccine confidence, as those
                                                                            numbers are unavailable.




                                                                                                                    GLOBAL HEALTH SECURITY AGENDA1
                                                                              Executive
                                                                                             FY10      FY11     FY12     FY13     FY14     FY15      FY16   FY17     FY18      FY19      Proposed         Difference
                                                                               Agency

                                                                               USAID
                                                                                             $201      $48       $58      $55      $73     $385      $218    $73     $173      $138         $173              $35
                                                                             (NON-ADD)

                                                                                CDC
                                                                                              $62      $51       $56      $54      $63     $652      $55     $58     $108      $108         $208             $100
                                                                             (NON-ADD)

                                                                             1. Sources: Kaiser Family Foundation (KFF) analysis of appropriations bills and Congressional budget requests; Watson et al., “Federal
                                                                             Funding for Health Security in FY2019,” Health Security 16, no. 5 (October 2018): https://doi.org/10.1089/hs.2018.0077. Sources of
                                                                             proposed funding levels include the Global Health Council’s Global Health Security Roundtable and the Global Health Security Agenda
                                                                             Consortium.




                                                                                                                 PANDEMIC PREPAREDNESS CHALLENGE
                                                                                                                                              FY19               Proposed                          Difference

                                                                                    PANDEMIC PREPAREDNESS CHALLENGE                                                 $301                              $30

                                                                             1. Expert estimate of the annual investment over five years required by the United States to leverage donor funding necessary to launch a
                                                                             five-year, $750 million Pandemic Preparedness Challenge.



                                                                                                                                              54                                                   Exhibit 465
41                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 177 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                                                  CONTINGENCY FUNDS
                                                                                                          EXISTING FUND                                          FY17      FY18      FY19       PROPOSED           DIFFERENCE

                                                                            CDC INFECTIOUS DISEASES RAPID RESPONSE RESERVE FUND                                                      $501          $2502                 $200

                                                                                             USAID EMERGENCY RESERVE FUND                                        $703      $354       $25          $2506                 $248

                                                                                      WHO CONTINGENCY FUND FOR EMERGENCIES                                                                          $257                 $25

                                                                            1. “FY2019 Operating Plan,” CDC, accessed June 2019, https://www.cdc.gov/budget/documents/fy2019/fy-2019-cdc-operating-plan.pdf.
                                                                            2. Expert estimate of the minimum funding levels for contingency funds at the CDC to support rapid response. Sources include the Global
                                                                            Health Council’s Global Health Security Roundtable. These contingency fund levels are inclusive of the $20 million in contingency funds for
                                                                            emergency immunization activities recommended in Recommendation 6.
                                                                            3. “State, Foreign Operations, and Related Programs Appropriations Bill, 2017 Omnibus Agreement Summary,” U.S. Senate Committee on
                                                                            Appropriations, accessed June 2019, https://www.appropriations.senate.gov/imo/media/doc/FY17%20State%20Foreign%20Operations%20
                                                                            Conference%20Agreement%20Summary%20-%20Final.pdf.
                                                                            4. “President Signs FY18 Omnibus Bill,” KFF, March 22, 2018, https://www.kff.org/news-summary/congress-releases-fy18-omnibus/.
                                                                            5. “FY19 Conference Agreement Released, Includes State & Foreign Operations (SFOPs) Funding,” KFF, February 14, 2019, https://www.kff.
                                                                            org/news-summary/fy19-conference-agreement-released-includes-state-foreign-operations-sfops-funding/.
                                                                            6. Expert estimate of the minimum funding levels for contingency funds at USAID to support rapid response. Sources include the Global
                                                                            Health Council’s Global Health Security Roundtable. These contingency fund levels are inclusive of the $20 million in contingency funds for
                                                                            emergency immunization activities recommended in Recommendation 6.
                                                                            7. Expert estimate of appropriate U.S. government contribution to the WHO CFE based on contributions of similar donor countries,
                                                                            including Japan ($22 million contribution in 2019), Germany ($8 million in 2019), and the United Kingdom ($5 million in 2019). See: “Contin-
                                                                            gency Fund for Emergencies (CFE) contributions and allocations,” WHO, accessed June 2019, https://www.who.int/emergencies/funding/
                                                                            contingency-fund/allocations/en/.




                                                                                                                GLOBAL HEALTH CRISES RESPONSE CORPS

                                                                                                      Focus area                                     FY19                     Proposed                         Difference

                                                                                GLOBAL HEALTH CRISES RESPONSE CORPS                                                               $501                             $50

                                                                                      SUPPORT TO NATIONAL PARTNERS                                   $47.5                      $83.52                             $36

                                                                                                     PHEM (CDC)                                      $1.53                        $2.54                             $1

                                                                                                     FETP (CDC)                                       $415                        $716                             $30

                                                                                                     NPHI (CDC)                                       $57                         $108                              $5

                                                                            1. Expert estimate of the cost of a pilot program is based on estimated costs of: (1) personnel; (2) training costs, including existing agency training
                                                                            opportunities; and (3) deployment-related costs, including first aid supplies, food and water, lodging, travel (commercial flights, not designated
                                                                            transport), emergency communication measures, and personal security measures. Estimate takes into account original FY 2010 non-supplemental
                                                                            appropriation for the U.S. Civilian Response Corps, adjusted for the size and scope of this proposed Corps.
                                                                            2. Experts estimate that additional investment in these three programs will help to ensure greater national capacity in outbreak detection and
                                                                            management.
                                                                            3. U.S. Centers for Disease Control and Prevention, “FY2019 Operating Plan.”
                                                                            4. Expert estimate of the additional annual funding required to expand these programs to include a focus on operating in disordered environments.
                                                                            5. U.S. Centers for Disease Control and Prevention, “FY2019 Operating Plan.”
                                                                            6. Expert estimate of the additional annual funding required to expand these programs to include a focus on operating in disordered environments.
                                                                            7. U.S. Centers for Disease Control and Prevention, “FY2019 Operating Plan.”
                                                                            8. Expert estimate of the additional annual funding required to expand these programs to include a focus on operating in disordered environments.


                                                                                                                                                 55                                                        Exhibit 465
42                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 178 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                 STRENGTHEN SERVICE DELIVERY IN DISORDERED SETTINGS

                                                                                                     Focus area                                 FY19                   Proposed                       Difference

                                                                                                 IMMUNIZATIONS                                                             $6                             $6

                                                                                                STRENGTHEN DATA                                                            $51                            $5

                                                                                       TRAINING COMMUNITY WORKERS                                                          $12                            $1

                                                                                               WOMEN AND GIRLS                                                            $303                            $30

                                                                            1. Expert estimate of the cost of a pilot program monitoring 20 countries is based on consultation on the FEWS NET program and estimated
                                                                            costs for: (1) personnel; (2) database conceptualization, development, testing, and maintenance; and (3) website development, maintenance,
                                                                            and hosting.
                                                                            2. Expert estimate of the cost of training for 150 trainees is based on estimated average cost of $6,500 per trainee for FETP-Frontline
                                                                            3-month training for local public health staff.
                                                                            3. Expert estimate of pilot program costs in two to three humanitarian crises, considering: (1) estimates of the number of affected women
                                                                            and girls in these crises from OCHA and UNHCR; (2) costs of assumed 20 percent uptake of family planning services, based on cost per
                                                                            couple-year of protection; (3) cost of assumed 20 percent uptake in maternal health care, based on average cost per pregnancy; (4) cost of
                                                                            GBV care, based on assumed 20 percent uptake; and (5) estimated cost of health care worker and community outreach worker capacity
                                                                            building.




                                                                                                               CONFRONTING TECHNOLOGY CHALLENGES

                                                                                                     Focus area                                 FY19                   Proposed                       Difference

                                                                                                     VACCINES                                                            $290                            $125

                                                                                                         CEPI                                                             $401                            $40

                                                                                UNIVERSAL INFLUENZA VACCINE (NIH/NIAID)                         $1402                    $2003                            $60

                                                                                          VACCINE CONFIDENCE (CDC)                                                        $504                            $25

                                                                                            BIOSAFETY (CDC/NIOSH)                                                         $105                            $10

                                                                                               BIOSECURITY (HHS)                                                          $106                            $10

                                                                            1. Expert estimate for initial annual funding level.
                                                                            2. “Operating Plan for FY2019,” National Institutes of Health, accessed June 2019, https://www.hhs.gov/sites/default/files/FY%202019%20
                                                                            NIH%20Operating%20Plan_0.pdf
                                                                            3. U.S. Congress, Senate, Flu Vaccine Act, S.570, 116th Cong., 1st sess., introduced in Senate February 26, 2019, https://www.congress.
                                                                            gov/116/bills/s570/BILLS-116s570is.pdf.
                                                                            4. Expert estimate of the additional annual funding required to expand, sustain, and integrate existing CDC programs and initiatives.
                                                                            5. Expert estimate for minimum annual funding levels to support basic biosafety research. In comparison, the budgets of the Chemical
                                                                            Safety Board and the Nuclear Regulatory Commission each exceed $1 billion annually. For more detailed recommendations on this issue,
                                                                            refer to Rocco Casagrande, “Federal Funding for Biosafety Research is Critically Needed,” CSIS, Commentary, August 6, 2019, https://
                                                                            healthsecurity.csis.org/articles/federal-funding-for-biosafety-research-is-critically-needed/.
                                                                            6. Expert estimate for initial annual funding level.




                                                                                                                                             56                                                    Exhibit 465
43                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 179 of 211

                                                                            Appendix II
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Congressional Authorities and Oversight of                          APPROPRIATIONS COMMITTEES
                                                                                                                                                   • Senate and House: Labor, Health and Human Services,
                                                                            U.S. Government Efforts to Advance Global
                                                                                                                                                    Education, and Related Agencies
                                                                            Health Security
                                                                                                                                                These committees have oversight and jurisdiction over the
                                                                            As described in White House Executive Order 13747 on
                                                                                                                                                HHS agencies, institutes, and programs relevant for global
                                                                            “Advancing the Global Health Security Agenda to Achieve a
                                                                                                                                                health security, notably the activities of the CDC, FDA, NIH,
                                                                            World Safe and Secure from Infectious Disease Threats” and
                                                                                                                                                and BARDA. Relevant authorizing legislation includes the
                                                                            the new Global Health Security Strategy, the U.S. govern-
                                                                                                                                                Pandemic and All-Hazards Preparedness and Advancing
                                                                            ment’s role in global health security is a whole-of-government
                                                                                                                                                Innovation Act (PAHPAI), which authorizes certain pro-
                                                                            enterprise.109, 110 The executive order (EO) and the strategy lay
                                                                                                                                                grams under the Public Health Service Act and the Federal
                                                                            out the roles and responsibilities of the Executive Office of the
                                                                                                                                                Food, Drug, and Cosmetic Act with respect to public health
                                                                            President (EOP); eight Cabinet-level departments (including         security and all-hazards preparedness and response,
                                                                            the Departments of State, Defense (DOD), Health and                 including advancement of medical countermeasures.
                                                                            Human Services (HHS), Agriculture, Homeland Security,               President Trump signed PAHPAI into law in June 2019.111
                                                                            Treasury, Interior, and Justice); and eight sub-Cabinet             The International Health Research Act of 1960 provides for
                                                                            agencies (including the Centers for Disease Control and             international cooperation in health research, research
                                                                            Prevention (CDC), U.S. Agency for International Develop-            training, and planning and authorizes the HHS secretary to
                                                                            ment (USAID), National Institutes of Health (NIH), Food and         enter into cooperative agreements for biomedical and health
                                                                            Drug Administration (FDA) and Environmental Protection              activities.
                                                                            Agency (EPA)). As a result, multiple Congressional authoriz-
                                                                                                                                                The primary relevant funding accounts or line items for
                                                                            ing and appropriations committees have jurisdiction over
                                                                                                                                                global health security include: the CDC’s Division of Global
                                                                            various aspects of this agenda, underscoring the essential
                                                                                                                                                Health Protection (including the Global Disease Detection
                                                                            interplay between international and domestic efforts to
                                                                                                                                                Program and the Field Epidemiology Training Program
                                                                            protect Americans’ health and safety.                               (FETP)), the Epidemic Intelligence Service, Emerging and
                                                                                                                                                Zoonotic Infectious Diseases, Public Health Preparedness
                                                                            The Commission’s recommendations to strengthen U.S.
                                                                                                                                                and Response, Immunization and Respiratory Diseases,
                                                                            government support for global health security focus on a
                                                                                                                                                and the Infectious Diseases Rapid Response Reserve Fund,
                                                                            subset of departments and agencies for priority action. This
                                                                                                                                                which was established by Congress in the FY 2019 appro-
                                                                            list includes the Department of State, including USAID; HHS,
                                                                                                                                                priations bill; HHS’s Office of Global Affairs; BARDA’s
                                                                            including the CDC and the Biomedical Advanced Research
                                                                                                                                                emerging infectious diseases (EID) program under the
                                                                            and Development Authority (BARDA); the DOD, including
                                                                                                                                                Office of the Assistant Secretary for Prepared­ness and
                                                                            the Defense Threat Reduction Agency (DTRA); and the                 Response (ASPR); and NIH’s Fogarty Interna­tional Center.
                                                                            Department of the Treasury. Below is a summary of the key
                                                                            Congressional committees with oversight of these agencies           Department of State and USAID
                                                                            and their relevant programs. Note that most recent global
                                                                                                                                                AUTHORIZING COMMITTEES
                                                                            health security-related authorizations have occurred via
                                                                                                                                                   • Senate: Committee on Foreign Relations, Subcommittee
                                                                            appropriations legislation, including through the five-year
                                                                                                                                                    on Africa and Global Health Policy
                                                                            Ebola Emergency Supplemental spending bill which expired
                                                                            at the end of FY 2019.                                                 • House: Committee on Foreign Affairs (HFAC), Subcom-
                                                                                                                                                    mittee on Africa, Global Health, Global Human Rights,
                                                                            Health and Human Services                                               and International Organizations

                                                                            AUTHORIZING COMMITTEES                                              APPROPRIATIONS COMMITTEES
                                                                               • Senate: Health, Education, Labor and Pensions (HELP)              • Senate and House: State, Foreign Operations, and
                                                                                Committee, Subcommittee on Primary Health and                       Related Programs
                                                                                Retirement Security
                                                                                                                                                These committees have jurisdiction over all Department of
                                                                               • House: Energy and Commerce Committee, Subcommit-               State and USAID operations and assistance programs,
                                                                                tee on Health


                                                                                                                                          57                                             Exhibit 465
44                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 180 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            including global health related programs. Relevant authoriz-       Treasury
                                                                            ing legislation includes the Department of State Authorities
                                                                            Act (last passed in 2017) and the Foreign Assistance Act of        AUTHORIZING COMMITTEES
                                                                            1961. As there have not been regular authorization bills (with        • Senate: Committee on Banking, Housing, and Urban

                                                                            the exception of the PEPFAR authorization, whose extension             Affairs, Subcommittee on National Security and

                                                                            was last authorized in 2018), most programs are authorized             International Trade and Finance

                                                                            via appropriations. In the 116th Congress, the Global Health
                                                                                                                                                  • House: Committee on Financial Services, Subcommit-
                                                                            Security Act was introduced to codify the U.S. commitment to
                                                                                                                                                   tee on National Security, International Development
                                                                            the Global Health Security Agenda and designate permanent
                                                                                                                                                   and Monetary Policy
                                                                            leadership for coordinating the interagency response to a
                                                                            global health security emergency. The bill was referred to the     APPROPRIATIONS COMMITTEES
                                                                            HFAC as well as to Armed Services and the Permanent Select            • Senate and House: State, Foreign Operations, and
                                                                            Committee on Intelligence.                                             Related Programs

                                                                            The primary relevant accounts or line items for global health      These committees have oversight and jurisdiction over U.S.
                                                                            security include: the USAID Emerging Pandemic Threats              membership in, and financial support for, the World Bank’s
                                                                            Program and its PREDICT project and the Emergency                  IDA and International Bank for Reconstruction and
                                                                            Reserve Fund; the Department of State’s Bureau of Oceans           Development (IBRD) and other multilateral development
                                                                            and International Environmental and Scientific Affairs             banks (MDBs) and international financial institutions.
                                                                            Office of International Health and Biodefense and Bureau of        Relevant recent authorization bills include the World Bank
                                                                            International Security and Nonproliferation Biosecurity            Accountability Act, introduced in the House in 2017 to
                                                                            Engagement Program; and the U.S. contributions to the              authorize IDA appropriations. However, as with other
                                                                            World Bank’s International Development Association (IDA)           Department of State and Foreign Operations-funded
                                                                            and the World Health Organization (WHO).                           programs, most authorizations have occurred through the
                                                                                                                                               annual appropriations bills.
                                                                            Department of Defense

                                                                            AUTHORIZING COMMITTEES
                                                                               • Senate and House: Armed Services Committee

                                                                            APPROPRIATIONS COMMITTEES
                                                                               • Senate and House: Defense

                                                                            These committees have oversight and jurisdiction over all
                                                                            DOD-supported global health security programs. The
                                                                            annual National Defense Authorization Act (NDAA) is the
                                                                            principal authorizing legislation. The primary relevant
                                                                            funding accounts or line items for global health security
                                                                            include: the Defense Threat Reduction Agency (DTRA) and
                                                                            its Cooperative Threat Reduction Directorate’s Cooperative
                                                                            Biological Engagement Program (CBEP); the Armed Forces
                                                                            Health Surveillance Branch Global Emerging Infections
                                                                            Surveillance and Response Program; the Army Medical
                                                                            Research and Development Command’s Military Infectious
                                                                            Diseases Research Program; the Naval Medical Research
                                                                            Center and Naval Research Laboratory; the Walter Reed
                                                                            Army Institute of Research; and the Defense Advanced
                                                                            Research Projects Agency (DARPA). The geographic
                                                                            combatant commands also engage with their international
                                                                            military partners on health security cooperation.




                                                                                                                                          58                                          Exhibit 465
45                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 181 of 211

                                                                            Appendix III
ending the cycle of crisis and complacency in u.s. global health security




                                                                            Glossary of Key Terms
                                                                                                                                                   biological threat aspect of this threat reduction mission.
                                                                            ANTIMICROBIAL RESISTANCE (AMR)112
                                                                                                                                                   BTRP facilitates elimination, security, detection, and
                                                                            Many common infections are becoming resistant to the
                                                                                                                                                   surveillance of especially dangerous pathogens.
                                                                            antimicrobial medicines used to treat them, resulting in
                                                                            longer illnesses and more deaths. Antimicrobial resistant
                                                                                                                                                   COALITION FOR EPIDEMIC
                                                                            microbes are found in people, animals, food, and the                   PREPAREDNESS INNOVATIONS (CEPI)116
                                                                            environment. They can spread between people and animals,               Launched at the World Economic Forum in January 2017,
                                                                            including from food of animal origin, and from per-                    CEPI is a global partnership of public, private, philanthrop-
                                                                            son-to-person. Poor infection control, inadequate sanitary             ic, and civil society organizations designed to accelerate the
                                                                            conditions, and inappropriate food-handling encourage the              development of vaccines against emerging infectious
                                                                            spread of AMR. Misuse and overuse of antimicrobials is also            diseases and to support equitable delivery of those vaccines
                                                                            accelerating AMR. Many common infections are becoming                  in response to epidemics. CEPI focuses on vaccine develop-
                                                                            resistant to the antimicrobial medicines used to treat them,           ment, licensure, and manufacturing for a target set of
                                                                            resulting in longer illnesses and more deaths, and not                 pathogens (currently MERS-CoV, Lassa, Nipah, Rift Valley
                                                                            enough new antimicrobial drugs, especially antibiotics, are            fever, and Chikungunya) and is promoting the development
                                                                            being developed to replace older and increasingly ineffective          of platform technologies that can be adapted to develop
                                                                            ones. AMR also increases the cost of health care, with                 countermeasures to a future unknown pathogen with
                                                                            lengthier stays in hospitals and more intensive care re-               pandemic potential, “Disease X.” As of April 2019, CEPI had
                                                                            quired. In 2016, the UN General Assembly issued a declara-             secured $750 million toward its $1 billion funding target,
                                                                            tion calling for global action on AMR.113                              with support from Australia, the Bill & Melinda Gates
                                                                                                                                                   Foundation, Canada, Germany, Japan, Norway, and
                                                                            BIOMEDICAL ADVANCED RESEARCH
                                                                                                                                                   Wellcome Trust. The United States does not currently
                                                                            AND DEVELOPMENT AUTHORITY (BARDA)114
                                                                                                                                                   contribute to CEPI.
                                                                            BARDA was established in 2006 through the Pandemic and
                                                                            All-Hazards Preparedness Act (PAHPA) and reports to the                DISASTER ASSISTANCE RESPONSE TEAM (DART)117
                                                                            Office of the Assistant Secretary for Preparedness and                 The USAID Office of U.S. Foreign Disaster Assistance
                                                                            Response (ASPR) in the Department of Health and Human                  (OFDA) sends a DART to crisis-affected areas when required
                                                                            Services (HHS). BARDA is responsible for the development               by the size and severity of a disaster. DARTs are comprised
                                                                            and procurement of medical countermeasures (MCMs) to                   of humanitarian experts and technical advisers and are
                                                                            enhance the capability of the U.S. government to guard                 deployable within hours of an emergency. They work in
                                                                            against a broad array of public health threats, including              cooperation with partners on the ground to assess and
                                                                            chemical, biological, nuclear, and radiological threats, as            respond to a crisis situation. DARTs work overseas but are
                                                                            well as pandemic influenza and emerging diseases such as               managed by a Response Management Team (RMT) based in
                                                                            Ebola and Zika. BARDA supports the transition of medical               Washington, D.C. RMTs work with other U.S. government
                                                                            countermeasures such as vaccines, therapeutics, drugs, and             agencies to plan and coordinate the response so that the
                                                                            diagnostics from research through advanced development                 DART can focus on providing support on the ground.
                                                                            toward consideration for approval by the Food and Drug
                                                                            Administration (FDA) and inclusion into the Strategic                  DEFENSE ADVANCED RESEARCH
                                                                            National Stockpile.                                                    PROJECTS AGENCY (DARPA)118
                                                                                                                                                   DARPA’s mission is to make pivotal investments in break-
                                                                            BIOLOGICAL THREAT REDUCTION PROGRAM (BTRP)                  115
                                                                                                                                                   through technologies for national security. DARPA’s
                                                                            The Defense Threat Reduction Agency’s (DTRA) Coopera-                  research portfolio is managed by six technical offices
                                                                            tive Threat Reduction (CTR) Directorate prevents the                   charged with developing breakthrough technologies. One of
                                                                            proliferation or use of weapons of mass destruction (WMD)              those offices, the Biological Technologies Office (BTO),
                                                                            by working with partner nations to secure, eliminate, detect,          develops capabilities that embrace the unique properties of
                                                                            and interdict WMD-related systems and materials. The CTR               biology—adaptation, replication, complexity—and applies
                                                                            Biological Threat Reduction Program (BTRP) addresses the               those features to revolutionize how the United States


                                                                                                                                              59                                             Exhibit 465
46                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 182 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            defends the homeland and prepares and protects its                 million children between 2016 and 2020, saving five to six
                                                                            soldiers, sailors, airmen, and marines.119 The BTO helps the       million lives in the long term.
                                                                            Department of Defense (DOD) to counter novel forms of
                                                                            bioterrorism, deploy innovative biological countermeasures         GLOBAL HEALTH SECURITY123

                                                                            to protect U.S. forces, and accelerate warfighter readiness        Global health security refers to the capacity to prepare for,
                                                                                                                                               detect, and respond to infectious disease threats and reduce
                                                                            and overmatch to confront adversary threats.
                                                                                                                                               or prevent their spread across borders. At the core of global
                                                                            DEFENSE THREAT REDUCTION AGENCY (DTRA)             120             health security are strong health systems with the resources
                                                                            Created in 1998 by combining several DOD entities, DTRA            and trained personnel needed to identify threats, respond
                                                                            facilitates and expedites research and development into            quickly, and prevent the spread of infectious diseases. Key
                                                                            some of the most complex, deadly, and urgent threats               capacities include public health capabilities such as labora-
                                                                            facing the United States and the rest of the world. DTRA’s         tory and digital information networks, supply chains, and
                                                                            mission is to enable the U.S. government to counter the            frontline health workers.
                                                                            threats posed by the full spectrum of WMD, including
                                                                                                                                               GLOBAL HEALTH SECURITY AGENDA (GHSA)124
                                                                            chemical, biological, radiological, nuclear, and high-yield
                                                                                                                                               Launched in February 2014, the GHSA is a growing partner-
                                                                            explosives; counter the threats posed by the growing and
                                                                                                                                               ship comprised of more than 65 nations, international
                                                                            evolving categories of improvised threats, such as impro-
                                                                                                                                               organizations, and nongovernmental stakeholders to help
                                                                            vised explosive devices (IEDs), car bombs, and weaponized
                                                                                                                                               build countries’ capacity to create a world safe and secure
                                                                            consumer drones; and ensure that the U.S. military
                                                                                                                                               from infectious disease threats and elevate health security as
                                                                            maintains a safe, secure, effective, and credible nuclear
                                                                                                                                               a national and global priority. Through a set of “Action
                                                                            weapons deterrent.
                                                                                                                                               Packages,” GHSA member countries collaborate toward
                                                                                                                                               specific objectives and targets. This international engage-
                                                                            FIELD EPIDEMIOLOGY TRAINING PROGRAM (FETP)121
                                                                                                                                               ment includes ministries of agriculture, defense, health,
                                                                            The U.S. Centers for Disease Control and Prevention (CDC)
                                                                                                                                               development, and others, representing a whole-of-govern-
                                                                            established the first FETP in 1980 to help epidemiologists in
                                                                                                                                               ment approach. The United States has reaffirmed its
                                                                            developing countries gain the necessary skills to collect,
                                                                                                                                               commitment to the GHSA through 2024, in support of the
                                                                            analyze, and interpret disease information. By training
                                                                                                                                               GHSA 2024 Framework.125 The U.S. government provides
                                                                            disease detectives in their own countries, the FETP helps
                                                                                                                                               support for capacity building for 17 priority GHSA partner
                                                                            meet the global health security goal of establishing a trained
                                                                                                                                               countries and sits on the GHSA Steering Committee.
                                                                            public health workforce that helps stop outbreaks at their
                                                                            source. There are more than 10,000 FETP graduates from             GLOBAL HEALTH SECURITY STRATEGY (GHSS)126
                                                                            65 countries trained in disease detection and response.            Issued by the White House in May 2019 in response to a
                                                                                                                                               request from Congress in the FY 2018 omnibus appropria-
                                                                            GAVI, THE VACCINE ALLIANCE122
                                                                                                                                               tions bill, the GHSS outlines the U.S. government approach to
                                                                            Created in 2000, Gavi, the Vaccine Alliance is an interna-
                                                                                                                                               strengthening global health security, including accelerating
                                                                            tional public-private partnership with the mission of
                                                                                                                                               the capabilities of targeted countries to prevent, detect, and
                                                                            improving access to new and underused vaccines for
                                                                                                                                               respond to infectious disease outbreaks. Together with the
                                                                            children in lower-income countries. Gavi’s partnership
                                                                                                                                               National Security Strategy, the National Biodefense Strategy,
                                                                            model combines the technical expertise of the development
                                                                                                                                               and the executive order on “Advancing the Global Health
                                                                            community with the business knowledge of the private
                                                                                                                                               Security Agenda to Achieve a World Safe and Secure from
                                                                            sector. Gavi partners include the WHO, UNICEF, the World
                                                                                                                                               Infectious Disease Threats,” the GHSS delineates the roles
                                                                            Bank, the Bill & Melinda Gates Foundation, civil society
                                                                                                                                               and responsibilities of executive branch agencies in protecting
                                                                            organizations, private-sector companies, donor and imple-
                                                                                                                                               the United States and its partners abroad from infectious
                                                                            menting country governments, and research agencies. Gavi
                                                                                                                                               disease threats by working with other nations, international
                                                                            pools demand from low-income countries and works with
                                                                                                                                               organizations, and nongovernmental stakeholders.
                                                                            vaccine manufacturers to bring down prices. While donors
                                                                            provide long-term, predictable financing support to Gavi’s         GRAY ZONE127
                                                                            efforts, all Gavi-supported countries pay a share of the           Recent analyses of challenges to U.S. security have identified
                                                                            vaccine cost, and that share increases as the country’s            the gray zone, a phenomenon in which actors across the
                                                                            income grows. Gavi’s current strategy aims to reach 300            globe engage in malign activities that fall somewhere in the


                                                                                                                                          60                                             Exhibit 465
47                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 183 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            space between routine statecraft and open warfare. These                for countries to strengthen their IHR compliance.
                                                                            gray zone approaches and incidents create dilemmas for the
                                                                            United States and its security interests but largely side-step          JOINT EXTERNAL EVALUATIONS (JEES)132

                                                                            thresholds for military escalation.                                     The JEEs are country-owned, voluntary, collaborative,
                                                                                                                                                    multisectoral assessments of a country’s core capacity to
                                                                            GLOBAL RAPID RESPONSE TEAM (GLOBAL RRT)128                              prevent, detect, and rapidly respond to public health risks,
                                                                            The CDC Global Rapid Response Team can be deployed                      whether naturally occurring or due to deliberate or acciden-
                                                                            within the United States and overseas to respond to global              tal events. The JEE process is managed by the WHO and
                                                                            public health concerns. The Global RRT is comprised of                  consists of a national self-assessment and an external
                                                                            public health experts and can be deployed to provide                    evaluation team with experts from all relevant sectors, such
                                                                            field-based logistics, communications, management, and                  as human and animal health, food safety, agriculture,
                                                                            operations support in a public health emergency. The Global             defense, and public safety. JEE results are published on the
                                                                            RRT can also provide long-term staffing for international               WHO website.133 At time of writing, over 100 countries,
                                                                            emergency responses both in the field and at CDC headquar-              including the United States, had completed JEEs.134
                                                                            ters in Atlanta, Georgia.
                                                                                                                                                    NATIONAL BIODEFENSE STRATEGY135
                                                                            INTERNATIONAL DEVELOPMENT ASSOCIATION                                   The National Biodefense Strategy, mandated by Congress
                                                                            CRISIS RESPONSE WINDOW (IDA - CRW)129                                   and released on September 18, 2018, sets the course for the
                                                                            IDA is the part of the World Bank that funds the world’s                U.S. government to effectively counter threats from natural-
                                                                            poorest countries. Overseen by 173 shareholder nations,                 ly occurring, accidental, and deliberate biological events.
                                                                            with the United States as the largest shareholder, IDA is one           The strategy orchestrates, for the first time, a single coordi-
                                                                            of the largest sources of assistance for the world’s 75 poorest         nated effort across the U.S. government to assess, prevent,
                                                                            countries, 39 of which are in Africa, and is the single largest         detect, prepare for, respond to, and recover from biological
                                                                            source of donor funds for basic social services and poverty             threats. The accompanying National Security Presidential
                                                                            reduction efforts in these countries.   130
                                                                                                                          IDA provides loans        Memorandum directs the secretary of Health and Human
                                                                            (called “credits”) and grants to boost economic growth,                 Services to serve as the federal lead in coordination and
                                                                            reduce inequalities, and improve people’s living conditions.            implementation of the strategy and establishes a cabi-
                                                                            The CRW was established in 2011 to help IDA countries                   net-level Biodefense Steering Committee.
                                                                            access additional resources to respond to severe economic
                                                                                                                                                    NATIONAL PUBLIC HEALTH INSTITUTES (NPHIS)136
                                                                            crises and major natural disasters and return to their
                                                                                                                                                    NPHIs provide leadership and coordination for public
                                                                            long-term development paths. In 2015, the CRW eligibility
                                                                                                                                                    health at the national level. NPHIs consolidate in-country
                                                                            criteria were expanded to include public health emergen-
                                                                                                                                                    public health functions, bringing together data and expertise
                                                                            cies and epidemics.
                                                                                                                                                    while coordinating efforts across sectors. The CDC provides

                                                                            INTERNATIONAL HEALTH REGULATIONS (IHR)131                               technical expertise in support of NPHIs’ development,

                                                                            A legally binding instrument of international law adopted by            targeted to fit countries’ public health priorities.

                                                                            the World Health Assembly in 2005 in the wake of the SARS
                                                                                                                                                    PANDEMIC AND ALL-HAZARDS PREPAREDNESS
                                                                            pandemic, the purpose of the IHR is to provide a universal              AND ADVANCING INNOVATION ACT (PAHPAI)
                                                                            framework for international public health emergency                     After the September 11, 2001 attacks and the 2001 anthrax
                                                                            preparedness and response. The IHR aim to control the                   attacks, Congress mandated a dedicated effort to develop
                                                                            international spread of disease in ways that are commensu-              and stockpile drugs, vaccines, and diagnostics needed to
                                                                            rate with public health risks and avoid unnecessary interfer-           protect the American people from chemical, biological,
                                                                            ence with international traffic and trade. The IHR also guide           radiological, nuclear (CBRN), and pandemic threats. The
                                                                            the strengthening of public health surveillance and response            first 2006 Pandemic and All-Hazards Preparedness Act
                                                                            capacities globally and require countries to report specific            (PAHPA) created the position of the assistant secretary for
                                                                            disease outbreaks and any event that may pose a risk to                 Preparedness and Response (ASPR) to lead the govern-
                                                                            international public health. The WHO has few effective means            ment’s response to national health emergencies.137 The bill
                                                                            of enforcing the IHR; however, the Joint External Evaluation            also created BARDA to provide industry partners with
                                                                            (JEE) process launched in the wake of the 2014-2016 Ebola               funding and technical assistance in the advanced research
                                                                            epidemic in West Africa has helped shine a light on the need            and development of medical countermeasures. Key federal


                                                                                                                                               61                                              Exhibit 465
48                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 184 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            programs reauthorized and funded every five years through         forms, including advanced market commitments, higher
                                                                            the PAHPA legislation include the BioShield Special Reserve       reimbursement, priority review vouchers, market exclusivity
                                                                            Fund (SRF), BARDA, and the Strategic National Stockpile           rewards, market entry rewards, patent extensions, data
                                                                            (SNS), which helps strengthen the pipeline and stockpile of       protection, and liability protection.
                                                                            medical countermeasures vital for national safety and
                                                                            defense. PAHPAI was signed into law by President Trump in         U.S. PUBLIC HEALTH SERVICE144
                                                                            June 2019 and reauthorized PAHPA.138                              The U.S. Public Health Service is a division of HHS. Its
                                                                                                                                              mission is to protect, promote, and advance the health and
                                                                            PANDEMIC EMERGENCY FINANCING FACILITY (PEF)139
                                                                                                                                              safety of the United States. It is an elite team of over 6,500
                                                                            The PEF was established by the World Bank in 2016 to be a
                                                                                                                                              health professionals, including physicians, dentists, nurses,
                                                                            quick-disbursing financing mechanism that provides a surge
                                                                                                                                              therapists, pharmacists, engineers, dieticians, veterinarians,
                                                                            of funds to enable a rapid response to a large-scale disease
                                                                                                                                              environmental health specialists, and scientists. Members of
                                                                            outbreak. Eligible countries can receive timely, predictable,
                                                                                                                                              the U.S. Public Health Service serve in public health and
                                                                            and coordinated surge financing if they are affected by an
                                                                            outbreak that meets the PEF’s activation criteria. The PEF is     clinical roles within the nation’s federal government

                                                                            the first-ever insurance mechanism for pandemic risk,             departments and agencies, supporting the provision of care
                                                                            offering coverage to all low-income countries eligible for        to underserved and vulnerable populations.
                                                                            IDA financing.
                                                                                                                                              VACCINE HESITANCY145
                                                                            PUBLIC HEALTH EMERGENCY OF                                        One of the top 10 global health threats according to the
                                                                            INTERNATIONAL CONCERN (PHEIC)140                                  WHO, vaccine hesitancy refers to the reluctance or refusal of
                                                                            Some serious international public health crises may be            people to vaccinate despite availability of vaccination
                                                                            designated PHEICs. A PHEIC is defined under the IHR               services. Vaccine hesitancy has been reported in more than
                                                                            (2005) as “an extraordinary event which is determined, as
                                                                                                                                              90 percent of countries in the world and is being fueled by a
                                                                            provided in these Regulations: (i) to constitute a public
                                                                                                                                              number of factors, including the spread of misinformation
                                                                            health risk to other States through the international spread
                                                                                                                                              and disinformation about vaccine safety; complacency;
                                                                            of disease; and (ii) to potentially require a coordinated
                                                                                                                                              inconvenience and inaccessibility; and lack of confidence.
                                                                            international response.”141 The designation of a PHEIC
                                                                                                                                              The rise of vaccine hesitancy threatens to reverse the
                                                                            implies that such situations are serious, unusual, or unex-
                                                                                                                                              tremendous global progress made in preventing vac-
                                                                            pected, carry implications for public health beyond the
                                                                            affected country’s national border, and may require immedi-       cine-preventable diseases. For example, immunization for

                                                                            ate international action. The WHO director-general makes          measles, a vaccine-preventable disease that was largely
                                                                            the final determination on designating PHEICs based on            eliminated following widespread use of the mea-
                                                                            technical advice from the IHR Emergency Committee.                sles-mumps-rubella (MMR) vaccine, has now decreased
                                                                                                                                              below the threshold set by the WHO as that required for
                                                                            PUBLIC HEALTH EMERGENCY                                           herd immunity.
                                                                            MANAGEMENT (PHEM) FELLOWSHIP142
                                                                            Established in 2013, the CDC’s PHEM Fellowship program            WORLD HEALTH ORGANIZATION
                                                                            builds capacity among members of the international public         CONTINGENCY FUND FOR EMERGENCIES (CFE)146
                                                                            health community through standardized training, mentor-           Set up as part of a series of WHO institutional reforms in the
                                                                            ship, and technical assistance in public health emergency         wake of the scathing criticism it received for its late response
                                                                            management functions and operations. The program was              to the 2014-2016 Ebola crisis in West Africa, the CFE gives
                                                                            established in 2013 and is conducted twice a year at the CDC
                                                                                                                                              the WHO the resources to respond immediately to disease
                                                                            in Atlanta. It targets mid-career professionals who work in
                                                                                                                                              outbreaks and humanitarian crises with health consequenc-
                                                                            public health preparedness and response in countries who
                                                                                                                                              es. The ability to respond quickly—in as little as 24 hours—
                                                                            have signed on to the IHR.
                                                                                                                                              before other funding is mobilized can stop a health emer-
                                                                            PULL INCENTIVES143                                                gency from spiraling out of control, saving lives and
                                                                            Pull incentives reward the successful development of              resources. As of March 2019, 16 countries, led by Germany,
                                                                            medical countermeasures by increasing or ensuring future          Japan, and the United Kingdom, had contributed $70
                                                                            revenue and market viability. Pull incentives can take many       million to support the CFE.


                                                                                                                                         62                                             Exhibit 465
49                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 185 of 211

                                                                            Endnotes
ending the cycle of crisis and complacency in u.s. global health security




                                                                                                                                             11. CSIS Commission on Countering Violent Extremism,
                                                                                                                                             Turning Point: A New Comprehensive Strategy for Coun-
                                                                            1. United Nations Department of Economic and Social              tering Violent Extremism (Washington, DC: CSIS, Novem-
                                                                            Affairs, World Population Prospects 2019: Highlights (New        ber 2016), https://csis-ilab.github.io/cve/report/Turning_
                                                                            York: 2019), https://population.un.org/wpp/Publications/         Point.pdf.
                                                                            Files/WPP2019_Highlights.pdf.
                                                                                                                                             12. Rebecca K. C. Hersman, Meeting Security Challenges in
                                                                            2. Katherine F. Smith et al., “Global rise in human infectious   a Disordered World (Washington, DC: CSIS, May 2017),
                                                                            disease outbreaks,” Journal of the Royal Society Interface 11    https://csis-prod.s3.amazonaws.com/s3fs-public/publica-
                                                                            (December 2014), https://royalsocietypublishing.org/doi/         tion/170522_Hersman_MeetingSecurityChallenges_Web.
                                                                            full/10.1098/rsif.2014.0950.                                     pdf?UKD0LRcihyrV02wgy9AQIQHGzhMIdAcb.

                                                                            3. “Fact Sheet: The World Bank Support to the 10th Ebola         13. “UCDP,” Uppsala Conflict Data Program, 2017, http://
                                                                            Outbreak in Democratic Republic of Congo,” World Bank,           ucdp.uu.se/.
                                                                            July 24, 2019, https://www.worldbank.org/en/topic/
                                                                                                                                             14. James D. Fearon, “Civil War & the Current International
                                                                            pandemics/brief/fact-sheet-world-bank-support-to-10th-eb-
                                                                                                                                             System,” Daedalus 146, no. 4 (2017): 18-32, https://www.
                                                                            ola-outbreak-in-democratic-republic-of-congo.
                                                                                                                                             mitpressjournals.org/doi/abs/10.1162/DAED_a_00456.
                                                                            4. “Ebola outbreak in the Democratic Republic of the Congo
                                                                                                                                             15. “Global Humanitarian Overview: Why does it matter?”
                                                                            declared a Public Health Emergency of International
                                                                                                                                             United Nations Office for the Coordination of Humanitarian
                                                                            Concern,” World Health Organization (WHO), July 17, 2019,
                                                                                                                                             Affairs, November 30, 2018, https://www.unocha.org/
                                                                            https://www.who.int/news-room/detail/17-07-2019-ebo-
                                                                                                                                             story/global-humanitarian-overview-why-does-it-matter.
                                                                            la-outbreak-in-the-democratic-republic-of-the-congo-de-
                                                                            clared-a-public-health-emergency-of-international-concern.       16. “The New Barbarianism,” CSIS, 2017, https://www.csis.
                                                                                                                                             org/features/new-barbarianism.
                                                                            5. “Ebola situation reports: Democratic Republic of the
                                                                            Congo,” WHO, accessed October 16, 2019, https://www.             17. Helen Branswell, “Ebola experts from CDC were pulled
                                                                            who.int/ebola/situation-reports/drc-2018/en/.                    from outbreak zone amid security concern,” STAT, October
                                                                                                                                             14, 2018, https://www.statnews.com/2018/10/14/cdc-with-
                                                                            6. Jim Wappes, “New Ebola case confirmed in Uganda as
                                                                                                                                             drew-ebola-experts-outbreak-zone/.
                                                                            DRC tops 3,000,” CIDRAP, August 29, 2019, http://www.
                                                                            cidrap.umn.edu/news-perspective/2019/08/new-ebola-               18. Jacob Kurtzer, Denial, Delay, Diversion: Tackling
                                                                            case-confirmed-uganda-drc-tops-3000.                             Access Challenges in an Evolving Humanitarian Landscape
                                                                                                                                             (Washington, DC: September 2019), https://www.csis.org/
                                                                            7. Helen Branswell, “WHO signals alarm over possible
                                                                                                                                             analysis/denial-delay-diversion-tackling-access-challeng-
                                                                            unreported Ebola case in Tanzania,” STAT, September 21,
                                                                                                                                             es-evolving-humanitarian-landscape.
                                                                            2019, https://www.statnews.com/2019/09/21/who-sig-
                                                                            nals-alarm-over-possible-unreported-ebola-cases-in-tanzania/.    19. UN Interagency Coordination Group on Antimicrobial
                                                                                                                                             Resistance, No Time to Wait: Securing the Future from
                                                                            8. Lisa Schnirring, “Two new cases in Goma as DRC Ebola
                                                                                                                                             Drug-Resistant Infections (Report to the Secretary General
                                                                            outbreak reaches 1-year mark,” CIDRAP, August 1, 2019,
                                                                                                                                             of the United Nations) (New York: April 2019), https://
                                                                            http://www.cidrap.umn.edu/news-perspective/2019/08/
                                                                                                                                             www.who.int/antimicrobial-resistance/interagency-coordi-
                                                                            two-new-cases-goma-drc-ebola-outbreak-reaches-1-year-mark.
                                                                                                                                             nation-group/final-report/en/.
                                                                            9. Democratic Republic of the Congo,” Global Polio Eradica-
                                                                                                                                             20. Ibid.
                                                                            tion Initiative, http://polioeradication.org/where-we-work/
                                                                            democratic-republic-of-the-congo/.                               21. “Ten threats to global health in 2019,” WHO, accessed
                                                                                                                                             August 19, 2019, https://www.who.int/emergencies/
                                                                            10. Christina Potter, “Beyond Ebola: DRC battles measles
                                                                                                                                             ten-threats-to-global-health-in-2019.
                                                                            and cholera,” Outbreak Observatory, https://www.outbrea-
                                                                            kobservatory.org/outbreakthursday-1/7/18/2019/be-                22. Kate Kelland, “Eroding trust in vaccines leaves popula-
                                                                            yond-ebola-drc-battles-measles-and-cholera.                      tions vulnerable, global study finds,” Reuters, https://www.


                                                                                                                                       63                                            Exhibit 465
50                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 186 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            reuters.com/article/us-health-vaccines-confidence/vary-           gpmb/assets/annual_report/GPMB_annualreport_2019.pdf.
                                                                            ing-vaccine-trust-leaves-populations-vulnerable-glob-
                                                                                                                                              34. International Working Group on Financing Prepared-
                                                                            al-study-finds-idUSKCN1TK09I.
                                                                                                                                              ness, From Panic and Neglect to Investing in Health
                                                                            23. “Measles Cases and Outbreaks,” U.S. Centers for Disease       Security (Washington, DC: World Bank, December 2017), p.
                                                                            Control and Prevention (CDC), updated August 19, 2019,            30, http://pubdocs.worldbank.org/
                                                                            https://www.cdc.gov/measles/cases-outbreaks.html.                 en/890291523304595565/FINAL-IWG-Report-3-5-18.pdf.

                                                                            24. Meredith Wadman, “Measles cases have tripled in Europe,       35. Victoria Fan, Dean Jamison, and Lawrence Summers,
                                                                            fueled by Ukrainian outbreak,” Science, February 12, 2019,        “The Inclusive Cost of Pandemic Influenza Risk,” National
                                                                            https://www.sciencemag.org/news/2019/02/measles-cases-            Bureau of Economic Research, Working Paper No. 22137,
                                                                            have-tripled-europe-fueled-ukrainian-outbreak.                    March 2016, https://www.nber.org/papers/w22137.

                                                                            25. “Mass measles vaccination campaign begins in Ebola-hit        36. Commission on a Global Health Risk Framework for the
                                                                            DR Congo province,” UN News, July 11, 2019, https://news.         Future, “The Neglected Dimension of Global Security: A
                                                                            un.org/en/story/2019/07/1042221.                                  Framework to Counter Infectious Disease Crises,” National
                                                                                                                                              Academy of Medicine, 2016, https://www.nap.edu/cata-
                                                                            26. “West Africa – Ebola Outbreak, Fact Sheet #6, FY 2016,”       log/21891/the-neglected-dimension-of-global-securi-
                                                                            USAID, January 21, 2016, https://www.usaid.gov/sites/             ty-a-framework-to-counter.
                                                                            default/files/documents/1866/west_africa_fs07_01-21-
                                                                            2016.pdf.                                                         37. International Working Group on Financing Preparedness
                                                                                                                                              (IWG), From Panic and Neglect to Investing in Health
                                                                            27. Caroline Huber, Lyn Finelli, and Warren Stevens, “The         Security: Financing Pandemic Preparedness at a National
                                                                            Economic and Social Burden of the 2014 Ebola Outbreak in          Level (Washington, DC: World Bank, December 2017),
                                                                            West Africa,” The Journal of Infectious Diseases 218, suppl.      http://documents.worldbank.org/curated/
                                                                            no. 5 (December 15, 2018): S698-S704, https://academic.           en/979591495652724770/pdf/115271-REVISED-FI-
                                                                            oup.com/jid/article-abstract/218/suppl_5/                         NAL-IWG-Report-3-5-18.pdf. The IWG estimates $0.50-$1
                                                                            S698/5129071?redirectedFrom=fulltext.                             per person per year would be needed, although there is
                                                                                                                                              variation in cost estimates by country. The range of $0.50-
                                                                            28. Sang-il Lee, “Costly Lessons from the 2015 Middle East
                                                                                                                                              $1.50 captures most reasonable estimates.
                                                                            Respiratory Syndrome Coronavirus Outbreak in Korea,”
                                                                            Journal of Preventive Medicine & Public Health 48, no. 6          38. “Casey, Isakson Introduce Legislation to Fight Drug-Re-
                                                                            (November 2015): 274-276, https://doi.org/10.3961/                sistant Infections,” Senator Bob Casey, press release, June 5,
                                                                            jpmph.15.064.                                                     2019, https://www.casey.senate.gov/newsroom/releases/
                                                                                                                                              casey-isakson-introduce-legislation-to-fight-drug-resis-
                                                                            29. “The Global Preparedness Monitoring Board,” GPMB,             tant-infections.
                                                                            https://apps.who.int/gpmb/index.html.
                                                                                                                                              39. U.S. Congress, Senate, Ebola Eradication Act of 2019, S.
                                                                            30. Global Preparedness Monitoring Board, A World at              1340, 116th Cong., 1st sess., referred to HFAC on September
                                                                            Risk: Annual Report on Global Preparedness for Health             24, 2019, https://www.congress.gov/bill/116th-congress/
                                                                            Emergencies (Geneva: WHO, September 2019), http://apps.           senate-bill/1340/text.
                                                                            who.int/gpmb/assets/annual_report/GPMB_annualre-
                                                                            port_2019.pdf.                                                    40. Ibid.

                                                                            31. “Global Health Security Index,” GHS Index, https://           41. “DeLauro, Markey Reintroduce Legislation to More Than
                                                                            www.ghsindex.org/about/.                                          Double Investment in Universal Flu Vaccine,” Congress-
                                                                                                                                              woman Rosa DeLauro, press release, February 26, 2019,
                                                                            32. “Global Health Security Index, Overall Finding,” GHS          https://delauro.house.gov/media-center/press-releases/
                                                                            Index, https://www.ghsindex.org/report-model/.                    delauro-markey-reintroduce-legislation-more-double-in-
                                                                                                                                              vestment-universal.
                                                                            33. Global Preparedness Monitoring Board, A World at Risk:
                                                                            Annual Report on Global Preparedness for Health Emergen-          42. U.S. Congress, Senate, Actions Overview: Lower Health
                                                                            cies (Geneva: WHO, September 2019), http://apps.who.int/          Care Costs Act, S.1895, 116th Cong., accessed November


                                                                                                                                         64                                            Exhibit 465
 51                                                                              Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 187 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            2019, https://www.congress.gov/bill/116th-congress/               52. Donald McNeil, “A Cure for Ebola? Two New Treatments
                                                                            senate-bill/1895/actions.                                         Prove Highly Effective in Congo,” New York Times, August
                                                                                                                                              12, 2019, https://www.nytimes.com/2019/08/12/health/
                                                                            43. Kim Riley, “Pandemic and all-hazards preparedness,
                                                                                                                                              ebola-outbreak-cure.html.
                                                                            response law emboldens U.S. disaster recovery efforts,”
                                                                            Homeland Preparedness News, June 25, 2019, https://               53. “Why we exist,” Coalition for Epidemic Preparedness
                                                                            homelandprepnews.com/countermeasures/34514-pandem-                Innovations, accessed August 19, 2019, https://cepi.net/
                                                                            ic-and-all-hazards-preparedness-response-law-emboldens-           about/whyweexist/.
                                                                            u-s-disaster-recovery-efforts/.
                                                                                                                                              54. “Our portfolio,” Coalition for Epidemic Preparedness
                                                                            44. Pandemic and All-Hazards Preparedness and Advanc-             Innovations, accessed August 19, 2019, https://cepi.net/
                                                                            ing Innovation Act (PAHPAI) of 2019, Pub. L. 116-22               research_dev/our-portfolio/.
                                                                            (2019).
                                                                                                                                              55. WHO, Global Strategy on Digital Health 2020-2024
                                                                            45. “Rep. Schrier Introduces Bipartisan bill to Increase          (Geneva: March 2019), https://extranet.who.int/dataform/
                                                                            Immunizations, Prevent Future Outbreaks,” Congresswom-            upload/surveys/183439/files/Draft%20Global%20Strate-
                                                                            an Kim Schrier, press release, May 21, 2019, https://schrier.     gy%20on%20Digital%20Health.pdf.
                                                                            house.gov/media/press-releases/rep-schrier-introduces-bi-
                                                                            partisan-bill-increase-immunizations-prevent-future.              56. PATH, “Can Digital Health Stop the Next Epidemic?”
                                                                                                                                              CSIS, Commentary, October 11, 2019, https://healthsecuri-
                                                                            46. U.S. Congress, House, VIP Act of 2019, H.R. 3058, 116th       ty.csis.org/articles/can-digital-health-help-stop-the-next-
                                                                            Cong., 1st sess., referred to House Committee on Energy and       epidemic/.
                                                                            Commerce June 3, 2019,https://www.congress.gov/
                                                                            bill/116th-congress/house-bill/3058.                              57. Office of the Press Secretary, “Executive Order – Advanc-
                                                                                                                                              ing the Global Health Security Agenda to Achieve a World
                                                                            47. White House, National Biodefense Strategy (Washing-           Safe and Secure from Infectious Disease Threats,” White
                                                                            ton, DC: September 2018), https://www.whitehouse.gov/             House, November 4, 2016, https://obamawhitehouse.
                                                                            wp-content/uploads/2018/09/National-Biodefense-Strate-            archives.gov/the-press-office/2016/11/04/executive-or-
                                                                            gy.pdf.                                                           der-advancing-global-health-security-agenda-achieve-world.

                                                                            48. White House, United States Government Global Health           58. Lena Sun, “Top White House official in charge of
                                                                            Security Strategy (Washington, DC: 2019), https://www.            pandemic response exits abruptly,” Washington Post, May
                                                                            whitehouse.gov/wp-content/uploads/2019/05/GHSS.pdf.               10, 2018, https://www.washingtonpost.com/news/to-your-
                                                                                                                                              health/wp/2018/05/10/top-white-house-official-in-charge-
                                                                            49. Regional Office for Africa, “Ebola Virus Disease Demo-
                                                                                                                                              of-pandemic-response-exits-abruptly/.
                                                                            cratic Republic of the Congo External Situation Report 62,”
                                                                            WHO, October 8, 2019, https://www.who.int/emergencies/            59. White House, National Biodefense Strategy.
                                                                            diseases/ebola/drc-2019/situation-reports.
                                                                                                                                              60. Donald Trump, “Presidential Memorandum on the
                                                                            50. “Uganda starts Ebola vaccine trial among healthcare and       Support for National Biodefense,” White House, September
                                                                            frontline workers,” London School of Hygiene & Tropical           18, 2018, https://www.whitehouse.gov/presidential-actions/
                                                                            Medicine, August 2, 2019, https://www.lshtm.ac.uk/                presidential-memorandum-support-national-biodefense/.
                                                                            newsevents/news/2019/uganda-starts-ebola-vaccine-trial-
                                                                            among-healthcare-and-frontline-workers.                           61. White House, “President Donald J. Trump is Protecting
                                                                                                                                              the Homeland and the World from Global Health Security
                                                                            51. “Independent monitoring board recommends early                Threats,” May 9, 2019, https://www.whitehouse.gov/
                                                                            termination of Ebola therapeutics trial in DRC because of         briefings-statements/president-donald-j-trump-protect-
                                                                            favorable results with two of four candidates,” National
                                                                                                                                              ing-homeland-world-global-health-security-threats/.
                                                                            Institutes of Health, press release, August 2019, https://
                                                                            www.nih.gov/news-events/news-releases/indepen-                    62. The GHSA is coordinated by a multilateral steering
                                                                            dent-monitoring-board-recommends-early-termination-eb-            group comprised of 10 countries, including the United
                                                                            ola-therapeutics-trial-drc-because-favorable-re-                  States, and is advised by several international organizations
                                                                            sults-two-four-candidates.                                        including the WHO, Food and Agriculture Organization


                                                                                                                                         65                                            Exhibit 465
52                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 188 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            (FAO), the World Organization for Animal Health (OIE), the         the U.S. Army and Navy Overseas Medical Research
                                                                            World Bank, and Interpol. See: “Governance,” Global Health         Laboratories (Washington, DC: CSIS, 2011), https://www.
                                                                            Security Agenda, https://ghsagenda.org/home/about-the-             csis.org/analysis/defense-department%E2%80%99s-endur-
                                                                            ghsa/governance/”.                                                 ing-contributions-global-health.

                                                                            63. Global Health Security Agenda, Implementing the                72. “Cooperative Threat Reduction Directorate,” Defense
                                                                            Global Health Security Agenda: Progress and Impact from            Threat Reduction Agency, accessed August 19, 2019, https://
                                                                            U.S. Government Investments (Global Health Security                www.dtra.mil/Mission/Mission-Directorates/Coopera­tive-
                                                                            Agenda, 2018), https://www.cdc.gov/globalhealth/health-            Threat-Reduction/.
                                                                            protection/resources/pdf/GHSA-Report-_Feb-2018.pdf.
                                                                                                                                               73. These 32 countries include both IDA-eligible countries
                                                                            64. “Joint External Evaluation (JEE) mission reports,”             and blend countries, which are IDA-eligible but also
                                                                            World Health Organization (WHO), accessed November                 creditworthy for some International Bank for Reconstruc-
                                                                            2019, https://www.who.int/ihr/procedures/mission-re-
                                                                                                                                               tion and Development (IBRD) borrowing, as defined by the
                                                                            ports/en/.
                                                                                                                                               World Bank. See: “Harmonized List of Fragile Situations FY

                                                                            65. “Joint External Evaluation (JEE),” JEE Alliance,               19,” World Bank, 2019, http://pubdocs.worldbank.org/
                                                                            accessed August 19, 2019, https://www.jeealliance.org/             en/892921532529834051/FCSList-FY19-Final.pdf.
                                                                            global-health-security-and-ihr-implementation/joint-exter-
                                                                                                                                               74. “National Action Plan for Health Security (NAPHS),”
                                                                            nal-evaluation-jee/.
                                                                                                                                               WHO, accessed August 19, 2019, https://extranet.who.int/
                                                                            66. “The Private Sector Role in Sustainable Change for             sph/country-planning.
                                                                            Global Health Security,” JEE Alliance, October 4, 2017,
                                                                                                                                               75. “FY2019 Operating Plan,” CDC, accessed June 2019,
                                                                            https://www.alliancehsc.org/blogposts/the-private-sector-
                                                                                                                                               https://www.cdc.gov/budget/documents/fy2019/fy-2019-
                                                                            role-in-sustainable-change-for-global-health-security/.
                                                                                                                                               cdc-operating-plan.pdf.
                                                                            67. Global Health Security Agenda, Implementing the
                                                                                                                                               76. “FY19 Conference Agreement Released, Includes State &
                                                                            Global Health Security Agenda: Progress and Impact
                                                                                                                                               Foreign Operations (SFOPs) Funding,” Kaiser Family
                                                                            from U.S. Government Investments (Global Health
                                                                                                                                               Foundation, February 14, 2019, https://www.kff.org/
                                                                            Security Agenda, 2018), https://www.cdc.gov/global-
                                                                            health/healthprotection/resources/pdf/GHSA-Report-_                news-summary/fy19-conference-agreement-released-in-

                                                                            Feb-2018.pdf.                                                      cludes-state-foreign-operations-sfops-funding/.

                                                                            68. For more detail on how the U.S. government can                 77. “Office of U.S. Foreign Disaster Assistance,” USAID,
                                                                            strengthen digital health, refer to PATH, “Can Digital Health      https://www.usaid.gov/who-we-are/organization/bureaus/
                                                                            Help Stop the Next Epidemic?”                                      bureau-democracy-conflict-and-humanitarian-assistance/
                                                                                                                                               office-us.
                                                                            69. For more detail on how the DOD supports U.S. global
                                                                            health security efforts, refer to Thomas R. Cullison and J.        78. In 2017, at least 60 percent of the children not reached
                                                                            Stephen Morrison, United States Department of Defense              with routine immunization services lived in just 10 countries:
                                                                            Role in Health Security (Washington, DC: CSIS, June 27,            Afghanistan, Angola, the Democratic Republic of the Congo,
                                                                            2019), https://healthsecurity.csis.org/articles/the-u-s-de-        Ethiopia, India, Indonesia, Iraq, Nigeria, Pakistan, and South
                                                                            partment-of-defense-s-role-in-health-security-current-capa-        Africa. That list includes 5 of the top 15 most fragile states on
                                                                            bilities-and-recommendations-for-the-future/.                      the Fund for Peace’s Fragile States Index: Afghanistan (10),
                                                                                                                                               the Democratic Republic of Congo (6), Ethiopia (15), Iraq (11),
                                                                            70. Institute of Medicine, Perspectives on the Department of
                                                                                                                                               and Nigeria (14). Taking into consideration Gavi’s annual GNI
                                                                            Defense Global Emerging Infections Surveillance and
                                                                                                                                               eligibility requirements, only Afghanistan, the DRC, Ethiopia,
                                                                            Response System: A Program Review (Washington, D.C.:
                                                                                                                                               and Pakistan are eligible for new funding in 2018, leaving Iraq
                                                                            National Academies Press, 2001), https://www.ncbi.nlm.
                                                                                                                                               and Nigeria as fragile, high-burden countries that may require
                                                                            nih.gov/books/NBK223715/.
                                                                                                                                               assistance from different partners to deliver immunizations
                                                                            71. See James B. Peake et al., The Defense Department’s            effectively. See: “Fragile States Index,” Fund for Peace, 2018,
                                                                            Enduring Contributions to Global Health—The Future of              https://fragilestatesindex.org/.


                                                                                                                                          66                                               Exhibit 465
53                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 189 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            79. Editorial Board, “Pinterest takes the right step toward         governments may have little presence, but these flexibilities
                                                                            curbing misinformation on vaccines,” Washington Post,               pertain only to the small number of low- and middle-income
                                                                            August 30, 2019, https://www.washingtonpost.com/                    countries still eligible for Gavi support. With a Geneva-based
                                                                            opinions/global-opinions/pinterest-takes-the-right-step-to-         secretariat and no staff at the country level, Gavi is limited in
                                                                            ward-curbing-misinformation-on-vaccines/2019/08/30/                 its ability to provide on-the-ground support during an
                                                                            ff9d8100-c9c7-11e9-a1fe-ca46e8d573c0_story.html.                    outbreak. The United States could also urge the WHO’s CEF
                                                                                                                                                to set aside monies to prevent, rather than just respond to,
                                                                            80. Since 1988, much of this cooperation has been carried
                                                                                                                                                emergencies, but the United States has not yet contributed
                                                                            out through the Global Polio Eradication Initiative (GPEI), a
                                                                                                                                                to the Fund so may have limited influence.
                                                                            partnership of private, bilateral organizations and multilat-
                                                                            eral agencies, which assists countries, many of which are           86. Expert estimate of the cost of training for 150 trainees is
                                                                            considered to be fragile or at risk, in developing strategies       based on estimated average cost of $6,500 per trainee for
                                                                            and infrastructure to immunize children against polio. See:         FETP-Frontline 3-month training for local public health
                                                                            Chimeremma Nnadi et al., “Approaches to Vaccination                 staff. As the GPEI experience has made clear, among the
                                                                            Among Populations in Areas of Conflict,“ Journal of                 greatest challenges with delivering vaccines in disordered
                                                                            Infectious Diseases 216, suppl. no. 1 (2017): S368-S372,            settings is enabling trained personnel to quickly and safely
                                                                            https://www.ncbi.nlm.nih.gov/pubmed/28838202.                       access target populations and to deliver vaccines without
                                                                                                                                                threat of violence. The GPEI has catalogued a set of practices
                                                                            81. “United States of America Donor Profile,” Gavi, updated
                                                                                                                                                enabling vaccinators to collaborate with local security forces
                                                                            June 30, 2019, https://www.gavi.org/investing/funding/
                                                                                                                                                to negotiate cease fires and deliver vaccines.
                                                                            donor-profiles/united-states/.
                                                                                                                                                87. “Stop Transmission of Polio (STOP) Program,” CDC,
                                                                            82. “About Us,” FEWS NET, accessed August 19, 2019,
                                                                                                                                                updated May 31, 2019, https://www.cdc.gov/globalhealth/
                                                                            http://fews.net/about-us.
                                                                                                                                                immunization/stop/index.htm.
                                                                            83. “Global Disease Detection (GDD) Operations Center,”
                                                                                                                                                88. “Who We Are,” TEPHINET, accessed August 19, 2019,
                                                                            CDC, updated June 10, 2016, https://www.cdc.gov/
                                                                                                                                                https://www.tephinet.org/about/who-we-are.
                                                                            globalhealth/healthprotection/gddopscenter/index.html.
                                                                                                                                                89. “About CORE Group,” CORE Group, accessed August 19,
                                                                            84. Expert estimate of the cost of a pilot program monitoring
                                                                                                                                                2019, https://coregroup.org/about-core-group/.
                                                                            20 countries based on consultation on the FEWS program
                                                                            and estimated costs for (1) personnel; (2) database concep-         90. For more detail on this recommendation and its ratio-
                                                                            tualization, development, testing, and maintenance; and (3)         nale, refer to Janet Fleischman, “How Can We Better Reach
                                                                            website development, maintenance, and hosting.                      Women and Girls in Crises?” (Washington, DC: CSIS,
                                                                                                                                                October 29, 2019), https://healthsecurity.csis.org/articles/
                                                                            85. Expert estimate of the cost of five catch-up campaigns
                                                                                                                                                how-can-we-better-reach-women-and-girls-in-crises/.
                                                                            per year is based on estimated average cost of $4 million for
                                                                            a Gavi measles-rubella catch-up campaign. Unfortunately,            91. UNFPA, Humanitarian Action 2018 Overview (New
                                                                            even when the data point to the risk of a VPD outbreak,             York: 2018), https://www.unfpa.org/sites/default/files/
                                                                            mechanisms for mobilizing resources to take preventive              pub-pdf/UNFPA_HumanitAction_18_20180124_ON-
                                                                            action remain challenging. The WHO’s International                  LINE.pdf.
                                                                            Coordinating Group on Vaccines (ICG) can quickly distrib-
                                                                            ute the vaccines in its stockpile, but it is currently limited to   92. Ibid.

                                                                            responding to outbreaks of yellow fever, meningitis, and
                                                                                                                                                93. “Opportunity 7200AA19APS00002 - USAID MOMEN-
                                                                            cholera. In 2015, the WHO set up the Contingency Emergen-
                                                                                                                                                TUM (Moving Integrated, Quality Maternal, Newborn, and
                                                                            cy Fund, which allows for the release of up to $500,000
                                                                                                                                                Child Health and Family Planning and Reproductive Health
                                                                            within 24 hours, but only once a health emergency is
                                                                                                                                                Services to Scale),” Grants.gov, posted April 22, 2019, last
                                                                            underway. Through its 2017 Revised Policy on Fragility,
                                                                                                                                                updated May 16, 2019, https://www.grants.gov/web/grants/
                                                                            Emergencies, and Refugees, Gavi, the Vaccine Alliance
                                                                                                                                                view-opportunity.html?oppId=315120.
                                                                            adopted a set of operational flexibilities that loosen some
                                                                            Alliance funding restrictions and allow it to provide financial     94. This means that experts in these areas participate in
                                                                            support directly to NGOs in sub-national settings where             needs assessments and program design and implementa-


                                                                                                                                          67                                               Exhibit 465
54                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 190 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            tion, focusing on: provision of a quality, respectful continu-   103. World Health Organization, Laboratory Biosafety
                                                                            um of care, through pregnancy, childbirth, and postpartum        Manual – Third Edition (Geneva: 2004), https://www.who.
                                                                            (including emergency obstetric and newborn care); provi-         int/csr/resources/publications/biosafety/WHO_CDS_CSR_
                                                                            sion of a range of family planning methods (including            LYO_2004_11/en/.
                                                                            emergency contraception and long-acting methods); and
                                                                                                                                             104. “Biosecurity FAQ,” U.S. Department of Health &
                                                                            provision of post-rape care (including case management,
                                                                                                                                             Human Services, https://www.phe.gov/s3/BioriskManage-
                                                                            post-exposure prophylaxis to prevent HIV, psychosocial
                                                                                                                                             ment/biosecurity/Pages/Biosecurity-FAQ.aspx.
                                                                            care, and GBV risk mitigation activities).
                                                                                                                                             105. “The National Institute for Occupational Safety and
                                                                            95. “Disease Burden of Influenza,” CDC, https://www.cdc.
                                                                                                                                             Health (NIOSH),” CDC, accessed August 19, 2019, https://
                                                                            gov/flu/about/burden/index.html.
                                                                                                                                             www.cdc.gov/niosh/index.htm.
                                                                            96. Fan, Jamison, and Summers, “The Inclusive Cost of
                                                                                                                                             106. For more detailed recommendations on this issue, refer
                                                                            Pandemic Influenza Risk.”
                                                                                                                                             to Rocco Casagrande, “Federal Funding for Biosafety
                                                                            97. “DeLauro, Markey Reintroduce Legislation to More Than        Research is Critically Needed,” CSIS, Commentary, August
                                                                            Double Investment in Universal Flu Vaccine,” Congress-           6, 2019, https://healthsecurity.csis.org/articles/feder-
                                                                            woman Rosa DeLauro, press release, February 26, 2019,            al-funding-for-biosafety-research-is-critically-needed/.
                                                                            https://delauro.house.gov/media-center/press-releases/
                                                                                                                                             107. “Cooperative Threat Reduction Directorate,” Defense
                                                                            delauro-markey-reintroduce-legislation-more-double-in-
                                                                                                                                             Threat Reduction Agency, accessed August 19, 2019, https://
                                                                            vestment-universal.
                                                                                                                                             www.dtra.mil/Mission/Mission-Directorates/Coopera-
                                                                            98. “Casey, Isakson Introduce Legislation to Fight Drug-Re-      tive-Threat-Reduction/.

                                                                            sistant Infections,” Senator Bob Casey, press release, June 5,
                                                                                                                                             108. For more detail on how the United States can strength-
                                                                            2019, https://www.casey.senate.gov/newsroom/releases/
                                                                                                                                             en DOD contributions to U.S. health security, refer to
                                                                            casey-isakson-introduce-legislation-to-fight-drug-resis-
                                                                                                                                             Thomas R. Cullison and J. Stephen Morrison, “United States
                                                                            tant-infections.                                                 Department of Defense Role in Health Security,” CSIS,
                                                                                                                                             Commentary, June 27, 2019, https://healthsecurity.csis.
                                                                            99. This recommendation is based on discussions with
                                                                                                                                             org/articles/the-u-s-department-of-defense-s-role-in-
                                                                            experts, as well as the proposals included in the report,
                                                                                                                                             health-security-current-capabilities-and-recommenda-
                                                                            National Vaccine Advisory Committee, “Assessing the State
                                                                                                                                             tions-for-the-future/.
                                                                            of Vaccine Confidence in the United States: Recommenda-
                                                                            tions from the National Vaccine Advisory Committee,”             109. “Executive Order -- Advancing the Global Health
                                                                            Public Health Reports 130 (November-December 2015),              Security Agenda to Achieve a World Safe and Secure from
                                                                            https://www.hhs.gov/sites/default/files/nvpo/nvac/               Infectious Disease Threats,” White House, November 4,
                                                                            reports/nvac-vaccine-confidence-public-health-re-                2016, https://obamawhitehouse.archives.gov/the-press-of-
                                                                            port-2015.pdf.                                                   fice/2016/11/04/executive-order-advancing-glob-
                                                                                                                                             al-health-security-agenda-achieve-world.
                                                                            100. “Rep. Schrier Introduces Bipartisan bill to Increase
                                                                            Immunizations, Prevent Future Outbreaks,” Congresswom-           110. White House, United States Government Global
                                                                            an Kim Schrier, press release, May 21, 2019, https://schrier.    Health Security Strategy (Washington, DC: 2019),
                                                                            house.gov/media/press-releases/rep-schrier-introduces-bi-        https://www.whitehouse.gov/wp-content/up-
                                                                            partisan-bill-increase-immunizations-prevent-future.             loads/2019/05/GHSS.pdf.

                                                                            101. U.S. Congress, House, VIP Act of 2019.                      111. Kim Riley, “Pandemic and all-hazards preparedness,
                                                                                                                                             response law emboldens U.S. disaster recovery efforts,”
                                                                            102. “Senate Health Committee Leaders Introduce Biparti-
                                                                                                                                             Homeland Preparedness News, June 25, 2019, https://
                                                                            san Legislation to Reduce Health Care Costs,” Senator
                                                                                                                                             homelandprepnews.com/countermeasures/34514-pandem-
                                                                            Lamar Alexander, press release, June 19, 2019, https://
                                                                                                                                             ic-and-all-hazards-preparedness-response-law-emboldens-
                                                                            www.alexander.senate.gov/public/index.cfm/2019/6/
                                                                                                                                             u-s-disaster-recovery-efforts/.
                                                                            senate-health-committee-leaders-introduce-bipartisan-leg-
                                                                            islation-to-reduce-health-care-costs.                            112. “Antimicrobial resistance,” WHO, accessed June 2019,


                                                                                                                                        68                                            Exhibit 465
55                                                                               Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 191 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            https://www.who.int/antimicrobial-resistance/en/.                  126. White House, United States Government Global Health
                                                                                                                                               Security Strategy.
                                                                            113. UN General Assembly, resolution 71/3, “Political
                                                                            Declaration of the High-Level Meeting of the General               127. Melissa Dalton et al., By Other Means Part II: U.S.
                                                                            Assembly on Antimicrobial Resistance,” October 5, 2016,            Priorities in the Gray Zone (Washington, DC: CSIS, August
                                                                            available from https://digitallibrary.un.org/re-                   2019), https://www.csis.org/analysis/other-means-part-ii-
                                                                            cord/845917?ln=en.                                                 us-priorities-gray-zone.

                                                                            114. “Biomedical Advanced Research and Development                 128. “CDC Global Rapid Response Team,” (CDC), accessed
                                                                            Authority,” U.S. Department of Health & Human Services             October 2019, https://www.cdc.gov/globalhealth/healthpro-
                                                                            (HHS), accessed June 2019, https://www.phe.gov/about/              tection/errb/global-rrt.htm.
                                                                            barda/Pages/default.aspx.
                                                                                                                                               129. “Crisis Response Window,” International Development
                                                                            115. “Cooperative Threat Reduction Directorate,” Defense           Association (IDA), accessed June 2019, http://ida.world-
                                                                            Threat Reduction Agency, accessed November 2019, https://          bank.org/financing/crisis-response-window.
                                                                            www.dtra.mil/Mission/Mission-Directorates/Coopera-
                                                                                                                                               130. “What is IDA?” IDA, accessed June 2019, http://ida.
                                                                            tive-Threat-Reduction/.
                                                                                                                                               worldbank.org/about/what-is-ida.
                                                                            116. “CEPI,” Coalition for Epidemic Preparedness Innova-
                                                                                                                                               131. WHO, International Health Regulations (2005), Third
                                                                            tions, accessed June 2019, https://cepi.net/.
                                                                                                                                               edition (Geneva: 2016), https://www.who.int/ihr/publica-
                                                                            117. “USAID Office of U.S. Foreign Disaster Assistance,”           tions/9789241580496/en/.
                                                                            USAID, https://www.usaid.gov/sites/default/files/docu-
                                                                                                                                               132. “Joint External Evaluations,” WHO, accessed June
                                                                            ments/1866/OFDA_Fact_Sheet.pdf.
                                                                                                                                               2019, https://www.who.int/ihr/procedures/joint-exter-
                                                                            118. “DARPA,” Defense Advanced Research Projects Agency            nal-evaluations/en/.
                                                                            (DARPA), accessed June 2019, https://www.darpa.mil/.
                                                                                                                                               133. “Joint External Evaluation (JEE) Mission Reports,”
                                                                            119. “Biological Technologies Office (BTO),” DARPA, accessed       WHO, accessed June 2019, https://www.who.int/ihr/
                                                                            August 2019, https://www.darpa.mil/about-us/offices/bto.           procedures/mission-reports/en/.

                                                                            120. “Who We Are,” Defense Threat Reduction Agency                 134. “Joint External Evaluation Assessments (January
                                                                            (DTRA), accessed June 2019, https://www.dtra.mil/                  2016-July 2019,” CDC, last updated July 5, 2019, https://
                                                                            WhoWeAre/.                                                         www.cdc.gov/globalhealth/socialmedia/cards/mp4/
                                                                                                                                               joint-external-evaluation-assessments.html.
                                                                            121. “Field Epidemiology Training Program (FETP) Fact Sheet,”
                                                                            U.S. Centers for Disease Control and Prevention (CDC),             135. White House, National Biodefense Strategy (Washington,
                                                                            updated April 30, 2018, https://www.cdc.gov/globalhealth/          DC: September 2018), https://www.whitehouse.gov/wp-con-
                                                                            healthprotection/resources/fact-sheets/fetp-factsheet.html.        tent/uploads/2018/09/National-Biodefense-Strategy.pdf.

                                                                            122. “About Gavi,” Gavi, the Vaccine Alliance, accessed            136. “National Public Health Institutes (NPHI),” CDC,
                                                                            August 2019, https://www.gavi.org/about/.                          updated May 28, 2019, https://www.cdc.gov/globalhealth/
                                                                                                                                               healthprotection/nphi/index.htm.
                                                                            123. White House, United States Government Global Health
                                                                            Security Strategy (Washington, DC: 2019), https://www.             137. Pandemic and All-Hazards Preparedness Act (PAHPA)
                                                                            whitehouse.gov/wp-content/uploads/2019/05/GHSS.pdf.                of 2006, Pub. L. No. 109-417 (2006).

                                                                            124. “GHSA,” Global Health Security Agenda (GHSA),                 138. Pandemic and All-Hazards Preparedness and
                                                                            accessed June 2019, https://www.ghsagenda.org/.                    Advancing Innovation Act (PAHPAI) of 2019, Pub. L. No.
                                                                                                                                               116-22 (2019).
                                                                            125. “International Community Renews Commitment to the
                                                                            Global Health Security Agenda,” (CDC), accessed November           139. “Pandemic Emergency Financing Facility,” World
                                                                            2019, https://www.cdc.gov/globalhealth/healthprotection/           Bank, updated May 7, 2019, https://www.worldbank.org/
                                                                            fieldupdates/spring-2019/ghsa-2024-commitment.html.                en/topic/pandemics/brief/pandemic-emergency-financ-


                                                                                                                                          69                                           Exhibit 465
56                                                                                Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 192 of 211
ending the cycle of crisis and complacency in u.s. global health security




                                                                            ing-facility.

                                                                            140. “IHR Procedures concerning public health emergencies
                                                                            of international concern (PHEIC),” WHO, accessed August
                                                                            2019, https://www.who.int/ihr/procedures/pheic/en/.

                                                                            141. Ibid.

                                                                            142. “Public Health Emergency Management Fellowship,”
                                                                            CDC, updated April 26, 2018, https://www.cdc.gov/cpr/
                                                                            eoc/EmergencyManagementFellowship.htm.

                                                                            143. Christine Årdal et al., “Pull Incentives for Antibacterial
                                                                            Drug Development: An Analysis by the Transatlantic Task
                                                                            Force on Antimicrobial Resistance,” Clinical Infectious
                                                                            Diseases 65, no. 8 (October 2017): 1378–1382, https://doi.
                                                                            org/10.1093/cid/cix526; Institute of Medicine of the
                                                                            National Academies, “The Public Health Emergency Medical
                                                                            Countermeasures Enterprise: Innovative Strategies to
                                                                            Enhance Products from Discovery Through Approval (Work-
                                                                            shop Summary),” National Academies Press, 2010, https://
                                                                            doi.org/10.17226/12856.

                                                                            144. “U.S. Public Health Service,” U.S. Public Health Service,
                                                                            accessed June 2019, https://www.usphs.gov/.

                                                                            145. “Ten threats to global health in 2019,” WHO, accessed
                                                                            June 2019, https://www.who.int/emergencies/ten-threats-
                                                                            to-global-health-in-2019.

                                                                            146. “Contingency Fund for Emergencies (CFE),” WHO,
                                                                            accessed June 2019, https://www.who.int/emergencies/
                                                                            funding/contingency-fund/en/.




                                                                                                                                         70     Exhibit 465
             Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 193 of 211
COVER PHOTO ALEX WONG/GETTY IMAGES




1616 Rhode Island Avenue NW
Washington, DC 20036
202 887 0200 | www.csis.org




Lanham • Boulder • New York • London

4501 Forbes Boulevard
Lanham, MD 20706
301 459 3366 | www.rowman.com




  ISBN 978-1-4422-8146-2




    Ë|xHSLEOCy281462z zv*:+:!:+:!
                                             71                            Exhibit 465
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 194 of 211




   EXHIBIT 466
       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 195 of 211



                 Statement from the Global Preparedness Monitoring Board on the
                        Outbreak of 2019-novel Coronavirus (2019-nCoV)

30 January 2020, Geneva – The Global Preparedness Monitoring Board (GPMB) convened on 27 January 2020
to discuss the current outbreak of 2019-nCoV which was first detected in Wuhan, China and is now quickly
spreading internationally. The Board commends the speed of the response so far by countries and the World
Health Organization (WHO), the transparency of China in sharing information and the genome sequence of
the virus, and the strong collaboration between China and affected countries and with WHO. The Board
however is concerned that many countries remain unprepared and urges leaders in all countries to take
immediate action to ensure that they have the necessary capacities in place.

The Board recommends the following urgent actions:

1) Countries, institutions, communities and partners must ensure that all relevant information about the
outbreak is shared openly and rapidly, to support the response in accordance with the International Health
Regulations (IHR (2005);

2) All countries and local governments, including those that have not yet been affected, must urgently
dedicate resources to building their essential preparedness capacities (as described in the IHR (2005) to
prevent, detect, inform about and respond to the outbreak, to strengthen their health systems, and are urged
to follow WHO technical guidance for control measures, in line with the IHR(2005);

3) The research and development community, including national research institutions and related dedicated
efforts in the public and private sectors, must urgently accelerate the coordinated development of vaccines,
diagnostics and therapeutics against the coronavirus. The private sector and initiatives as the Coalition for
Epidemic Preparedness Innovations (CEPI) should use the vaccine research they are supporting for other
coronaviruses, such a MERS-CoV, for exploring the development of vaccines against 2019-nCoV. Prompt and
unrestricted sharing of coronavirus specimens and clinical samples is essential to advancing this research and
development, early detection and the global public health response. To ensure rapid access to emerging
findings, all peer-reviewed research publications relevant to the outbreak should be made open access
immediately, and research findings relevant to the outbreak should be shared rapidly with WHO. Countries
and the international community should expand understanding of potential trajectories of the epidemic and
its social-economic impact;

4) Countries must support and enable WHO’s central role in the response, including by fully and sustainably
financing WHO’s preparedness and response activities through voluntary contributions and replenishment
of the WHO Contingency Fund for Emergencies, and to strengthen WHO’s communication capacity. WHO
should lead the global response through effective action to minimize risks of transmission, support care for
people who are infected, share critical risk and event information, counter misinformation, engage with
governments to support their preparedness and response efforts, and facilitate expert epidemiologic and
other technical assistance to countries;




                                                     1                                        Exhibit 466
       Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 196 of 211



5) All donors, including governments, the World Bank, Regional Development Banks, the GFATM, and Gavi
should financially support lower resourced countries, inclusive of using the Pandemic Emergency Facility and
other existing channels. Donors and development partners should prioritize financial and technical support
to low- and middle-income countries/communities at-risk to assist them in building these capacities, notably
to improve early detection and control of the virus, limit the risk of transmission, and their ability to respond.
Collaboration should be strengthened across national and sub-national public health agencies, and across
the public and private sectors to ensure availability of testing and supplies of personal protective equipment;

6) Ensuring that national and international communities are properly informed and trust the response is
crucial to controlling the outbreak. Countries, institutions, the media and WHO should regularly and pro-
actively communicate factual information about the outbreak, how to prepare for and prevent infection, in
a transparent, timely, accurate and open manner, and should find ways to mobilize and engage local
organizations and communities in all stages of planning and implementation of response activities.


About the GPMB

As an independent monitoring and advocacy body, the GPMB urges political action to prepare for and
mitigate the effects of global health emergencies. Co-convened by the World Bank Group and the WHO, the
GPMB works independently to provide expert assessments and recommendations on the state of global
preparedness. The opinions and recommendations of the GPMB are those of the Board and do not
necessarily represent the views of the World Bank Group and WHO.

The GPMB A World At Risk annual report: http://apps.who.int/gpmb/annual_report.html




                                                       2                                          Exhibit 466
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 197 of 211




   EXHIBIT 467
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 198 of 211




                                 1                            Exhibit 467
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 199 of 211




                                 2                            Exhibit 467
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 200 of 211




   EXHIBIT 468
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 201 of 211


   The Global Preparedness Monitoring Board calls for a Scaled-Up Global Response to
                    COVID-19: Estimated Costs and Funding Sources


Executive Summary

The rapid spread of COVID-19 has already had profound health, social and economic impact around the world. As
the true scale of infection becomes apparent, disruption to people, communities, businesses, health systems and
economies will continue to grow - international financial institutions and the major economic nations must respond
decisively and immediately to the global response at a scale commensurate to the size of the problem. This is why
the Global Preparedness Monitoring Board (GPMB) is calling for the immediate injection of at least $8bn of new
funding.

The GPMB warmly welcomes the announcement from the World Bank on 03/03/2020 to commit up to $12bn of
support for the COVID-19 country response, which will help strengthen the preparedness and response capacities
of countries with the weakest health systems. The IMF’s $50bn coronavirus package announced on 03/04/2020 will
be key to supporting economies. But there remain significant urgent gaps that this money does not address.

Key needs include: • fully funding the WHO to coordinate and prioritize support efforts to the most vulnerable
countries • developing new diagnostics, therapeutics, and vaccines • strengthening unmet needs for regional
surveillance and coordination • ensuring sufficient supplies of protective equipment for health workers.

The costs of inaction, or responding slowly, are significant both in human and economic terms. Investing now will
significantly reduce these costs. Dr Tedros Adhanom Ghebreyesus, WHO Director General has been clear on the
urgency, stating that “We are at a decisive point…If you act aggressively now, you can contain this virus”.

Multilateral financial institutions and G7 and G20 governments should provide immediate funding to meet these
needs.

The challenge the world is facing in health

Health – it is only a matter of time before COVID-19 reaches countries with much weaker health systems than
China, South Korea, the US or Europe. When it does, the case fatality rate may increase due to lack of access to
critical care facilities for the most severe cases. We already have the first cases on the African continent. Even in
countries with strong healthcare systems, the pressure on emergency room services and laboratories will cause
huge challenges.
     • COVID-19 is highly transmissible (someone with COVID-19 will, on average, infect two to three other
          people) and has a case fatality rate higher than that of seasonal influenza.
     • COVID-19 has spready rapidly with around 90,000 confirmed cases in 73 countries, and 3,112 deaths (as of
          03/03/20). It is highly likely these figures are substantial underestimates (perhaps up to 20 times lower)
          due to the challenges of identifying and recording cases.
     • COVID-19 has put strain on already stretched health systems and infecting large numbers of health
          workers.
     • The number of cases and deaths has already significantly exceeded those of the 2003 SARS outbreak -
          there have been 10 times the number of cases in one quarter of the time.
     • A range of future scenarios is possible but the prospect of a pandemic with multiple waves is increasing.


                                                          1                                        Exhibit 468
3/10/2020                                            1|Page
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 202 of 211



The wider impact of COVID-19 – lives and livelihoods

COVID-19 is now a whole of society issue impacting many aspects of society and reaching across industries.

Social – COVID-19 has brought significant disruption to societies around the world. Businesses and schools have
closed, large public gatherings been cancelled, cities and towns placed in lockdown, and travel restricted. Fear is
taking hold – fake news is gathering ground.

Economic – the growth of cases reported around the world led to a stock market plunge last week, with around
$6tn knocked off global share prices. The outbreak is on course to knock 1.3% off global GDP. On its current
trajectory, China is expected to lose up to $62bn in the first quarter of 2020 with global losses estimated to be
$280bn within the same period. Such losses would be greater than the economic losses from SARS (2003), Ebola
(2014-2016), MERS in South Korea (2015), and Zika (2015-2016) combined. While it is desirable to end public health
measures as early as possible to ease the social and economic disruptions, that increases the risk of recurrences.

Supply chains – China, as well as other affected areas such as northern Italy, manufactures essential goods for
many industries. Of particular concern for this outbreak, China is the supplier of active pharmaceutical ingredients
for many medicines – a significant disruption to production could substantially impact supplies of antibiotics and
other critical drugs. There are many similar examples across sectors and across countries.

What international financial institutions and major economic nations must do

We cannot wait to take action given the unprecedented speed at which this epidemic is progressing. A massive
global response is required, one that assumes a worst-case scenario. This is a problem that has already gone far
beyond the public health sphere. The international financial institutions and the major economic nations should act
as if we are facing a global pandemic with an impact which may reach 1918 influenza proportions.

The Global Preparedness Monitoring Board (GPMB) estimates that a minimum of $8bn of new funding is
required immediately to address the most urgent threats posed by COVID-19 - mobilizing these financial
resources should be an urgent priority requiring bold leadership from G7, G20 and Multilateral Financial
Institutions now.

The GPMB calculates that the most critical funding gaps which need to be addressed are:

                                       Activity                                             Estimated cost ($bn)
 Support for emergency response via the WHO                                                          1
 Strengthening unmet needs for regional surveillance and control efforts for COVID-19              0.25
 Development of COVID-19 vaccines                                                                   2.0
 Distributed manufacturing and delivery of COVID-19 vaccines                                        1.0
 Development of therapeutics to treat COVID-19                                                      1.5
 Development of diagnostics for COVID-19                                                            0.5
 Manufacturing and delivery of COVID-19 therapeutics and diagnostics                                1.0
 Stockpiling of COVID-19 vaccines and PPE (single replenishment cycle)                             0.75
                                         Total                                                       8



                                                          2                                         Exhibit 468
3/10/2020                                            2|Page
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 203 of 211
Section1: The challenge the world is facing in health

COVID-19, is highly transmissible. Someone with COVID-19 will, on average, infect two to three other people.
Infected people who are asymptomatic or have just mild symptoms can transmit the disease. The case fatality rate
is higher than that of seasonal influenza. The largest study conducted to date, which included 72,314 confirmed
cases of COVID-19, found that the overall case fatality rate was 2.3%. This is close to that of the 1918 Spanish Flu
which may have killed close to 50 million people.

No specific treatment or vaccine is available. Research efforts have started on both therapeutics and vaccines, but
this has to be done at a speed and at a scale that is unprecedented, from research through development to
manufacturing that can meet the global demand in an accessible and equitable way. Multiple candidates need to
be developed in parallel at scale and at risk – there is not the time to do in sequence.

New cases outside mainland China now exceed the number inside and all G7 nations have confirmed cases.
There is an increasing likelihood of a pandemic. In the Republic of Korea, Italy, and Iran, the number of reported
infections more than doubled in just two days. There are also concerns that Southeast Asian countries including
Myanmar, Laos, Brunei, East Timor, and Indonesia may be undergoing “a silent epidemic.”

As of 3 March 2020, the WHO reports more than 90,000 confirmed cases in 73 countries, and 3,112 deaths. It is
highly likely these figures are substantial underestimates due to the challenges of identifying and recording cases.
In comparison, there were 774 reported deaths from the 2003 SARS outbreak; there have been 10 times the
number of cases of COVID-19 in one quarter of the time.

COVID-19 is placing huge demands on health systems. At the start of the outbreak, Hubei Province, the center of
China’s outbreak, had less than 2000 hospital beds to treat patients with infectious diseases. Two new hospitals
with more than 2000 beds were built within two weeks to treat critically ill patients with COVID-19 and 11
gymnasiums or exhibition centers were turned into makeshift COVID-19 hospitals with over 10 000 beds. Italy,
Republic of Korea, and Japan have also taken extraordinary measures to increase the capacity for treating patients.

Hospitalized patients have a high risk of needing intensive care. Overall, in the study cited above, 3,110 people
out of the 72,314 infected people (4.3%) required critical care. However, once hospitalized, the risk of needing such
care is much higher. Hospitalized patients in Wuhan have had a high rate of transfer to the intensive care unit: a
study by Wang and colleagues of 138 hospitalized patients found that 36 patients (26.1%) were transferred to the
intensive care unit because of complications.

A large number of health workers are infected, placing strain on already stretched health systems. China’s
National Health Commission reports (in a Chinese language publication) that 1,716 health workers have been
infected (87.3% of these cases are in Hubei) and six have died. This strain on health systems also interrupts the care
of people with other diseases. For example, over 30,000 doctors and nurses from other regions of China have been
sent to Hubei —leaving shortages of health professionals elsewhere. Countries like Italy are also experiencing a
great amount of pressure on the health system with reports of insufficient intensive care capacity to accommodate
all the individuals severely affected by COVID-19. The WHO estimates that about 89 million medical masks, 76
million examination gloves and 1.6 million goggles will be required globally for health care workers.

A range of future scenarios is possible but the likelihood of a pandemic with multiple waves of COVID-19 is
increasing. The costs of inaction, or responding slowly, are huge both in human and economic terms. Investing now
will save lives and significantly reduce economic costs.




                                                          3                                        Exhibit 468
3/10/2020                                            3|Page
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 204 of 211
Section 2: The wider impact of COVID-19 – lives and livelihoods

Social – COVID-19 has brought significant disruption to society. Businesses have closed, large public gatherings
been cancelled, cities placed in lockdown, and travel restricted. These public health measures have materially
impacted lives and livelihoods. Fear is increasing. Access to trusted information has also been challenging for some
communities and there are organized disinformation campaigns.

Economic – COVID-19 is fast becoming an “economic pandemic.” Four of the world’s top economies, China, Japan,
Korea and Italy— representing about 27% of global GDP—are now battling to contain transmission and the lifting
of public health measures too early could cause recurrences and further disruption. This epidemic is impacting all
G7 and G20 nations but will disproportionately affect vulnerable people in low- and middle-income countries.

The reporting of more cases outside of China led to a stock market plunge last week, with the biggest weekly
losses since the 2008 financial crash and around $6tn knocked off global share prices. If the coronavirus becomes a
pandemic, it could cost the global economy more than $1tn in lost output, or 1.3% of global GDP. Another recent
report suggests the hit to global GDP could be far larger at between 2.3 – 9.2 trillion USD. If the outbreak continues
on its current trajectory, China is expected to lose up to $62bn in the first quarter of 2020 with global losses
estimated to be $280bn within the same period. South Korea recently injected more than $13bn in emergency
funds to stoke economic activity. The OECD has cut Europe’s GDP estimate by 0.3% while Italy, the country most
affected in Europe so far, is expected to lose 0.4% of its GDP. Sectors such as tourism are expected to take a big hit
in Italy, with an expected cancellation of over 22 million reservations and an economic loss of Euro 2.77bn. Such
global losses would be greater than the economic losses from SARS (2003), Ebola (2014-2016), MERS in South
Korea (2015), and Zika (2015-2016) combined.

Supply Chains – China, as well as other affected areas such as northern Italy, manufactures essential goods for
many industries and has more than doubled its share of trade with the rest of the world since the 2003 SARS
epidemic. Of particular concern for this outbreak are the impacts from a health perspective. China is the main
supplier of active pharmaceutical ingredients for the world’s antibiotics’ manufacturers – a significant disruption to
production could substantially impact supplies of these critical drugs. There are many similar examples across
sectors, including in automobile production and mobile phone manufacturing, with supply chain issues emerging in
northern Italy and many other countries. Given the extent of disruption of the workforce in those countries
affected already, the impacts of this in the coming months could be significant.

Return on investment. Proactive action now can alter the course of this epidemic and mitigate its global impact.
World Bank estimates strengthened health systems that avoid the damages associated with pandemics would
result in global public benefit of over $30bn a year. Recently, we have seen the benefits of investing in
preparedness in the context of weak health systems, such as the effective responses to Ebola in Nigeria and
Uganda.




                                                          4                                         Exhibit 468
3/10/2020                                            4|Page
            Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 205 of 211

Section 3: What international financial institutions and major economic nations must do

World leaders and international financial institutions cannot wait to take action given the unprecedented speed
at which this epidemic is progressing. A massive global response should be mounted, one that assumes a worst-
case scenario. This is a problem that has already gone far beyond just the health sphere and needs the support of
heads of state, finance ministers and other economic actors to solve it. Private-public cooperation will be crucial
and should harness the appetite from companies to support the COVID-19 response, including groups being
coordinated by World Economic Forum. The global response must be commensurate to the enormous human,
social, and economic toll that COVID-19 has already inflicted, and the possibility of far more suffering.

The GPMB estimate that a minimum of $8bn of new funding is required immediately to address the most urgent
threats posed by COVID-19 - mobilising these financial resources should be an urgent priority for G7, G20 and the
Multilateral Financial Institutions.

In order to ensure a comprehensive set of actions they must:

    1. Strengthen the preparedness and response capacities of those countries with the weakest health systems

        Resource-constrained countries that are already tackling an outbreak need support to bolster their
        treatment and containment efforts. The most acute need in many countries is to strengthen clinical
        services, including in-patient and intensive care, urgently closing gaps in medical supplies (e.g. oxygen),
        protective equipment for healthcare workers, and diagnostics. Low- and middle-income countries need
        urgent help to strengthen their pandemic preparedness capabilities, including national surveillance and
        screening systems.

    2. Fully provide the financial means to enable the WHO to coordinate worldwide efforts and prioritize support
       to the most vulnerable countries

        The WHO’s Strategic Preparedness and Response Plan coordinates the global response and supports
        national preparedness and response for COVID-19, helping countries to develop national operational plans
        and scale-up country readiness and response operations.

    3. Develop new diagnostics, therapeutics and vaccines to treat COVID-19 and build surge capacity to
       manufacture them

        Efforts to develop COVID-19 vaccines, therapeutics, and diagnostics must be accelerated. Once these are
        developed, we must also ensure that they are available to all at an affordable price. There are other
        research priorities for controlling the epidemic including how to optimize standard of care, the use of
        protective equipment and understanding animal hosts and virus transmissibility.

    4. Strengthen regional surveillance and coordination

        In the wake of other outbreaks such as Ebola in West Africa, a number of initiatives were launched to
        coordinate regional pandemic preparedness efforts, including regional surveillance. Two examples are the
        Africa CDC and the Indo-Pacific Health Security Initiative. These types of activities should be fully
        supported.

    5. Ensure sufficient supplies of protective equipment for health workers

Funding of $8bn could make a substantial difference in tackling this global epidemic. About half of this could fund
the development, deployment, and stockpiling of critically needed technologies, including new vaccines. This
                                                           5                                        Exhibit 468
3/10/2020                                            5|Page
              Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 206 of 211

investment is dwarfed by the $280bn of costs that COVID-19 is already on course to cause in the first quarter of
2020. It would help prevent even greater losses than this.

The immediate need is to prevent further illness, deaths, and social and economic devastation from the current
COVID-19 outbreak. Over the longer term, these investments would also help to put in place a pandemic response
system that is “fit for purpose” in handling the inevitable outbreaks of the future.

Section 4: Costings

In order to establish these five priorities, an approximate “price tag” was derived from using a combination of
existing estimates of the costs and professional judgement. A reasonable conservative estimate is approximately
$8bn. A breakdown is given below:

          o   Fully fund the WHO to support preparedness and emergency response: $1bn. WHO’s emergency
              appeal for the COVID-19 response requests $61.5m for the period February to April 2020. This figure is
              included in WHO’s Strategic Preparedness and Response Plan, which calls for a total resource
              requirement of $675m. Full replenishment of the Contingency Fund for Emergencies, which has a
              capitalization target of $100 million and needs to be replenished with around $25-50 million annually
              depending on the number and extent of outbreaks, would be $100 million. Finally, $225 million is
              needed to close the annual shortfall facing the WHO’s Health Systems Preparedness Programmes.
          o   Strengthen unmet needs for regional surveillance and control efforts: $250m. The World Bank
              previously funded the Africa CDC, along with the Federal Republic of Ethiopia and the Republic of
              Zambia to “strengthen continental and regional response systems to combat epidemics and advance
              critical public health priorities.” Replenishment at the same level of funding would be reasonable in the
              wake of COVID-19.
          o   Development of COVID-19 vaccines: $2bn. CEPI estimates that it needs up to $2bn to accelerate
              vaccine development.1 This estimate presumes development to the point at which the vaccines can be
              licensed or used under emergency use provisions—the figure does not include costs for subsequent
              manufacturing, delivery or administration.
          o   Distributed manufacturing and delivery of COVID-19 vaccines: $1bn. A highly conservative estimate is
              that manufacturing and delivery to Gavi-eligible countries would be at least $1bn.
          o   Development of therapeutics to treat COVID-19: $1.5bn. This estimate is based on a portfolio
              modeling tool, the Portfolio-to-Impact (P2I) tool, developed by TDR and CPIGH. It would cost about
              $1.5bn to develop one simple new chemical entity (NCE), one complex NCE, one simple repurposed
              drug, and one complex repurposed drug, and one biologic (monoclonal antibody product).
          o   Development of diagnostics for COVID-19: $0.5bn. This estimate assumes development costs to
              develop a suite of diagnostics—including diagnostic assays and simple technical platforms.
          o   Manufacturing and delivery of COVID-19 therapeutics and diagnostics: $1bn. A highly conservative
              estimate is that manufacturing and support for delivery in LMICs would be at least $1bn.
          o   Stockpile of COVID-19 vaccines and PPE: $0.75bn (single replenishment cycle) Previous estimates
              suggested that stockpiling of an H5N1 vaccine would cost about $360m per replenishment cycle.

An investment of $8bn now is small compared to the costs of inaction.

Acknowledgements: The GPMB would like to thank Professor Gavin Yamey at Duke University for his support and
expertise on this piece of work.



1                                                           6
    CEPI paper, February 14 2020, “Investment Case: Rapid Vaccine Development for COVID-19.”         Exhibit 468
3/10/2020                                              6|Page
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 207 of 211




   EXHIBIT 469
1 April
    Case20202:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 208 of 211



  Statement on the COVID-19 pandemic and the Extraordinary G20 Leaders’
                          Summit on COVID-19
Geneva, 1 April 2020 - The Global Preparedness Monitoring Board (GPMB) met on 30 March 2020 to
discuss the COVID-19 pandemic, and the commitments made by world leaders during the
Extraordinary G20 Leaders’ Summit on COVID-19 held on 26 March 2020.

The GPMB welcomes the initiative taken by G20 Leaders and their statement on COVID-19,
particularly their commitment to fill existing financial gaps in the response.

The Board will monitor the implementation of the commitments made by G20 leaders to ensure
progress is made and will continue to advocate at the highest levels to draw attention to the most
urgent preparedness gaps.

The Board is pleased to see the commitment of G20 leaders to develop a concrete and collective
plan of action that places the health and wellbeing of people and communities at the center, but
recognizes that there is still an urgent need for more collective action. On 9 March the GPMB called
for G7 and G20 leaders to immediately inject US$ 8 billion of new funding to bolster action at the
global level in the response to COVID-19 . While some countries have made significant contributions
since then, the world is still far short of this immediate funding need and it is important that others
step up urgently. The Board hopes that the strong commitments made during the G20 Extraordinary
Summit will lead to equally strong action by leaders.

The Board also welcomes the request by G20 to WHO in cooperation with relevant organizations, to
assess gaps in pandemic preparedness with the view to establish a global initiative on pandemic
preparedness and response.

COVID-19 is a global crisis, impacting all sectors, industries, and people, without regard to borders.
The Board strongly believes that successfully stopping this pandemic will require countries to work
together, with the international community, the private sector, and communities, to ensure
coherent action and a comprehensive approach that not only addresses immediate health needs,
but also the socio-economic impact the pandemic will have on all people, notably vulnerable
countries and communities. G20 leaders should ensure that global public goods, such as R&D for
vaccines, therapeutics and diagnostics for COVID-19, are funded and that mechanisms are put in
place to ensure equitable and affordable access by all.

The pandemic has the potential to jeopardize progress made over decades to fight other diseases
such HIV, polio and malaria and to impact delivery of health care everywhere. Leaders must
continue to invest in strengthening health systems and infrastructure to ensure that other health
needs are met during the pandemic. As billions of people are now physically distancing and many are
isolated and have lost employment, leaders should also ensure that the mental health needs and the
psychosocial dimensions of the pandemic are addressed.

As the Board highlighted in its 2019 annual report, A World at Risk, significant gaps persist that
urgently need to be addressed to stop the COVID-19 crisis and mitigate its impact, but also to
prevent future epidemics and pandemics. The GPMB stands ready to support WHO in assessing and
monitoring these gaps.


                                                  1                                        Exhibit 469
   Case
1 April    2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 209 of 211
        2020




About the GPMB

As an independent monitoring and advocacy body, the GPMB urges political action to prepare for
and mitigate the effects of global health emergencies. Co-convened by the World Bank Group and
the WHO, the GPMB works independently to provide expert assessments and recommendations on
the state of global preparedness. The opinions and recommendations of the GPMB are those of the
Board and do not necessarily represent the views of the World Bank Group and WHO.

The GPMB annual report, A World At Risk, can be found here:
http://apps.who.int/gpmb/annual_report.html




                                               2                                      Exhibit 469
Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 210 of 211




   EXHIBIT 470
    Case 2:20-cv-02470-WBS-JDP Document 14 Filed 12/29/20 Page 211 of 211


         GPMB Statement on the launch of the Access to COVID-19 Tools (ACT) Accelerator

                                             24 April 2020

The Global Preparedness Monitoring Board (GPMB) warmly welcomes today’s launch of the Access to
COVID-19 Tools (ACT) Accelerator, a global collaboration mechanism to accelerate development,
production and deployment of safe and effective technologies to prevent, diagnose and treat COVID-
19.

This initiative of WHO, the United Nations, heads of state and government, international and regional
organizations, research organizations, manufacturers and funders, has the potential to transform the
pandemic response, making new vaccines, treatments and diagnostic tests rapidly accessible to
everyone, everywhere.

Earlier this year, the GPMB highlighted this critical need and called for the immediate injection of at
least USD 8 billion of new funding to support the development and production of new vaccines, drugs
and diagnostics, and strengthen the global response to COVID-19.

We call on all partners to immediately fill the funding gaps in the COVID-19 response, and we welcome
the initiative of the European Union in collaboration with global partners to kick-start a pledging effort
– the Coronavirus Global Response - starting on 4 May 2020. We commend UN Member States for
their commitment to ‘international cooperation to ensure global access to medicines, vaccines and
medical equipment to face COVID-19’.

Dr Gro Harlem Brundtland, former Prime Minister of Norway, former Director-General of WHO and
co-chair of the GPMB said, “A global pandemic requires a global response. The world is coming
together to overcome a common enemy, by our collective actions we will defeat it.”

Mr Elhadj As Sy, chair of the Kofi Annan Foundation, former Secretary-General of the International
Federation of Red Cross and Red Crescent Societies, and co-chair of the GPMB said, “As with other
health crises, COVID-19 is exposing existing inequalities and exacerbating vulnerabilities globally. To
stop this pandemic, we must ensure that no one is left behind.”

The GPMB calls on all stakeholders in this extraordinary effort to work together to ensure that the
vaccines, treatments, diagnostic tests and other technologies developed through this unprecedented
collaboration are accessible to all, affordable, and allocated in such a way as to have maximum impact
on stopping the pandemic and protecting the vulnerable.

Now is the time for solidarity and unity. Now is the time for collective action, collective resourcing and
collective accountability.

*****

About the GPMB

As an independent monitoring and advocacy body, the GPMB urges political action to prepare for and
mitigate the effects of global health emergencies. Co-convened by the World Bank Group and the
WHO, the GPMB works independently to provide expert assessments and recommendations on the
state of global preparedness. The opinions and recommendations of the GPMB are those of the Board
and do not necessarily represent the views of the World Bank Group and WHO.

The GPMB ‘A World At Risk’ annual report: http://apps.who.int/gpmb/annual_report.html. For
further details contact gpmbsecretariat@who.int

                                                   1                                          Exhibit 470
